Exhibit 10.38

OFFICE LEASE AGREEMENT

BY AND BETWEEN

WELLS REIT – MULTI-STATE OWNER, LLC

AND

SAVIENT PHARMACEUTICALS, INC.

Bridgewater Crossing

400 Crossing Boulevard

Bridgewater, New Jersey



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I SPECIAL DEFINITIONS

     1   

ARTICLE II PREMISES

     2   

ARTICLE III TERM

     2   

ARTICLE IV BASE RENT

     3   

ARTICLE V INCREASES IN OPERATING CHARGES AND REAL ESTATE TAXES

     3   

ARTICLE VI USE OF PREMISES

     5   

ARTICLE VII ASSIGNMENT AND SUBLETTING

     6   

ARTICLE VIII MAINTENANCE AND REPAIRS

     8   

ARTICLE IX ALTERATIONS

     8   

ARTICLE X SIGNS

     10   

ARTICLE XI SECURITY DEPOSIT

     10   

ARTICLE XII INSPECTION

     12   

ARTICLE XIII INSURANCE

     12   

ARTICLE XIV SERVICES AND UTILITIES

     14   

ARTICLE XV LIABILITY OF LANDLORD

     15   

ARTICLE XVI RULES

     16   

ARTICLE XVII DAMAGE OR DESTRUCTION

     17   

ARTICLE XVIII CONDEMNATION

     17   

ARTICLE XIX DEFAULT

     18   

ARTICLE XX BANKRUPTCY

     20   

ARTICLE XXI SUBORDINATION

     21   

ARTICLE XXII HOLDING OVER

     22   

ARTICLE XXIII COVENANTS OF LANDLORD

     22   

ARTICLE XXIV PARKING

     23   

ARTICLE XXV GENERAL PROVISIONS

     23   

ARTICLE XXVI OPTION TO RENEW

     26   

ARTICLE XXVII RIGHT OF FIRST OFFER

     27   

RIDER 1 - General Definitions

EXHIBIT A — Plan Showing Premises

EXHIBIT B — Work Agreement

EXHIBIT C — Rules and Regulations

EXHIBIT D — Certificate Affirming the Lease and Rent Commencement Dates

EXHIBIT E — Exercise Facility Consent and Waiver of Liability

EXHIBIT F — Form of SNDA

EXHIBIT G — Legal Property Description

EXHIBIT H — Project Site Plan

 

-i-



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (this “Lease”) is dated as of the 23rd day of
January, 2012, by and between WELLS REIT – MULTI-STATE OWNER, LLC, a Delaware
limited liability company (“Landlord”), and SAVIENT PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

ARTICLE I

SPECIAL DEFINITIONS

1.1 Anticipated Delivery Date: One (1) business day after full execution and
delivery of this Lease by both parties for the Fourth Floor Premises, and on
March 22, 2012 for the Third Floor Premises.

1.2 Base Rent: the annual amount payable as set forth in the following table
(net of electric):

 

Months

   Base Rent Per
Square Foot      Monthly
Installment      Annual
Installment   1-12    $ 28.25       $ 114,104.10       $ 1,369,249.25    13-24
   $ 28.75       $ 116,123.65       $ 1,393,483.75    25-36    $ 29.25       $
118,143.19       $ 1,417,718.25    37-48    $ 29.75       $ 120,162.73       $
1,441,952.75    49-60    $ 30.25       $ 122,182.27       $ 1,466,187.25   
61-72    $ 30.75       $ 124,201.81       $ 1,490,421.75    73-84    $ 31.25   
   $ 126,221.35       $ 1,514,656.25    85-96    $ 31.75       $ 128,240.90   
   $ 1,538,890.75    97-108    $ 32.25       $ 130,260.44       $ 1,563,125.25
   109-120    $ 32.75       $ 132,279.98       $ 1,587,359.75    121-123    $
33.25       $ 134,299.52       $ 1,611,594.25 * 

 

* Based on twelve (12) full calendar months.

1.3 Base Rent Annual Escalation: $0.50 per RSF per annum.

1.4 Broker(s): CB Richard Ellis, Inc. (“Landlord’s Broker”); and Jones Lang
LaSalle Brokerage, Inc. (“Tenant’s Broker”).

1.5 Building: an eight (8) story building deemed to contain two hundred
ninety-seven thousand three hundred seventy-nine (297,379) square feet of total
Rentable Area (“Total Area”), located at 400 Crossing Boulevard, Bridgewater,
New Jersey and known as Bridgewater Crossing, as more fully described in the
Property Legal Description attached hereto as Exhibit G.

1.6 Building Hours: 8:00 a.m. to 6:00 p.m. Monday through Friday (excluding
Holidays) and 9:00 a.m. to 1:00 p.m. on Saturday (excluding Holidays).

1.7 Expiration Date: 11:59 p.m. (local time at the Building) on the last day of
the one hundred twenty-third (123rd) full month following the Lease Commencement
Date.

1.8 Guarantor(s): Not applicable.

1.9 Holidays: New Year’s Day, Martin Luther King Jr. Day, President’s Day,
Memorial Day, Independence Day, Labor Day, Columbus Day, Veteran’s Day,
Thanksgiving Day and Christmas Day and any additional holidays commonly
recognized by the U.S. Federal Government.

1.10 Improvements Allowance: the product of Forty-one and 50/100 Dollars
($41.50) multiplied by the RSF of the Premises.

1.11 Landlord Notice Address: c/o Piedmont Office Realty Trust, Inc., 11695
Johns Creek Parkway, Suite 350, Johns Creek, GA 30097 Attention: Asset Manager –
East Region.

1.12 Landlord Payment Address: WELLS REIT – MULTI-STATE OWNER, LLC, 2129
Collection Center Drive, Chicago, IL 60693. At Landlord’s option upon at least
thirty (30) days written notice, Tenant shall make all payments by means of
electronic transfer of funds.

1.13 Lease Commencement Date: March 22, 2012.

 

1



--------------------------------------------------------------------------------

1.14 Lease Term: Ten (10) years and three (3) full months from the Lease
Commencement Date, subject to Section 3.1.

1.15 Operating Charges Base Year: calendar year 2012.

1.16 Permit Allotment: One hundred sixty-five (165) monthly parking permits
(based on three and four-tenths (3.4) permits for each one thousand
(1,000) square feet of Rentable Area in the Premises).

1.17 Premises: deemed to contain forty-eight thousand four hundred sixty-nine
(48,469) square feet of rentable area, consisting of thirty-nine thousand four
hundred eight-five (39,485) square feet of rentable area on the third
(3rd) floor (the “Third Floor Premises”) and eight thousand nine hundred
eighty-four (8,984) square feet of rentable area on the fourth (4th) floor (the
“Fourth Floor Premises”) of the Building, as more particularly designated on
Exhibit A. The Premises is measured in accordance with a modified BOMA
calculation.

1.18 Real Estate Taxes Base Year: calendar year 2012.

1.19 Rent Commencement Date: June 22, 2012.

1.20 Security Deposit Amount: One Million Five Hundred Thousand Dollars
($1,500,000.00).

1.21 Tenant Notice Address: One Tower Center, East Brunswick, NJ 08816,
Attn: Senior Vice President & General Counsel, and Group Vice President & Chief
Information Officer, until Tenant has commenced beneficial use of the Premises;
and to the Premises after Tenant has commenced beneficial use of the Premises.

1.22 Tenant’s Proportionate Share: 16.30% for Operating Charges and 16.30% for
Real Estate Taxes, and 16.30% for the Parking Facility.

ARTICLE II

PREMISES

2.1 Tenant leases the Premises from Landlord for the term and upon the
conditions and covenants set forth in this Lease. Except as may otherwise be
expressly provided in this Lease, the lease of the Premises does not include the
right to use the roof, mechanical rooms, electrical closets, janitorial closets,
telephone rooms, parking areas or non-common or non-public areas of any portion
of the Building, whether or not any such areas are located within the Premises.
However, Tenant shall have the non-exclusive right to use: (1) the plenums,
risers, electrical closets, telephone rooms, ducts or pipes on or serving the
floor on which the Premises are located (other than those installed for another
tenant’s exclusive use and provided Tenant shall have such utilization in no
greater proportion than the ratio by which the square feet of rentable area in
the Premises compares to the square feet of rentable area in the Building) in
accordance with plans and specifications to be approved by Landlord, which
approval shall not be unreasonably withheld; (2) the Parking Facility in
accordance with Article XXIV; and (3) any mechanical rooms, electrical closets
and telephone rooms located within the Premises, for the purpose for which they
were intended, but only with Landlord’s prior consent (except to the extent that
such rooms and closets contain no system, wiring or other item related to either
the Building Structure and Systems or to a structure or system of any tenant or
occupant other than Tenant, in which case no such prior consent of Landlord
shall be required for use by Tenant’s on-site, properly licensed and trained
technicians) and strictly in accordance with Landlord’s rules, regulations and
requirements in connection therewith; and (4) all building and project amenities
which are otherwise available to all tenants, including but not limited to, a
café, a fitness center, the loading areas and the conference room located on the
ground floor of the Building.

ARTICLE III

TERM

3.1 All of the provisions of this Lease shall be in full force and effect from
and after the date first above written. The Lease Term shall commence on the
Lease Commencement Date and expire at 11:59 P.M. on the Lease Expiration Date.
If the Lease Commencement Date is not the first day of a month, then the Lease
Term shall be the period set forth in Section 1.14 plus the partial month in
which the Lease Commencement Date occurs. The Lease Term shall also include any
properly exercised renewal or extension of the term of this Lease.

3.2 Promptly after the Lease Commencement Date is ascertained, Landlord and
Tenant shall execute the certificate attached to this Lease as Exhibit D.
Failure to execute said certificate shall not affect the commencement or
expiration of the Lease Term.

 

-2-



--------------------------------------------------------------------------------

3.3 It is presently anticipated that the Premises will be delivered to Tenant on
the Anticipated Delivery Date; provided, however, that if Landlord does not
deliver possession of the Premises by such date for reasons which are beyond its
reasonable control, Landlord shall not have any liability whatsoever, and this
Lease shall not be rendered void or voidable, as a result thereof.
Notwithstanding the foregoing, the Lease Commencement Date and Rent Commencement
Date shall each be delayed by one (1) day for each day beyond one (1) business
day after full execution and delivery of the Lease that delivery of the Fourth
Floor Premises to Tenant is delayed, and one (1) day for each day beyond
March 22, 2012 that delivery of the Third Floor Premises is delayed. If the
Premises are not delivered by September 22, 2012, Tenant shall have the right,
at its sole discretion, to terminate this Lease without penalty, and Landlord
shall fully refund the Security Deposit and any other amounts paid by Tenant to
Landlord in connection with this Lease. In the event this lease is terminated
pursuant to the prior sentence as a result of matters within Landlord’s control
(which control shall include Landlord’s agreement to negotiate in good faith
with the current tenant in the Premises for an early termination agreement),
Landlord shall reimburse Tenant for all reasonable out-of-pocket expenses
incurred by Tenant (not to exceed $200,000), relating to its preparation for
relocation to the Premises and incurred by Tenant in reliance on the Anticipated
Delivery Date.

3.4 Notwithstanding anything to the contrary contained herein, Tenant shall be
entitled to occupy the Fourth Floor Premises for the purpose of conducting its
business therefrom upon the date of the full execution of this Lease. Up until
the Rent Commencement Date, Tenant shall not be required to pay Base Rent for
the Fourth Floor Premises, but shall be required to pay all charges for
electricity and for any after-hours or excess utilities or services in
accordance with Article XIV herein.

ARTICLE IV

BASE RENT

4.1 From and after the Rent Commencement Date, Tenant shall pay the Base Rent in
equal monthly installments in advance on the first day of each month during a
Lease Year.

4.2 Concurrently with Tenant’s execution of this Lease, Tenant shall pay an
amount equal to one (1) monthly installment of the Base Rent payable during the
first Lease Year, which amount shall be credited toward the monthly installment
of Base Rent payable for the first full calendar month of the Lease Term
following the Rent Commencement Date. If the Rent Commencement Date is not the
first day of a month, then the Base Rent from the Rent Commencement Date until
the first day of the following month shall be prorated on a per diem basis at
the rate of one-thirtieth (1/30th) of the monthly installment of the Base Rent
payable during the first Lease Year, and Tenant shall pay such prorated
installment of the Base Rent on the Rent Commencement Date.

4.3 All sums payable by Tenant under this Lease shall be paid to Landlord in
legal tender of the United States, without setoff, deduction or demand, except
as otherwise expressly provided herein, at the Landlord Payment Address, or to
such other party or such other address as Landlord may designate in writing.
Landlord’s acceptance of rent after it shall have become due and payable shall
not excuse a delay upon any subsequent occasion or constitute a waiver of any of
Landlord’s rights hereunder. If any sum payable by Tenant under this Lease is
paid by check which is returned due to insufficient funds, stop payment order,
or otherwise, then: (a) such event shall be treated as a failure to pay such sum
when due; and (b) in addition to all other rights and remedies of Landlord
hereunder, Landlord shall be entitled (i) to impose a returned check charge of
Fifty Dollars ($50.00) to cover Landlord’s administrative expenses and overhead
for processing, and (ii) to require that all future payments be remitted by wire
transfer, money order, or cashier’s or certified check.

4.4 Landlord and Tenant agree that no portion of the Base Rent or other payment
for the use or occupancy of the Premises is or shall be based in whole or in
part on the net income or profits derived by Tenant or any assignee or
sublessee.

ARTICLE V

OPERATING CHARGES AND REAL ESTATE TAXES

5.1 For purposes of this Article V, the term “Building” shall be deemed to
include the Land, the roof of the Building and any physical extensions
therefrom, any driveways, sidewalks, landscaping, alleys and parking facilities
in the Building or on the Land, and all other areas, facilities, improvements
and appurtenances relating to any of the foregoing. If the Building is operated
as part of a complex of buildings or in conjunction with other buildings or
parcels of land, Landlord shall prorate the common expenses and costs with
respect to each such building or parcel of land in its sole but reasonable
judgment. A copy of the site plan for the project is attached as Exhibit H.

5.2 (a) From and after January 1, 2013, Tenant shall pay as additional rent
Tenant’s Proportionate Share of the amount by which Operating Charges for each
calendar year falling entirely or

 

-3-



--------------------------------------------------------------------------------

partly within the Lease Term exceed the Operating Charges Base Amount. Tenant’s
Proportionate Share with respect to Operating Charges set forth in Article I has
been calculated to be that percentage which is equal to a fraction, the
numerator of which is the number of square feet of rentable area in the Premises
as set forth in Section 1.17, and the denominator of which is the number of
square feet of Total Area in the Building.

(b) If the average occupancy rate for the Building during any calendar year
(including the Operating Charges Base Year) is less than ninety-five percent
(95%), or if any tenant is separately paying for (or does not require)
electricity, janitorial or other utilities or services furnished to its
premises, then Landlord shall include in Operating Charges for such year
(including the Operating Charges Base Year) all additional expenses, as
reasonably estimated by Landlord, which would have been incurred during such
year if such average occupancy rate had been ninety-five percent (95%) and if
Landlord paid for such utilities or services furnished to such premises.

(c) Tenant shall make estimated monthly payments to Landlord on account of the
amount by which Operating Charges that are expected to be incurred during each
calendar year (or portion thereof) would exceed the Operating Charges Base
Amount. At the beginning of each calendar year after the Lease Commencement
Date, Landlord shall submit a reasonably detailed written statement setting
forth Landlord’s reasonable estimate of such excess and Tenant’s Proportionate
Share thereof. Tenant shall pay to Landlord on the first day of each month
following receipt of such statement, until Tenant’s receipt of the succeeding
annual statement, an amount equal to one-twelfth (1/12) of each such share
(estimated on an annual basis without proration pursuant to Section 5.4). Not
more than twice during any calendar year, Landlord may revise Landlord’s
estimate and adjust Tenant’s monthly payments to reflect Landlord’s revised
estimate. Within one hundred twenty (120) days after the end of each calendar
year, or as soon thereafter as is feasible, Landlord shall submit a
Reconciliation Statement for Operating Charges. If such Reconciliation Statement
indicates that the aggregate amount of such estimated payments exceeds Tenant’s
actual liability, then Landlord shall credit the net overpayment toward Tenant’s
next installment(s) of rent due under this Lease, or, if the Lease Term has
expired or will expire before such credit can be fully applied, or if Tenant is
not otherwise liable to Landlord for further payment, Landlord shall reimburse
Tenant for the amount of such overpayment within thirty (30) days. If such
statement indicates that Tenant’s actual liability exceeds the aggregate amount
of such estimated payments, then Tenant shall pay the amount of such excess as
additional rent.

The Landlord shall maintain records of Landlord’s Operating Charges for a period
of one (1) year after the end of each calendar year. After receiving each
Reconciliation Statement, Tenant, or an independent, certified public accountant
who is hired by Tenant on a non-contingent fee basis and who is reasonably
acceptable to Landlord, shall have the right, during regular business hours and
after giving at least ten (10) days’ advance written notice to Landlord, to
inspect and complete an audit of Landlord’s books and records relating to
Landlord’s Operating Charges for the immediately preceding calendar year; or, at
Landlord’s sole discretion and in lieu of such audit, Landlord will provide
Tenant with an audited statement. Tenant shall (and shall cause its employees,
agents and consultants to) keep the results of any such audit or audited
statement strictly confidential. If such audit or audited statement shows that
the amounts paid by Tenant to Landlord on account of Tenant’s Proportionate
Share of Operating Charges exceed the amounts to which Landlord is entitled
hereunder, Landlord shall credit the amount of such excess toward the next
monthly payments of Tenant’s Proportionate Share of Operating Charges due
hereunder. All costs and expenses of any such audit or audited statement shall
be paid by Tenant, unless it is determined that the Landlord has overstated such
Operating Charges by more than five percent (5%), in which case Landlord shall
pay the reasonable cost of such audit or review within thirty (30) days of
Tenant’s request (but in any event not more than $1,000.00).

5.3 (a) From and after the January 1, 2013, Tenant shall pay as additional rent
Tenant’s Proportionate Share of the amount by which Real Estate Taxes exceed the
Real Estate Taxes Base Amount. Tenant’s Proportionate Share with respect to Real
Estate Taxes set forth in Article I has been calculated to be that percentage
which is equal to a fraction, the numerator of which is the number of square
feet of rentable area in the Premises as set forth in Section 1.17, and the
denominator of which is the number of square feet of Total Area in the Building.
Tenant shall not initiate or participate in any contest of Real Estate Taxes
without Landlord’s prior written consent.

(b) Tenant shall make estimated monthly payments to Landlord on account of the
amount by which Real Estate Taxes that are expected to be incurred during each
calendar year would exceed the Real Estate Taxes Base Amount. At the beginning
of each calendar year after the Lease Commencement Date, Landlord shall submit a
reasonably detailed written statement setting forth Landlord’s reasonable
estimate of such amount and Tenant’s Proportionate Share thereof. Tenant shall
pay to Landlord on the first day of each month following receipt of such
statement, until Tenant’s receipt of the succeeding annual statement, an amount
equal to one-twelfth (1/12) of such share (estimated on an annual basis without
proration pursuant to Section 5.4). Not more than twice during any calendar
year,

 

-4-



--------------------------------------------------------------------------------

Landlord may revise Landlord’s estimate and adjust Tenant’s monthly payments to
reflect Landlord’s revised estimate. Within one hundred twenty (120) days after
the end of each calendar year, or as soon thereafter as is feasible, Landlord
shall submit a Reconciliation Statement for Real Estate Taxes showing
(1) Tenant’s Proportionate Share of the amount by which Real Estate Taxes
incurred during the preceding calendar year exceeded the Real Estate Taxes Base
Amount, and (2) the aggregate amount of Tenant’s estimated payments made during
such year. If such Reconciliation Statement indicates that the aggregate amount
of such estimated payments exceeds Tenant’s actual liability, then Landlord
shall credit the net overpayment toward Tenant’s next installment(s) of rent due
under this Lease, or, if the Lease Term hereof has expired or will expire before
such credit can be fully applied, of if Tenant is not otherwise liable for
further payment, Landlord shall reimburse Tenant for the amount of such
overpayment within thirty (30) days. If such statement indicates that Tenant’s
actual liability exceeds the aggregate amount of such estimated payments, then
Tenant shall pay the amount of such excess as additional rent.

5.4 If the Lease Term commences or expires on a day other than the first day or
the last day of a calendar year, respectively, then Tenant’s liabilities
pursuant to this Article for such calendar year shall be apportioned by
multiplying the respective amount of Tenant’s Proportionate Share thereof for
the full calendar year by a fraction, the numerator of which is the number of
days during such calendar year falling within the Lease Term, and the
denominator of which is three hundred sixty-five (365).

ARTICLE VI

USE OF PREMISES

6.1 Tenant shall use and occupy the Premises solely for general (non-medical and
non-governmental) office purposes compatible with first class office buildings
in the Building’s submarket, and for no other use or purpose. Tenant shall not
use or occupy the Premises for any unlawful purpose, or in any manner that will
violate the certificate of occupancy for the Premises or the Building, or that
will constitute waste, nuisance or unreasonable annoyance to Landlord or any
other tenant or user of the Building, or in any manner that will increase the
number of parking spaces required for the Building or its full occupancy as
required by law. Landlord at its expense (subject to reimbursement pursuant to
Article V, if and to the extent permitted thereby) shall comply with all Laws to
the extent the same apply directly to the Building Structure and Systems and
Common Areas as a whole. Tenant shall comply with all Laws concerning the use,
occupancy and condition of the Premises and all Tenant Items, all in a timely
manner at Tenant’s sole expense. If any Law requires an occupancy or use permit
or license for the Premises or the operation of the business conducted therein,
then Tenant shall obtain and keep current such permit or license at Tenant’s
expense and shall promptly deliver a copy thereof to Landlord. Tenant at its
sole cost and expense shall be solely responsible for taking any and all
measures which are required to comply with the ADA concerning the Premises
(including suite entry doors and related items) and the business conducted
therein. Any Alterations made or constructed by or for Tenant for the purpose of
complying with the ADA or which otherwise require compliance with the ADA shall
be done in accordance with this Lease; provided, that Landlord’s consent to such
Alterations shall not constitute either Landlord’s assumption, in whole or in
part, of Tenant’s responsibility for compliance with the ADA, or representation
or confirmation by Landlord that such Alterations comply with the provisions of
the ADA. Use of the Premises is subject to all covenants, conditions and
restrictions of record. Tenant shall not use any space in the Building or the
Land for the sale of goods to the public at large or for the sale at auction of
goods or property of any kind. Tenant shall not conduct any operations, sales,
promotions, advertising or special events outside the Premises, in the Building
or on the Land.

6.2 Tenant shall pay before delinquency any business, rent or other taxes or
fees that are now or hereafter levied, assessed or imposed upon Tenant’s use or
occupancy of the Premises, the conduct of Tenant’s business at the Premises, or
Tenant’s equipment, fixtures, furnishings, inventory or personal property. If
any such tax or fee is enacted or altered so that such tax or fee is levied
against Landlord or so that Landlord is responsible for collection or payment
thereof, then Tenant shall pay as additional rent the amount of such tax or fee.

6.3 To the best of Landlord’s actual knowledge, as of the date of this Lease,
the Premises do not contain Hazardous Materials in violation of Environmental
Laws. Tenant shall not allow, cause or permit any Hazardous Materials to be
generated, used, treated, released, stored or disposed of in or about the
Building or the Land, provided that Tenant may use and store normal and
reasonable quantities of standard cleaning and office materials in the Premises
as may be reasonably necessary for Tenant to conduct normal general office use
operations in the Premises so long as such materials are properly, safely and
lawfully stored and used by Tenant and the quantity of same does not equal or
exceed a “reportable quantity” as defined in 40 C.F.R. 302 and 305, as amended.
At the expiration or earlier termination of this Lease, with respect to
conditions existing on account of Tenant’s use or occupancy of the Premises or
any action or inaction of Tenant or any Agent of Tenant (it being understood
that the term “inaction” as used in this Section shall not impose upon Tenant
any obligation to remove Hazardous Materials existing in the Premises as of or
after the Lease Commencement Date which were introduced

 

-5-



--------------------------------------------------------------------------------

into the Premises by anyone other than Tenant or any Agent of Tenant, unless
such condition is knowingly aggravated as a result of Tenant’s use or occupancy
of the Premises). For purposes of clarity, Landlord shall be solely responsible
for the removal of any such existing or non-Tenant introduced Hazardous
Materials to the Premises. Tenant shall surrender the Premises to Landlord free
of Hazardous Materials and in compliance with all Environmental Laws. Tenant
shall: (i) give Landlord immediate verbal and follow-up written notice of any
actual or threatened Environmental Default with respect to conditions existing
on account of Tenant’s use or occupancy of the Premises or any action or
inaction of Tenant or any Agent of Tenant, which Environmental Default Tenant
shall cure in accordance with all Environmental Laws and only after Tenant has
obtained Landlord’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed; and (ii) promptly deliver to Landlord copies
of any notices or other items received from or submitted to any governmental or
quasi-governmental agency, or any claim instituted or threatened by any third
party, concerning the Premises, the occupancy or use thereof, or the existence
or potential existence of Hazardous Materials therein. Upon any Environmental
Default, in addition to all other rights available to Landlord under this Lease,
at law or in equity, Landlord shall have the right but not the obligation to
immediately enter the Premises, to supervise and approve any actions taken by
Tenant to address the Environmental Default, and, if Tenant fails to immediately
address same in accordance with this Lease, to perform, with respect to
conditions existing on account of Tenant’s use or occupancy of the Premises or
any action or inaction of Tenant or any Agent of Tenant, at Tenant’s sole cost
and expense, any lawful action necessary to address same.

ARTICLE VII

ASSIGNMENT AND SUBLETTING

7.1 Tenant shall not assign, transfer or otherwise encumber (collectively,
“assign”) this Lease or all or any of Tenant’s rights hereunder or interest
herein, or sublet or permit anyone to use or occupy (collectively, “sublet”) the
Premises or any part thereof, without obtaining the prior written consent of
Landlord, which consent may be withheld or granted in Landlord’s sole and
absolute discretion (subject to the remainder of this Article VII). Landlord
shall respond in writing to any request made pursuant to the foregoing sentence
within fifteen (15) business days after receipt of all documentation necessary
to respond to such request. Notwithstanding any of the foregoing to the
contrary, provided no Event of Default exists under this Lease, and subject to
Landlord’s rights and Tenant’s obligations pursuant to Sections 7.3, 7.4 and 7.5
below, Landlord shall not unreasonably withhold, condition or delay its consent
to any proposed subletting of the entire or any portion of the Premises or
assignment of the Lease in its entirety. For purposes of the immediately
preceding sentence, it shall be reasonable for Landlord to withhold its consent
if, for example: (i) the proposed subtenant or assignee is engaged in a
business, or the Premises will be used in a manner, that is inconsistent with
the first-class image of the Building; or (ii) Landlord is not reasonably
satisfied with the financial condition of the proposed subtenant or assignee; or
(iii) the proposed use of the Premises is not in compliance with Article VI or
is not compatible with the other uses within, and the terms of other leases with
respect to, the Building; or (iv) intentionally omitted; or (v) the initial
Tenant does not remain fully liable as a primary obligor for the payment of all
rent and other charges payable by Tenant under this Lease and for the
performance of all other obligations of Tenant under this Lease; or (vi) the
proposed subtenant or assignee is a governmental or quasi-governmental agency;
or (vii) the holders of Mortgages encumbering the Building having such a right
fail to consent (Landlord hereby agreeing to use commercially reasonable efforts
to obtain such consent if Landlord approves such transaction); or (viii) the
proposed subtenant or assignee is either (A) an existing tenant of the Building
(or any parent, subsidiary or affiliate thereof) if Landlord has adequate space
available in the Building for a comparable term, or (B) for a period of
forty-five (45) days following the submission of a written proposal for the
lease of space (and thereafter if a mutual agreement such as a letter of intent
is executed within such period), any other person or entity with which Landlord
is in the process of negotiating for the rental of space in the Building. No
assignment or right of occupancy hereunder may be effectuated by operation of
law or otherwise without the prior written consent of Landlord. Any attempted
assignment, transfer or other encumbrance of this Lease or all or any of
Tenant’s rights hereunder or interest herein, and any sublet or permission to
use or occupy the Premises or any part thereof not in accordance with this
Article VII, shall be void and of no force or effect. Any assignment or
subletting, Landlord’s consent thereto, the listing or posting of any name other
than Tenant’s, or Landlord’s collection or acceptance of rent from any assignee
or subtenant shall not be construed either as waiving or releasing Tenant from
any of its liabilities or obligations under this Lease as a principal and not as
a guarantor or surety, or as relieving Tenant or any assignee or subtenant from
the obligation of obtaining Landlord’s prior written consent to any subsequent
assignment or subletting. As security for this Lease, Tenant hereby assigns to
Landlord the rent due from any assignee or subtenant of Tenant. During any
period that there exists an uncured Event of Default under this Lease, Tenant
hereby authorizes each such assignee or subtenant to pay said rent directly to
Landlord upon receipt of notice from Landlord specifying same. Landlord’s
collection of such rent shall not be construed as an acceptance of such assignee
or subtenant as a tenant. Tenant shall not mortgage, pledge, hypothecate or
encumber (collectively “mortgage”) this Lease without Landlord’s prior written
consent, which consent may be granted or withheld in Landlord’s sole and
absolute discretion. Tenant shall pay to Landlord an

 

-6-



--------------------------------------------------------------------------------

administrative fee equal to one thousand hundred dollars ($1,000) plus all other
reasonable, out-of-pocket, third party expenses (including reasonable attorneys’
fees and accounting costs) incurred by Landlord in connection with Tenant’s
request for Landlord to give its consent to any assignment, subletting, or
mortgage, and Landlord’s receipt of such sum shall be a condition to Landlord
providing such consent. Any sublease, assignment or mortgage shall, at
Landlord’s option, be effected on forms reasonably approved by Landlord. Tenant
shall deliver to Landlord a fully-executed copy of each agreement evidencing a
sublease, assignment or mortgage, and Landlord’s consent thereto, within ten
(10) days after execution thereof.

7.2 (a) If Tenant is or becomes a partnership or a limited liability company,
then any event (whether voluntary, concurrent or related) resulting in a
dissolution of Tenant, any withdrawal or change (whether voluntary, involuntary
or by operation of law) of the partners or members, as applicable, owning a
controlling interest in Tenant (including each general partner or manager, as
applicable), or any structural or other change having the effect of limiting the
liability of the partners shall be deemed a prohibited assignment of this Lease
subject to the provisions of this Article. If Tenant is or becomes a corporation
or a partnership with a corporate general partner, then any event (whether
voluntary, concurrent or related) resulting in a dissolution, merger,
consolidation or other reorganization of Tenant (or such corporate general
partner), or the sale or transfer or relinquishment of the interest of
shareholders who, as of the date of this Lease, own a controlling interest of
the capital stock of Tenant (or such corporate general partner), shall be deemed
a prohibited assignment of this Lease subject to the provisions of this Article;
provided, however, that if Tenant is a corporation whose stock is traded through
a national or regional exchange or over-the-counter market, then the foregoing
portion of this sentence shall be applicable only if such event has or is
intended to have the effect of limiting liability under this Lease.

(b) Notwithstanding anything contained in this Article VII to the contrary,
provided no Event of Default exists hereunder, Tenant may, upon not less than
ten (10) days’ prior written notice to Landlord (which notice shall contain a
written certificate from Tenant stating the legal and beneficial relationship of
Tenant and the proposed assignee, transferee or subtenant) but without
Landlord’s prior written consent and without being subject to Landlord’s rights
and Tenant’s obligations set forth in Sections 7.4 and 7.5 below, assign or
transfer its entire interest in this Lease or sublease the entire or any portion
of the Premises to an Affiliate of Tenant. In the event of any such assignment
or subletting, Tenant shall remain fully liable as a primary obligor for the
payment of all rent and other charges required hereunder and for the performance
of all obligations to be performed by Tenant hereunder. Notwithstanding the
foregoing, if Tenant structures an assignment or sublease to an entity that
meets the definition of an Affiliate of Tenant for the purpose of circumventing
the restrictions on subleases and assignments provided elsewhere in this
Article VII, then such subtenant or assignee shall conclusively be deemed not to
be an Affiliate and subject to all such restrictions.

7.3 If at any time during the Lease Term Tenant desires to assign, sublet or
mortgage all or part of this Lease or the Premises, then in connection with
Tenant’s request to Landlord for Landlord’s consent where required, Tenant shall
give to Landlord a Tenant’s Sublease Request Notice.

7.4 If the proposed term with respect to the Proposed Sublet Space is either
(i) longer than seventy-five percent (75%) of the then remaining Lease Term or
(ii) to extend (including any renewal or extension options) beyond the first
(1st) day of the twelfth (12th) calendar month before the then scheduled
expiration of the Lease Term, or if the Proposed Sublet Space is (or, when
aggregated with other space being sublet or assigned by Tenant, will be) more
than fifty percent (50%) of the total number of rentable square feet in the
Premises, then, in either such event, except as set forth in Section 7.2(b)
concerning Affiliates, Landlord shall have the right in its sole and absolute
discretion to terminate this Lease with respect to the Proposed Sublet Space by
sending Tenant written notice of such termination within thirty (30) days after
Landlord’s receipt of Tenant’s Sublease Request Notice. If the Proposed Sublet
Space does not constitute the entire Premises and Landlord so terminates, then
(a) Tenant shall tender the Proposed Sublet Space to Landlord on the Proposed
Sublease Commencement Date and such space shall thereafter be deleted from the
Premises, and (b) as to that portion of the Premises which is not part of the
Proposed Sublet Space, this Lease shall remain in full force and effect except
that Base Rent and additional rent shall be reduced pro rata. If the Proposed
Sublet Space constitutes the entire Premises and Landlord so terminates, then
Tenant shall tender the Proposed Sublet Space to Landlord, and this Lease shall
terminate, on the Proposed Sublease Commencement Date.

7.5 If any sublease or assignment (whether by operation of law or otherwise,
including an assignment pursuant to the Bankruptcy Code or any Insolvency Law)
provides that the subtenant or assignee thereunder is to pay any amount in
excess of the sum of (a) the rent and other charges due under this Lease plus
(b) the reasonable out-of-pocket expenses (excluding, however, any costs
attributable to vacancy periods or “downtime”) reasonably incurred by Tenant in
connection with the procurement of such sublease, assignment or other transfer
(which expenses shall be amortized on a straight-line basis over the initial
sublease term for the purposes hereof), then, whether such net excess be in the
form of an

 

-7-



--------------------------------------------------------------------------------

increased monthly or annual rental, a lump sum payment, or any other form of
payment having the effect of a “disguised” rental payment (and if the subleased
or assigned space does not constitute the entire Premises, the existence of such
excess shall be determined on a pro-rata basis), Tenant shall pay to Landlord,
along with Base Rent, fifty percent (50%) of any such net excess or other
premium, which amount shall be calculated and paid by Tenant to Landlord on a
monthly basis as additional rent. Notwithstanding the foregoing, Landlord is not
intending to receive any amounts considered to be payment for the sale, transfer
or lease of Tenant’s trade fixtures, furniture and other personal property that
may be included in such sublease or assignment or based on the net income or
profits of Tenant or any subtenant. Acceptance by Landlord of any payments due
under this Section shall not be deemed to constitute approval by Landlord of any
sublease or assignment, nor shall such acceptance waive any rights of Landlord
hereunder.

7.6 All restrictions and obligations imposed pursuant to this Lease on Tenant
shall be deemed to extend to any subtenant, assignee, licensee, concessionaire
or other occupant or transferee, and Tenant shall cause such person to comply
with such restrictions and obligations. Any assignee shall be deemed to have
assumed obligations as if such assignee had originally executed this Lease and
at Landlord’s request shall execute promptly a document confirming such
assumption. Each sublease is subject to the condition that if the Lease Term is
terminated or Landlord succeeds to Tenant’s interest in the Premises by
voluntary surrender or otherwise, at Landlord’s option the subtenant shall be
bound to Landlord for the balance of the term of such sublease and shall attorn
to and recognize Landlord as its landlord under the then executory terms of such
sublease.

ARTICLE VIII

MAINTENANCE AND REPAIRS

8.1 Tenant, at Tenant’s sole cost and expense, shall promptly make all repairs
and replacements, and perform all maintenance, in and to the Premises to keep
the Premises in good operating condition and repair, in a clean, safe and
tenantable condition, well-ventilated and moisture controlled, and otherwise in
accordance with all Laws and the requirements of this Lease. Tenant shall
likewise maintain all fixtures, furnishings and equipment located in, or
exclusively serving, the Premises and make all required repairs and replacements
thereto, subject to ordinary wear and tear. Tenant shall also maintain, repair
and replace, at Tenant’s sole cost and expense, the Tenant Items and shall keep
in force customary maintenance and service contracts therefor. Tenant shall give
Landlord prompt written notice of any defects or damage to the structure of, or
equipment or fixtures in, the Building or any part thereof, or any mold or
moisture condition, of which Tenant has knowledge. The foregoing shall not apply
to any necessary repair, replacement or maintenance to the Premises resulting
from any injury or damage to, or failure of Landlord to maintain, the Building
Structure and Systems. Tenant shall suffer no waste or injury to any part of the
Premises, and shall, at the expiration or earlier termination of the Lease Term,
surrender the Premises in broom clean condition, subject to ordinary wear and
tear and as otherwise provided in Article XIII or Article XVII. Except as
otherwise provided in Article XVII, all injury, breakage and damage to the
Premises and to any other part of the Building or the Land caused by any act or
omission of Tenant or any Agent of Tenant, shall be repaired by and at Tenant’s
expense, except that if either an emergency condition exists or the Lease Term
has expired or Tenant fails to commence and diligently prosecute to completion
repair of any such injury, breakage or damage within a reasonable period (not to
exceed ten (10) days) following Tenant’s receipt of notice from Landlord, then
Landlord shall have the right at Landlord’s option to make any such repair and
to charge Tenant for all costs and expenses incurred in connection therewith.
Landlord shall provide and install replacement tubes for Building standard
fluorescent light fixtures (subject to reimbursement pursuant to Article V). All
other bulbs and tubes for the Premises shall be provided and installed at
Tenant’s expense; provided that if Tenant elects to supply the bulbs or tubes to
Landlord, then Landlord shall provide the labor involved for such replacement at
no cost to Tenant.

8.2 Except as otherwise provided in this Lease and subject to normal wear and
tear, Landlord at its expense (subject to reimbursement pursuant to Article V if
and to the extent permitted thereby) shall operate the Building in a first class
manner and shall keep the Building Structure and Systems, clean and in good
working order and operating condition and, promptly after becoming aware of any
item needing repair or replacement, will make such repair or replacement. Except
as otherwise provided herein: (a) maintenance and repair of all Tenant Items
shall be the sole responsibility of Tenant and shall be deemed not to be a part
of the Building Structure and Systems; and (b) Landlord shall have no obligation
to make any repairs whatsoever brought about by any act or omission of Tenant or
any Agent.

ARTICLE IX

ALTERATIONS

9.1 Tenant shall accept the Premises in its “as is” condition as of the Delivery
Date. The initial improvement of the Premises under this Lease shall be
accomplished by Tenant or its designated

 

-8-



--------------------------------------------------------------------------------

contractor in accordance with Exhibit B and all other applicable provisions of
this Lease (including Articles IX, XIII and XIX). Landlord is under no
obligation to make any Alterations in or to the Premises or the Building except
as may be otherwise expressly provided in this Lease.

9.2 Tenant shall not make or permit anyone to make any Alterations in or to the
Premises or the Building without the prior written consent of Landlord, which
consent may be withheld or granted in Landlord’s sole and absolute discretion
with respect to Structural and System Alterations and any Alterations which are
visible from the exterior of the Premises, and which consent shall not be
unreasonably withheld, conditioned or delayed with respect to all other
Alterations. Notwithstanding the foregoing, Tenant shall have the right to make
Cosmetic Changes within the Premises without requiring the consent of Landlord.
All Alterations made by Tenant shall be made: (a) in a good, workerlike,
first-class and prompt manner; (b) using new or comparable materials only;
(c) by a contractor reasonably approved in writing by Landlord; (d) on days and
at times reasonably approved in writing by Landlord; (e) under the supervision
of an architect reasonably approved in writing by Landlord; (f) in accordance
with plans and specifications reasonably acceptable to Landlord, approved in
writing at Landlord’s standard charge; (g) in accordance with all Laws;
(h) after having obtained any required consent of the holder of any Mortgage of
whom Tenant has notice; (i) after obtaining public liability and worker’s
compensation insurance policies reasonably approved in writing by Landlord (all
contractors and subcontractors shall be required to procure and maintain
insurance against such risks, in such amounts, and with such companies as
Landlord may reasonably require. Certificates of such insurance must be received
by Landlord before any work is commenced. All contracts between Tenant and a
contractor must explicitly require the contractor to (1) name Landlord and
Landlord’s agents as additional insureds and (2) indemnify and hold harmless
Landlord and Landlord’s agents); (j) with the obligation for Tenant to deliver
to Landlord written, unconditional, full or partial (as applicable) waivers of
mechanics’ and materialmen’s liens against the Premises and the Building for all
work, labor and services to be performed and materials to be furnished within
ten (10) business days after the applicable portion of the Alterations are
completed; and (k) upon request, after Tenant has delivered to Landlord
documentation reasonably satisfactory to Landlord evidencing Tenant’s financial
ability to complete the Alteration in accordance with the provisions of this
Lease (including, a payment or performance bond). If any lien (or a petition to
establish such lien) is filed in connection with any Alteration made by or on
behalf of Tenant, such lien (or petition) shall be discharged by Tenant within
ten (10) days thereafter, at Tenant’s sole cost and expense, by the payment
thereof or by the filing of a reasonably acceptable bond. If Landlord gives its
consent to the making of any Alteration, such consent shall not be deemed to be
an agreement or consent by Landlord to subject its interest in the Premises or
the Building to any liens which may be filed in connection therewith. Tenant
acknowledges that any Alterations are accomplished for Tenant’s account,
Landlord having no obligation or responsibility in respect thereof. Landlord’s
approval of any plans and drawings (and changes thereto) regarding any
Alterations or any contractor or subcontractor performing such Alterations shall
not constitute Landlord’s representation that such approved plans, drawings,
changes or Alterations comply with all Laws. Any deficiency in design or
construction, although same had prior approval of Landlord, shall be solely the
responsibility of Tenant. All Alterations involving structural, electrical,
mechanical or plumbing work, the heating, ventilation and air conditioning
system of the Premises or the Building, fire and life safety system, the roof of
the Building, or any areas outside of the Premises shall, at Landlord’s
election, be performed by Landlord’s designated contractor or subcontractor at
Tenant’s expense (provided the cost therefor is competitive). In connection with
any Alteration, Landlord shall be paid a construction supervision fee in an
amount equal to three percent (3%) of the total cost of such Alteration;
provided, however, that no such fee shall be assessed for Cosmetic Changes.
Promptly after the completion of an Alteration, Tenant at its expense shall
deliver to Landlord three (3) sets of accurate as-built (or record) drawings and
CAD drawings showing such Alteration in place.

9.3 If any Alterations that require Landlord’s consent are made without the
prior written consent of Landlord, then Landlord shall have the right, at
Tenant’s expense, to so remove and correct such Alterations and restore the
Premises and the Building. All Alterations to the Premises or the Building made
by either party shall immediately become the property of Landlord and shall
remain upon and be surrendered with the Premises as a part thereof at the
expiration or earlier termination of the Lease Term; provided, however, that
(a) if Tenant is not in default under this Lease, then Tenant shall have the
right to remove, prior to the expiration or earlier termination of the Lease
Term, all movable furniture, furnishings and equipment installed in the Premises
solely at the expense of Tenant, and (b) Tenant shall remove at its expense all
Alterations and other items (including any telecommunications, security, data,
computer and similar equipment, cabling and wiring) in the Premises or the
Building which Landlord designates in writing for removal. Landlord shall make
such designation promptly after receipt of a written request by Tenant given
with Tenant’s request for Landlord’s approval of such Alteration.
Notwithstanding the foregoing, Tenant shall not be required to remove:
(x) Alterations consisting of standard buildout items that are typically
installed by similar tenants in multi-tenanted, multi-story, first class office
buildings (such as partitions, but not interior staircases, for example), unless
so indicated by Landlord at the time required above; and (y) any Alteration made
by Tenant in initially finishing and

 

-9-



--------------------------------------------------------------------------------

completing the Premises in accordance with Exhibit B, except any Structural and
System Alterations or as otherwise indicated on any of Tenant’s plans. Movable
furniture, furnishings and trade fixtures shall be deemed to exclude without
limitation any item the removal of which might cause damage to the Premises or
the Building or which would normally be removed from the Premises with the
assistance of any tool or machinery other than a dolly. If such removal causes
damage or injury to the Premises or the Building, then Landlord shall have the
right, at Tenant’s expense, to repair all damage and injury to the Premises or
the Building caused by such removal as aforesaid. If such furniture, furnishings
and equipment are not removed by Tenant prior to the expiration or earlier
termination of the Lease Term, the same shall at Landlord’s option be deemed
abandoned or become the property of Landlord to be surrendered with the Premises
as a part thereof; provided, however, that Landlord shall have the right at
Tenant’s expense to remove from the Premises any or all such items or to require
Tenant to do the same, except as otherwise provided in this Section. If Tenant
fails to return the Premises to Landlord as required by this Section, then
Tenant shall pay to Landlord, all costs (including a construction management
fee) incurred by Landlord in effectuating such return.

ARTICLE X

SIGNS

10.1 Landlord will list, at Landlord’s expense, the name of Tenant (and any
permitted subtenants and assignees) and its employees in the Building directory
in a number of listings up to the Building Directory Share and will provide
Building standard signage on one suite entry door. Tenant shall not place,
inscribe, paint, affix or otherwise display any sign, advertisement, picture,
lettering or notice of any kind on any part of the exterior or interior of the
Building (including windows and doors), or on any part of the interior of the
Premises which can be seen from the exterior of the Building or outside of the
Premises if the latter is on a floor on which Tenant leases less than a full
floor, without the prior written approval of Landlord, which may be granted or
withheld in Landlord’s sole and absolute discretion. If any such item that has
not been approved by Landlord is so displayed, then Landlord shall have the
right to remove such item at Tenant’s expense. Landlord reserves the right to
install and display signs, advertisements and notices on any part of the
exterior or interior of the Building; provided, however that Landlord shall only
affix, install, or display signs on the interior of the Premises which pertain
to the management or operation of the Building. Such displays, signs,
advertisements and notices shall not unreasonably interfere with or obstruct
Tenant’s operations or windows.

10.2 Tenant shall have the further right to install its Proportionate Share of
signage on the shared project monument at the Building. Tenant shall obtain
Landlord’s written approval of the size, design, and specifications for such
sign, and shall obtain any necessary permits for said sign. Tenant shall install
its approved sign at a time mutually agreed upon by Landlord and Tenant, it
being understood and agreed that Landlord shall have the right to supervise such
installation. Throughout the Lease Term, Tenant shall maintain said sign in good
condition and repair. Upon the expiration or termination of the Term of this
Lease, Tenant, at its sole cost and expense, shall remove such sign and repair
any damage to the monument resulting therefrom.

ARTICLE XI

SECURITY DEPOSIT

11.1 Simultaneously with Tenant’s execution of this Lease, Tenant shall deposit
with Landlord the Security Deposit Amount in the form of a letter of credit as
more fully provided in Section 11.3 below, as a security deposit for the
performance by Tenant of all of Tenant’s obligations, covenants, conditions and
agreements under this Lease. In the event Landlord draws on the letter of credit
and holds cash pursuant to the provisions of this Article, Landlord shall not be
required to maintain such security deposit in a separate account. Except as may
be required by law, Tenant shall not be entitled to interest on the security
deposit. Within approximately thirty (30) days after the later of the expiration
or earlier termination of the Lease Term or Tenant’s vacating the Premises,
Landlord shall return such security deposit to Tenant, less such portion thereof
as Landlord shall have appropriated to satisfy any of Tenant’s obligations under
this Lease or to satisfy an Event of Default (or such other event which, with
the giving of notice or the passage of time or both, would constitute an Event
of Default) under this Lease. If there shall be any Event of Default (or such
other event) under this Lease, then Landlord shall have the right, but shall not
be obligated, to use, apply or retain all or any portion of the security deposit
for the payment of any (a) Base Rent, additional rent or any other sum
applicable to such event, or (b) amount Landlord may spend or become obligated
to spend, or for the compensation of Landlord for any losses incurred, by reason
of such event (including any damage or deficiency arising in connection with the
reletting of the Premises). If any portion of the security deposit (in whatever
form) is so used or applied, then within ten (10) days after Landlord gives
written notice to Tenant of such use or application, Tenant shall deposit with
Landlord cash in an amount sufficient to restore the security deposit to the
original Security Deposit Amount, and Tenant’s failure to do so shall constitute
an Event of Default under this Lease.

 

-10-



--------------------------------------------------------------------------------

11.2 If and so long as Landlord transfers the security deposit to any purchaser
or other transferee of Landlord’s interest in the Property, then Tenant shall
look only to such purchaser or transferee for the return of the security
deposit, and Landlord shall be released from all liability to Tenant for the
return of such security deposit, provided, that such purchaser or transferee has
assumed all obligations hereunder relating or pertaining to the security deposit
as provided in this Article. Tenant acknowledges that the holder of any Mortgage
shall not be liable for the return of any security deposit made by Tenant
hereunder unless such holder actually receives such security deposit. Tenant
shall not pledge, mortgage, assign or transfer the security deposit or any
interest therein.

11.3 Tenant shall deliver to Landlord an unconditional, irrevocable letter of
credit in lieu of the cash security deposit. Such letter of credit shall be:
(a) in form and substance satisfactory to Landlord in its commercially
reasonable discretion (with the following criteria at a minimum); (b) at all
times in the stated face amount of not less than the Security Deposit Amount (as
defined in Section 1.20), and shall on its face state that multiple and partial
draws are permitted and either (i) that partial draws will not cause a
corresponding reduction in the stated face amount of the letter of credit or
(ii) that, within five (5) business days after any such partial draw, the issuer
will notify Landlord in writing that the letter of credit will not be reinstated
to its full amount in which event Landlord shall have the right to immediately
draw on the remainder of the letter of credit (it being understood that the
total security deposit on hand, whether in cash or letter of credit form, shall
at all times be not less than the total Security Deposit Amount as so defined);
(c) issued by a commercial bank acceptable to Landlord from time to time for the
account of Tenant, and its permitted successors and assigns under this Lease;
(d) made payable to, and expressly transferable and assignable one or more times
at no charge by, the owner from time to time of the Building or its lender
(which transfer/assignment shall be conditioned only upon the execution of a
reasonable and customary written document in connection therewith), whether or
not the original account party of the letter of credit continues to be the
tenant under this Lease by virtue of a change in name or structure, merger,
assignment, transfer or otherwise; (e) payable at sight upon presentment to a
branch of the issuer of a simple sight draft stating only that Landlord is
permitted to draw on the letter of credit under the terms of the Lease and
setting forth the amount that Landlord is drawing; (f) of a term not less than
one year, and shall on its face state that the same shall be renewed
automatically, without the need for any further written notice or amendment, for
successive minimum one-year periods, unless the issuer notifies Landlord in
writing, at least sixty (60) days prior to the expiration date thereof, that
such issuer has elected not to renew the Letter of Credit (which will thereafter
entitle Landlord to draw on the letter of credit); and (g) at least thirty
(30) days prior to the then-current expiration date of such letter of credit,
either (1) renewed (or automatically and unconditionally extended) from time to
time through the ninetieth (90th) day after the expiration of the Lease Term, or
(2) replaced by Tenant with cash, or another letter of credit meeting the
requirements of this Section, in the full amount of the Security Deposit. Tenant
shall cooperate with Landlord to effect any modifications, transfers or
replacements of the letter of credit requested by Landlord in order to assure
that Landlord is at all times fully secured by a valid letter of credit that may
be drawn upon by Landlord, its successors and assigns. Notwithstanding anything
in this Lease to the contrary, any cure or grace period provided in connection
with an Event of Default shall not apply to any of the foregoing requirements of
the Letter of Credit, and, specifically, if any of the aforesaid requirements
are not complied with timely, then an immediate Event of Default shall occur and
Landlord shall have the right to immediately draw upon the letter of credit
without notice to Tenant and apply the proceeds to the security deposit. Each
Letter of Credit shall be issued by a commercial bank that has a credit rating
with respect to certificates of deposit, short term deposits or commercial paper
of at least A-2 (or equivalent) by Moody’s Investor Service, Inc., or at least
P-2 (or equivalent) by Standard & Poor’s Corporation, and shall be otherwise
acceptable to Landlord in its sole and absolute discretion. If the issuer’s
credit rating is reduced below A-2 (or equivalent) by Moody’s Investors Service,
Inc. or below P-2 (or equivalent) by Standard & Poor’s Corporation, or if the
financial condition of such issuer changes in any other materially adverse way,
then Landlord shall have the right to require that Tenant obtain from a
different issuer a substitute letter of credit that complies in all respects
with the requirements of this Section, and Tenant’s failure to obtain such
substitute letter of credit within ten (10) days following Landlord’s written
demand therefor (with no other notice or cure or grace period being applicable
thereto, notwithstanding anything in this Lease to the contrary) shall entitle
Landlord to immediately draw upon the then existing Letter of Credit in whole or
in part, without notice to Tenant. In the event the issuer of any letter of
credit held by Landlord is insolvent or is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation, or any successor
or similar entity, or if a trustee, receiver or liquidator is appointed for the
issuer, then, effective as of the date of such occurrence, said Letter of Credit
shall be deemed to not meet the requirements of this Section, and, within ten
(10) days thereof, Tenant shall replace such Letter of Credit with other
collateral acceptable to Landlord in its sole and absolute discretion (and
Tenant’s failure to do so shall, notwithstanding anything in this Lease to the
contrary, constitute an Event of Default for which there shall be no notice or
grace or cure periods being applicable thereto other than the aforesaid ten
(10) day period). Any failure or refusal of the issuer to honor the letter of
credit shall be at Tenant’s sole risk and shall not relieve Tenant of its
obligations hereunder with respect to the security deposit.

 

-11-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section,

(A) Tenant may request Landlord to reduce the Security Deposit to $1,300,000,
upon providing evidence to Landlord confirming that the European Medicines
Agency has approved the Marketing Authorization Application for the drug
KRYSTEXXA; and

(B) provided Tenant or the bank issuing the letter of credit receives a
certification from Landlord, which Landlord agrees to timely provide after
request after the adjustment date, that (i) no Event of Default under this Lease
has occurred, or (ii) no event has occurred under this Lease which with the
passage of time will constitute an Event of Default prior to the last day of the
fifth (5th) Lease year, the amount of the Letter of credit shall be reduced to
$1,000,000.00 as follows: Tenant shall deliver to Landlord a consent to an
amendment to the letter of credit (which amendment must be reasonably acceptable
to Landlord in all respects), reducing the amount of the letter of credit by the
amount of the permitted reduction, and Landlord shall execute such consent and
such other documents as are reasonably necessary to reduce the amount of the
letter of credit in accordance with the terms hereof. If Tenant delivers to
Landlord a consent to an amendment to the letter of credit in accordance with
the terms hereof, Landlord shall, within ten (10) business days after delivery
of such consent, either (1) provide its reasonable objections to such amendment
or (2) execute such consent in accordance with the terms hereof. In the event
that anytime on or after the fifth (5th) Lease year, at the time of notice
Tenant is then reporting in its periodic filings with the U.S. Securities and
Exchange Commission (y) “net product sales” equal or exceeding $125 million per
annum, and (z) net income equal to or exceeding $10 Million per annum, then
Tenant may request the amount of the Letter of Credit be reduced to $750,000 in
accordance with the procedure outlined above.

ARTICLE XII

INSPECTION

12.1 Tenant shall permit Landlord, its agents and representatives, and the
holder of any Mortgage, to enter the Premises at any time and from time to time,
without charge therefor and without diminution of the rent payable by Tenant, in
order to examine, inspect or protect the Premises and the Building, to make such
alterations and/or repairs as in the sole but reasonable judgment of Landlord
may be deemed necessary or desirable, or to exhibit the same to brokers,
prospective tenants (during the last twelve (12) months of the Lease Term),
lenders, purchasers and others. Except in the event of an emergency, Landlord
shall conduct such inspections during Building Hours and shall make commercially
reasonable efforts to give Tenant twenty-four (24) hours advance notice (which
may be verbal) of any such entry and to permit Tenant to have a representative
present at such time; and to minimize disruption to Tenant’s normal business
operations in the Premises in connection with any such entry but same shall not
prohibit Landlord from performing maintenance and repairs during business hours
and that Landlord shall have no obligation to employ overtime or other premium
pay labor or other costs in connection therewith).

ARTICLE XIII

INSURANCE

13.1 Tenant shall not conduct or permit to be conducted any activity, or place
or permit to be placed any equipment or other item in or about the Premises or
the Building, which will in any way increase the rate of property insurance or
other insurance on the Building. If any increase in the rate of property or
other insurance is due to any activity, equipment or other item of Tenant, then
(whether or not Landlord has consented to such activity, equipment or other
item) Tenant shall pay as additional rent due hereunder the amount of such
increase. The statement of any applicable insurance company or insurance rating
organization (or other organization exercising similar functions in connection
with the prevention of fire or the correction of hazardous conditions) that an
increase is due to any such activity, equipment or other item shall be
conclusive evidence thereof.

13.2 (a) Throughout the Lease Term, Tenant shall obtain and maintain the
following insurance coverages written with companies with an A.M. Best A-X or
better rating and S&P rating of at least A:

(i) Commercial General Liability (“CGL”) insurance (written on a claims made
basis) with limits not less than One Million Dollars ($1,000,000) combined
single limit per occurrence, Two Million Dollar ($2,000,000) annual general
aggregate, Two Million Dollars ($2,000,000) products/completed operations
aggregate, One Million Dollars ($1,000,000) personal and advertising injury
liability, Fifty Thousand Dollars ($50,000) fire damage legal liability, and
Five Thousand Dollars ($5,000) medical payments. CGL insurance shall be written
on ISO claims form CG 00 01 96 (or a substitute form providing equivalent or
broader coverage) and shall cover liability arising from independent
contractors, products-completed operations, personal injury, advertising injury
and liability assumed under an insured contract.

 

-12-



--------------------------------------------------------------------------------

(ii) Workers Compensation insurance as required by the applicable state law, and
Employers Liability insurance with limits not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease-policy
limit, and One Million Dollars ($1,000,000) disease-each employee.

(iii) Commercial Auto Liability insurance (if applicable) covering automobiles
owned, hired or used by Tenant in carrying on its business with limits not less
than One Million Dollars ($1,000,000) combined single limit for each accident.

(iv) Umbrella/Excess Insurance coverage on a follow form basis in excess of the
CGL, Employers Liability and Commercial Auto Policy with limits not less than
Five Million Dollars ($5,000,000) per occurrence and Five Million Dollars
($5,000,000) annual aggregate.

(v) All Risk Property Insurance covering Tenant’s property, improvements and
equipment located at the Building. If Tenant is responsible for any machinery,
Tenant shall maintain boiler and machinery insurance.

(vi) Business Interruption and Extra Expenses insurance in amounts typically
carried by prudent tenants engaged in similar operations, but in no event in an
amount less than double the annual Base Rent then in effect. Such insurance
shall reimburse Tenant for direct and indirect loss of earnings and extra
expense attributable to all perils insured against.

(vii) Builder’s Risk (or Building Constructions) insurance during the course of
construction of any Alteration, including during the performance of Tenant’s
Work and until completion thereof. Such insurance shall be on a form covering
Landlord, Landlord’s architects, Landlord’s contractor or subcontractors, Tenant
and Tenant’s contractors, as their interest may appear, against loss or damage
by fire, vandalism, and malicious mischief and other such risks as are
customarily covered by the so-called “broad form extended coverage endorsement”
upon all Alterations or Tenant’s Work in place and all materials stored at the
Premises, and all materials, equipment, supplies and temporary structures of all
kinds incident to Alterations or Tenant’s Work and builder’s machinery, tools
and equipment, all while forming a part of, or on the Premises, or when adjacent
thereto, while on drives, sidewalks, streets or alleys, all on a completed value
basis for the full insurable value at all times. Said Builder’s Risk Insurance
shall contain an express waiver of any right of subrogation by the insurer
against Landlord, its agents, employees and contractors.

(b) Landlord and the Landlord Insured Parties shall be endorsed on each policy
as additional insureds as it pertains to the CGL, Umbrella, and Auto policy, and
coverage shall be primary and noncontributory. Landlord shall be a loss payee on
the Property policy in respect of Tenant’s improvements. All insurance shall
(1) contain an endorsement that such policy shall remain in full force and
effect notwithstanding that the insured may have waived its right of action
against any party prior to the occurrence of a loss (Tenant hereby waiving its
right of action and recovery against and releasing Landlord and Landlord’s
Representatives from any and all liabilities, claims and losses for which they
may otherwise be liable to the extent Tenant is covered by insurance carried or
required to be carried under this Lease); (2) provide that the insurer
thereunder waives all right of recovery by way of subrogation against Landlord
and Landlord’s Representatives in connection with any loss or damage covered by
such policy; and (3) Tenant shall cause its insurance carrier to provide
landlord with 30 days advance notice of any cancellation or non-renewal of
tenant’s insurance coverage if it is reasonable and customary for an office
tenant in the building’s submarket to obtain such an undertaking from its
insurance carrier. In the event tenant’s insurance carrier will not agree to
provide landlord advance notice as aforesaid, then tenant shall give landlord
notice of cancellation or non-renewal of tenant’s insurance coverage no later
than two (2) business days after tenant learns of such cancellation or
non-renewal. Tenant shall be responsible for any deductible or self-insured
retention under any of its insurance policies. Landlord reserves the right from
time to time to reasonably require higher minimum amounts or different types of
insurance. Tenant shall deliver an Acord 25 certificate with respect to all
liability and personal property insurance and an Acord 28 certificate with
respect to all commercial property insurance to Landlord on or before the Lease
Commencement Date and thereafter upon the written request of Landlord no more
frequently than once per annum. If Tenant fails to provide evidence of insurance
required to be provided by Tenant hereunder, prior to commencement of the Lease
Term and thereafter within thirty (30) days following Landlord’s request during
the Lease Term (and in any event within thirty (30) days prior to the expiration
date of any such coverage, any other cure or grace period provided in this Lease
not being applicable hereto), Landlord shall be authorized (but not required)
after ten (10) days’ prior notice to procure such coverage in the amount stated
with all costs thereof to be chargeable to Tenant and payable as additional rent
upon written invoice therefor.

 

-13-



--------------------------------------------------------------------------------

13.3 Landlord agrees to carry and maintain all-risk property insurance (with
replacement cost coverage) covering the Building and Landlord’s property therein
in an amount required by its insurance company to avoid the application of any
coinsurance provision. Landlord hereby waives its right of recovery against
Tenant and releases Tenant from any and all liabilities, claims and losses for
which Tenant may otherwise be liable to the extent Landlord receives proceeds
from its property insurance therefor. Landlord shall secure a waiver of
subrogation endorsement from its insurance carrier. Landlord also agrees to
carry and maintain commercial general liability insurance in limits it
reasonably deems appropriate (but in no event less than the limits required by
Tenant pursuant to Section 13.2). Landlord may elect to carry such other
additional insurance or higher limits as it reasonably deems appropriate. Tenant
acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for damage to, Tenant’s personal property or any Alterations
(including Tenant’s Work), and that Landlord shall not carry insurance against,
or be responsible for any loss suffered by Tenant due to, interruption of
Tenant’s business.

ARTICLE XIV

SERVICES AND UTILITIES

14.1 From and after the Lease Commencement Date, Landlord will provide to the
Premises: air-conditioning and heating during the seasons they are required in
Landlord’s reasonable judgment to operate the Building in a first-class manner;
janitorial service after 5:30 p.m. on Monday through Friday (or, at Landlord’s
option, Sunday through Thursday) only (excluding Holidays); electric power from
the utility provider sufficient for customary lighting purposes and normal
office use; standard hot and cold water in Building standard bathrooms and
chilled water in Building standard drinking fountains; elevator service (with at
least one (1) elevator in operation at all times, except in the event of an
emergency); landscaping, trash removal and snow removal during the seasons they
are required; and annual exterior window-cleaning service. If Tenant requires
air-conditioning or heat beyond the Building Hours, then Landlord will furnish
the same provided Tenant gives Landlord advance notice of such requirement (by
2:00 p.m. of the same day for extra service needed Monday through Friday, and by
2:00 p.m. on Friday for extra service needed on Saturday or Sunday). The cost
for overtime HVAC services as of the date of this Lease is $85.00 per hour, per
floor. Landlord represents to Tenant that the foregoing overtime hourly rate for
HVAC services is consistent with similar rates contained in leases for the
Building signed by Landlord during 2011. Tenant shall pay for such extra service
in accordance with Landlord’s then-current schedule (including an activation or
administrative fee). To the extent Tenant provides or contracts for any services
relating to any Building Structure or System or any service or utility being
provided by Landlord to the Premises directly from the supplier (which Tenant
shall not be permitted to do without Landlord’s prior written consent, which
consent shall not be unreasonably withheld conditioned or delayed), Tenant shall
enter into and maintain a service contract therefor with a contractor licensed
to do business in the jurisdiction in which the Building is located and
otherwise approved by Landlord. Tenant shall have access to the Building
twenty-four (24) hours per day each day of the year (except in the event of an
emergency). Landlord shall provide a card key (or similar type of) access system
to provide access to the Building and the Parking Facility at times other than
Building Hours. A reasonable number of access cards or other means of access
(not to exceed the Access Card Allotment shall be provided to Tenant at no cost
to Tenant (except that Landlord may charge Tenant for replacement cards). Such
access cards shall be issued by Landlord to the specific individuals that are
designated by Tenant. Subject to obtaining Landlord’s prior written approval,
which shall not be unreasonably withheld, Tenant shall have the right to install
its own security system within the Premises. Tenant shall not permit anyone,
except for Tenant’s employees, permitted subtenants and assigns and authorized
guests, to enter the Building at times other than the Building Hours. All
persons entering or exiting the Building at times other than the normal hours of
operation of the Building shall, at Landlord’s discretion, be required to sign
in and out. Landlord agrees that it shall comply with current and future ASHRAE
standards for the Building air conditioning, heating and ventilation systems.

14.2 Electrical service to the Premises is separately submetered. Tenant will be
responsible for reimbursing Landlord for the actual costs without markup for all
such electrical service, as additional rent.

14.3 Tenant shall reimburse Landlord for the cost of any excess water, sewer and
chiller usage in the Premises. Excess usage shall mean the excess of the
estimated usage in the Premises (per square foot of rentable area) during any
three (3) month billing period over the average usage (per square foot of
rentable area) during the same period for the entire Building, as reasonably
calculated by Landlord in good faith. Tenant shall be entitled to receive copies
of any applicable bills or invoices.

 

-14-



--------------------------------------------------------------------------------

14.4 Subject to Tenant’s obligations specified in this Lease, Landlord shall
provide the following amenities to Tenant and its employees (either within the
Building or the project) at no additional cost to Tenant or its employees (other
than recovery of Operating Charges as set forth herein):

Fitness Facility: the non-exclusive right to use the Fitness Facility during the
Fitness Facility’s hours of operation. Use of the Fitness Facility will be
limited to tenants (including any permitted assignees and subtenants) of the
Building and their employees on a non-exclusive basis. Tenant and its employees
shall use the Fitness Facility at its own risk and will provide any
certifications of waiver of liability as Landlord may request from time to time.
Without limiting the generality of the foregoing, each user of the Fitness
Facility shall be required to execute and deliver a waiver of liability in the
form attached hereto as Exhibit E (or in another similar form provided by and
acceptable to Landlord). To the extent the Fitness Facility is operated by a
third party, Landlord shall use commercially reasonable efforts to replace the
operator should operations cease. Notwithstanding anything set forth herein to
the contrary, in the event Landlord establishes a managed fitness center
concept, Landlord may charge customary rates for the use of the Fitness
Facility.

Helipad: the non-exclusive right to use the helicopter pad on the roof of the
Building (“Helipad”), so long as Landlord makes the Helipad available for use by
tenants, and subject to all applicable Laws (including, without limitation, the
requirements of the Federal Aviation Administration) and the Building Rules and
Regulations.

Use of the amenities referenced in this Section shall, in addition to the
foregoing provisions, be in accordance with all applicable provisions of this
Lease (including the insurance and indemnity provisions) and subject to such
reasonable rules and regulations as Landlord may promulgate with respect thereto
from time to time and notify Tenant thereof. Landlord shall have the right at
any time, in its sole but reasonable discretion, to: (1) limit or modify the
hours of operation of any of the foregoing amenities; (2) modify the size, type,
capacity or configuration of the foregoing amenities; (3) relocate any of the
foregoing amenities; or (4) perform any other reasonable act with respect to the
foregoing amenities. In the event that Landlord makes any modification with
respect to the foregoing amenities pursuant to the immediately preceding
sentence, then costs of such modification shall be included within Operating
Charges if and to the extent permitted by Article V; provided, however, that
Landlord agrees that any costs incurred by Landlord relating to the termination
or decommissioning of the foregoing amenities shall not be included in Operating
Charges.

14.5 Landlord shall not have any liability to Tenant, and Tenant shall not be
entitled to terminate this Lease or receive a rent abatement, in the event of
Landlord’s failure or inability to furnish any of the utilities or services
required to be furnished by Landlord hereunder; provided, however, that (a) if
Landlord is not proceeding diligently and in good faith to correct such failure
or inability, and if all or substantially all of the Premises is rendered
unusable by Tenant for a continuous period of seven (7) consecutive business
days after Tenant gives Landlord written notice thereof, and if Tenant does not
in fact use the Premises during such period, then, so long as no Event of
Default exists under this Lease, Tenant shall be entitled, as its sole and
exclusive remedy, to an abatement of the Base Rent and additional rent payable
hereunder for the period beginning on the day after such seven (7) business day
period ends and continuing until the earlier of the date Tenant resumes use or
occupancy of the Premises or the date use of the Premises is restored to Tenant;
and (b) Landlord shall use reasonable efforts to restore such failure or
inability so long as such failure or inability is within Landlord’s reasonable
control to correct.

ARTICLE XV

LIABILITY OF LANDLORD

15.1 Except as provided in Article VIII, or for any Costs incurred as a result
of Landlords gross negligence or willful misconduct, Landlord and Landlord’s
Representatives shall not be liable to Tenant or any other person or entity for
any damage, injury, loss or claim based on or arising out of any cause
whatsoever (except as otherwise provided in this Section), including the
following: repair to any portion of the Premises or the Building; interruption
in the use of the Premises or the Building or any equipment therein; any
accident or damage resulting from any use or operation (by Landlord, Tenant or
any other person or entity) of elevators or heating, cooling, electrical, sewage
or plumbing equipment or apparatus; termination of this Lease by reason of
damage to the Premises or the Building; any fire, robbery, theft, vandalism,
mysterious disappearance or any other casualty; actions of any other tenant of
the Building or of any other person or entity; failure or inability to furnish
any service specified in this Lease; and leakage in any part of the Premises or
the Building from water, rain, ice or snow that may leak into, or flow from, any
part of the Premises or the Building, or from drains, pipes or plumbing fixtures
in the Premises or the Building. If any condition exists which may be the basis
of a claim of constructive eviction, then Tenant shall give Landlord written
notice thereof and a reasonable opportunity to correct such condition, and in
the interim Tenant shall not claim that it has been constructively evicted or is
entitled to a rent abatement. Any property placed by Tenant or any Agent in or
about the Premises or the Building shall be at the sole risk of Tenant, and
Landlord shall not in any manner be held responsible therefor. Any person
receiving an article delivered for Tenant shall be acting as Tenant’s agent for
such purpose and not as Landlord’s agent. For purposes of this Article, the term
“Building” shall be deemed to include the Land. Notwithstanding the foregoing
provisions of this Section, Landlord shall not be released from liability to

 

-15-



--------------------------------------------------------------------------------

Tenant for any physical injury to any natural person caused by the negligence or
willful misconduct of Landlord or Landlord’s Representatives to the extent such
injury is not covered by insurance either carried by Tenant (or such person) or
required by this Lease to be carried by Tenant; provided, however, that neither
Landlord nor any of Landlord’s Representatives (nor any past, present or future
board member, partner, trustee, director, member, officer, employee, agent,
representative or advisor of any of them) shall under any circumstances be
liable for any exemplary, punitive, consequential or indirect damages (or for
any interruption of or loss to business) in connection with or relating to this
Lease.

15.2 (a) Except to the extent caused by the negligence or willful misconduct of
Landlord or its agents, Tenant shall reimburse Landlord, its employees and
agents for (as additional rent), and shall indemnify, defend upon request and
hold them harmless from and against all reasonable Costs suffered by or claimed
against them, directly or indirectly, based on or arising out of, in whole or in
part, (i) use and occupancy of the Premises or the business conducted therein,
(ii) any negligent or willful act or omission of Tenant or any Agent, (iii) any
breach of Tenant’s obligations under this Lease, including failure to comply
with Laws or surrender the Premises upon the expiration or earlier termination
of the Lease Term, or (iv) any entry by Tenant or any Agent upon the Land prior
to the Lease Commencement Date.

(b) Except to the extent caused by the negligence or willful misconduct of
Tenant or an Agent of Tenant, Landlord shall reimburse Tenant and shall
indemnify and hold Tenant harmless from and against all Costs suffered or
claimed against Tenant as a result of Landlord’s use or control of the Common
Areas of the Building and the Building Structure and Systems.

15.3 No landlord hereunder shall be liable for any obligation or liability based
on or arising out of any event or condition occurring during the period that
such landlord was not the owner of the Building or a landlord’s interest
therein. Within five (5) days after request, Tenant shall attorn to any
transferee landlord and execute, acknowledge and deliver any document submitted
to Tenant confirming such attornment provided such transferee assumes the
obligations of Landlord hereunder which accrue from and after the date of the
transfer.

15.4 Tenant shall not have the right to set off or deduct any amount allegedly
owed to Tenant pursuant to any claim against Landlord from any rent or other sum
payable to Landlord. Tenant’s sole remedy for recovering upon such claim shall
be to institute an independent action against Landlord, which action shall not
be consolidated with any action of Landlord; provided, however, that the
foregoing shall not prohibit Tenant from asserting a compulsory counterclaim in
any proceeding instituted by Landlord against the Tenant that is required to be
brought by applicable statute and will be deemed forever waived if not then
asserted by Tenant.

15.5 If Tenant or any Agent is awarded a money judgment against Landlord, then
recourse for satisfaction of such judgment shall be limited to execution against
Landlord’s estate and interest in the Building which shall be deemed to include
proceeds actually received by Landlord from any sale of the Building (net of all
expenses of sale), insurance or condemnation proceeds (subject to the rights of
any Mortgagees), and rental income from the Building (net of all expenses) to
the extent all of the foregoing are held in an account for Landlord and have not
been applied or distributed by Landlord in the ordinary course of business
(i.e., not as a fraud against creditors). No other asset of Landlord, and no
asset of any of Landlord’s Representatives (or any past, present or future board
member, partner, director, member, officer, trustee, employee, agent,
representative or advisor of any of them (each, an “officer”)) or any other
person or entity, shall be available to satisfy or be subject to any such
judgment. No such Landlord’s Representative, officer or other person or entity
shall be held to have personal liability for satisfaction of any claim or
judgment whatsoever under this Lease.

ARTICLE XVI

RULES

16.1 Tenant and Agents shall at all times abide by and observe the rules
specified in Exhibit C. Tenant and Agents shall also abide by and observe any
other rule that Landlord may reasonably promulgate from time to time for the
operation and maintenance of the Building, provided that written notice thereof
is given and such rule is not inconsistent with the provisions of this Lease.
All rules shall be binding upon Tenant and enforceable by Landlord as if they
were contained herein. Nothing contained in this Lease shall be construed as
imposing upon Landlord any duty or obligation to enforce such rules, or the
terms, conditions or covenants contained in any other lease, as against any
other tenant, and Landlord shall not be liable to Tenant for the violation of
such rules by any other tenant or its employees, agents, assignees, subtenants,
invitees or licensees. Landlord shall use reasonable efforts not to enforce any
rule or regulation in a manner which unreasonably discriminates among similarly
situated tenants.

 

-16-



--------------------------------------------------------------------------------

ARTICLE XVII

DAMAGE OR DESTRUCTION

17.1 If the Premises or the Building are totally or partially damaged or
destroyed thereby rendering the Premises totally or partially inaccessible or
unusable, then Landlord shall diligently repair and restore the Premises and the
Building to substantially the same condition they were in prior to such damage
or destruction; provided, however, that if in Landlord’s reasonable judgment
such repair and restoration cannot be completed within two hundred seventy
(270) days after the occurrence of such damage or destruction (taking into
account the time needed for effecting a satisfactory settlement with any
insurance company involved, removal of debris, preparation of plans and issuance
of all required governmental permits), then Landlord shall have the right to
terminate this Lease by giving written notice of termination within forty-five
(45) days after the occurrence of such damage or destruction. If this Lease is
terminated pursuant to this Article, then rent shall be apportioned (based on
the portion of the Premises which is usable or used after such damage or
destruction) and paid to the earlier of the date of termination or the date
Tenant completely vacates and abandons the Premises on account of such damage
and Landlord shall be entitled to any insurance proceeds received by Tenant that
are attributable to Tenant’s Work and other improvements insured or required to
be insured by Tenant that would remain in the Premises at the end of the Lease
Term. If this Lease is not terminated as a result of such damage or destruction,
then until such repair and restoration of the Premises are substantially
complete, Tenant shall be required to pay rent only for the portion of the
Premises that is usable while such repair and restoration are being made;
provided, however, that (x) if such damage or destruction was caused by the act
or omission of Tenant or any Agent, then Tenant shall not be entitled to any
such rent reduction and (y) if Tenant fails to immediately pay over to Landlord
insurance proceeds when received from Tenant’s insurance any such rent abatement
shall end on the date when Landlord would have been able to substantially
complete repair and restoration of the Premises had Tenant timely paid Landlord
such insurance proceeds. After receipt of all insurance proceeds (including
proceeds of insurance maintained by Tenant), Landlord shall proceed with and
bear the expenses of such repair and restoration of the Premises and the
Building; provided, however, that (a) if such damage or destruction was caused
by the act or omission of Tenant or any Agent, then Tenant shall pay Landlord’s
deductible and the amount by which such expenses exceed the insurance proceeds,
if any, actually received by Landlord on account of such damage or destruction
(or, if Landlord fails to maintain the insurance required by Section 13.3, that
Landlord would have received to the extent Landlord maintained such insurance
required by Section 13.3), (b) Tenant shall pay the amount by which the cost of
restoring any item which Landlord is required to restore and Tenant is required
to insure exceeds the insurance proceeds received with respect thereto, and
(c) Landlord shall not be required to repair or restore any tenant improvements
installed in the Premises (except to the extent Landlord receives proceeds
therefor from Tenant’s insurance), any Alterations or any other contents of the
Premises (including Tenant’s trade fixtures, decorations, furnishings, equipment
or personal property). Notwithstanding anything herein to the contrary, Landlord
shall have the right to terminate this Lease if (1) insurance proceeds plus
deductibles are insufficient to pay the full cost of such repair and restoration
(so long as Landlord maintains the insurance required by Section 13.3), (2) the
holder of any Mortgage fails or refuses to make such insurance proceeds
available for such repair and restoration, (3) zoning or other applicable Laws
or regulations do not permit such repair and restoration, or (4) the damage to
the Building exceeds thirty-five percent (35%) of the replacement value of the
Building.

17.2 If, within forty-five (45) days after the occurrence of the damage or
destruction described in Section 17.1, Landlord determines in its sole but
reasonable judgment that the repairs and restoration cannot be substantially
completed within two hundred seventy (270) days after the date of such damage or
destruction, and provided Landlord does not elect to terminate this Lease
pursuant to this Article, then Landlord shall promptly notify Tenant of such
determination. For a period continuing through the later of the thirtieth
(30th) day after the occurrence of the damage or destruction or the tenth
(10th) day after receipt of such notice, Tenant shall have the right to
terminate this Lease by providing written notice to Landlord (which date of such
termination shall be not more than thirty (30) days after the date of Tenant’s
notice to Landlord). Notwithstanding any of the foregoing to the contrary,
Tenant shall not have the right to terminate this Lease if the willful
misconduct of Tenant or any Agent shall have caused the damage or destruction.

ARTICLE XVIII

CONDEMNATION

18.1 If one-third or more of the Premises, or the use or occupancy thereof,
shall be taken or condemned by any governmental or quasi-governmental authority
for any public or quasi-public use or purpose or sold under threat of such a
taking or condemnation (collectively, “condemned”), then this Lease shall
terminate on the day prior to the date title thereto vests in such authority and
rent shall be apportioned as of such date. If less than one-third of the
Premises or occupancy thereof is condemned, then this Lease shall continue in
full force and effect as to the part of the Premises not so condemned,

 

-17-



--------------------------------------------------------------------------------

except that as of the date title vests in such authority Tenant shall not be
required to pay rent with respect to the part of the Premises so condemned.
Landlord shall notify Tenant of any condemnation contemplated by this Section
promptly after Landlord receives notice thereof. Within ten (10) days after
receipt of such notice, Tenant shall have the right to terminate this Lease with
respect to the remainder of the Premises not so condemned as of the date title
vests in such authority if such condemnation renders said remainder of the
Premises totally unusable for their intended purpose. Notwithstanding anything
herein to the contrary, if twenty-five percent (25%) or more of the Land or the
Building is condemned, then whether or not any portion of the Premises is
condemned, Landlord shall have the right to terminate this Lease as of the date
title vests in such authority.

18.2 All awards, damages and other compensation paid on account of such
condemnation shall belong to Landlord, and Tenant assigns to Landlord all rights
to such awards, damages and compensation. Tenant shall not make any claim
against Landlord or such authority for any portion of such award, damages or
compensation attributable to damage to the Premises, value of the unexpired
portion of the Lease Term, loss of profits or goodwill, leasehold improvements
or severance damages. Nothing contained herein, however, shall prevent Tenant
from pursuing a separate claim against the authority for relocation expenses and
for the value of furnishings, equipment and trade fixtures installed in the
Premises at Tenant’s expense and which Tenant is entitled pursuant to this Lease
to remove at the expiration or earlier termination of the Lease Term, provided
that such claim shall in no way diminish the award, damages or compensation
payable to or recoverable by Landlord in connection with such condemnation.

ARTICLE XIX

DEFAULT

19.1 If there shall be an Event of Default (even if prior to the Lease
Commencement Date), then the provisions of Section 19.2 shall apply.

19.2 Landlord shall have the right, at its sole option, to terminate this Lease.
In addition, with or without terminating this Lease, Landlord may re-enter,
terminate Tenant’s right of possession and take possession of the Premises. The
provisions of this Article shall operate as a notice to quit, and Tenant hereby
waives any other notice to quit or notice of Landlord’s intention to re-enter
the Premises or terminate this Lease. Landlord may proceed to recover possession
of the Premises under applicable Laws, or by such other proceedings, including
re-entry and possession, as may be applicable. If Landlord elects to terminate
this Lease and/or elects to terminate Tenant’s right of possession, everything
contained in this Lease on the part of Landlord to be done and performed shall
cease without prejudice, however, to Tenant’s liability for all Base Rent,
additional rent and other sums specified herein, and to Landlord’s liability (if
any then exists) for return of the Security Deposit. Whether or not this Lease
and/or Tenant’s right of possession is terminated upon an uncured Event of
Default, Landlord shall have the right, at its sole option, to terminate any
renewal or expansion right contained in this Lease and to grant or withhold any
consent or approval pursuant to this Lease in its sole and absolute discretion.
If Tenant is in default under this Lease and has vacated the Premises, and if
Landlord has terminated this Lease as a result of such default, then Landlord
shall thereafter use reasonable efforts to relet the Premises; provided,
however, that Tenant understands and agrees that Landlord’s main priority will
be the leasing of other space in the Building and the reletting of the Premises
will be of lower priority. Tenant hereby expressly waives, for itself and all
persons claiming by, through or under it, any right of redemption, re-entry or
restoration of the operation of this Lease under any present or future Law,
including any such right which Tenant would otherwise have in case Tenant shall
be dispossessed for any cause, or in case Landlord shall obtain possession of
the Premises as herein provided. Landlord may relet the Premises or any part
thereof, alone or together with other premises, for such term(s) (which may
extend beyond the date on which the Lease Term would have expired but for
Tenant’s default) and on such terms and conditions (which may include any
concessions or allowances granted by Landlord) as Landlord, in its sole but
reasonable discretion, may determine, but Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished by reason of, any failure by
Landlord to relet all or any portion of the Premises. Whether or not this Lease
and/or Tenant’s right of possession is terminated or any suit is instituted,
Tenant shall be liable for any Base Rent, additional rent, damages or other sum
which may be due or sustained prior to such default, and for all costs, fees and
expenses (including attorneys’ fees and costs, brokerage fees, expenses incurred
in placing the Premises in first-class rentable condition, advertising expenses,
and any concessions or allowances granted by Landlord) incurred by Landlord in
pursuit of its remedies hereunder and/or in recovering possession of the
Premises and renting the Premises to others from time to time. Tenant also shall
be liable for additional damages which at Landlord’s election shall be either:
(a) an amount equal to the Base Rent and additional rent due or which would have
become due pursuant to the terms of this Lease from the date of Tenant’s default
through the remainder of the Lease Term, less the amount of rental, if any,
which Landlord receives during such period from others to whom the Premises may
be rented, which amount shall be computed and payable in monthly installments,
in advance, on the first day of each calendar month following Tenant’s default
and continuing until the date

 

-18-



--------------------------------------------------------------------------------

on which the Lease Term would have expired but for Tenant’s default, it being
understood that separate suits may be brought from time to time to collect any
such damages for any month(s) (and any such separate suit shall not in any
manner prejudice the right of Landlord to collect any damages for any subsequent
month(s)), or Landlord may defer initiating any such suit until after the
expiration of the Lease Term (in which event such deferral shall not be
construed as a waiver of Landlord’s rights as set forth herein and Landlord’s
cause of action shall be deemed not to have accrued until the expiration of the
Lease Term) and it being further understood that if Landlord elects to bring
suits from time to time prior to reletting the Premises, Landlord shall be
entitled to its full damages through the date of the award of damages without
regard to any Base Rent, additional rent or other sums that are or may be
projected to be received by Landlord upon reletting of the Premises; or (b) an
amount equal to the difference between (i) all Base Rent, additional rent and
other sums due or which would be due and payable under this Lease as of the date
of Tenant’s default through the end of the scheduled Lease Term, and (ii) the
fair market value rental of the Premises over the same period (net of all
expenses (including attorneys’ fees) and all vacancy periods reasonably
projected by Landlord to be incurred in connection with the reletting of the
Premises), which difference shall be discounted at a rate equal to one (1) whole
percentage point above the discount rate in effect on the date of payment at the
Federal Reserve Bank nearest the Building, and which resulting amount shall be
payable to Landlord in a lump sum on demand, it being understood that upon
payment of such liquidated and agreed final damages, Tenant shall be released
from further liability under this Lease with respect to the period after the
date of such payment, and that Landlord may bring suit to collect any such
damages at any time after an Event of Default shall have occurred. Tenant shall
pay all expenses (including attorneys’ fees) incurred by Landlord in connection
with or as a result of any Event of Default whether or not a suit is instituted.
The provisions contained in this Section shall be in addition to, and shall not
prevent the enforcement of, any claim Landlord may have against Tenant for
anticipatory breach of this Lease (including, the right of injunction and the
right to invoke any remedy allowed at law or in equity as if reentry, summary
proceedings and other remedies were not provided for herein). Nothing herein
shall be construed to affect or prejudice Landlord’s right to prove, and claim
in full, unpaid rent accrued prior to termination of this Lease. If Landlord is
entitled, or Tenant is required, pursuant to any provision hereof to take any
action upon the termination of the Lease Term, then Landlord shall be entitled,
and Tenant shall be required, to take such action also upon the termination of
Tenant’s right of possession.

Notwithstanding anything to the contrary contained in this Section 19.2,
Landlord shall, however, use commercially reasonable efforts to relet the
Premises upon its recovery of possession of the Premises, provided that Tenant
has vacated and surrendered possession of the Premises to Landlord, and provided
further that in reletting the Premises Landlord may, in its commercially
reasonable discretion, (i) accept or reject any potential tenant for the
Premises, (ii) relet the Premises for a shorter or longer period of time than
the Lease Term, (iii) make any necessary repairs or Improvements, including,
without limitation, subdividing the Premises into two or more demisable areas,
and (iv) if other space in the Building is vacant at the time of Tenant’s
default, or subsequently becomes vacant, Landlord need not rent the Premises
before letting such other vacant space. It shall be deemed that Landlord shall
have used commercially reasonable efforts to relet the Premises if Landlord has
engaged the services of a duly licensed broker or has listed the Premises as
available in CoStar or a similar commercial real estate database. Additionally,
nothing herein shall require Landlord to relet to (a) a proposed tenant who is
of a character or engaged in a business which is not in keeping with the
standards of Landlord for the Building; (b) the remaining space after such
tenant’s lease would leave a space that is not regular in shape with appropriate
means of ingress and egress or suitable for normal renting purposes; (c) in the
reasonable judgment of Landlord, the proposed tenant does not have the financial
capacity or applicable experience to undertake the obligations of the proposed
lease; or (d) the proposed lease would violate any term or condition of any
covenant or agreement of Landlord involving the Building or any other tenant
lease within the Building.

19.3 All rights and remedies of Landlord set forth in this Lease are cumulative
and in addition to all other rights and remedies available to Landlord at law or
in equity, including those available as a result of any anticipatory breach of
this Lease. The exercise by Landlord of any such right or remedy shall not
prevent the concurrent or subsequent exercise of any other right or remedy. No
delay or failure by Landlord or Tenant to exercise or enforce any of its
respective rights or remedies or the other party’s obligations (except to the
extent a time period is specified in this Lease therefor) shall constitute a
waiver of any such or subsequent rights, remedies or obligations. Neither party
shall be deemed to have waived any default by the other party unless such waiver
expressly is set forth in a written instrument signed by the party against whom
such waiver is asserted. If Landlord waives in writing any default by Tenant,
such waiver shall not be construed as a waiver of any covenant, condition or
agreement set forth in this Lease except as to the specific circumstances
described in such written waiver.

19.4 If Landlord shall institute proceedings against Tenant and a compromise or
settlement thereof shall be made, then, unless otherwise agreed therein, the
same shall not constitute a waiver of the same or of any other covenant,
condition or agreement set forth herein, nor of any of Landlord’s rights

 

-19-



--------------------------------------------------------------------------------

hereunder. Neither the payment by Tenant of a lesser amount than the monthly
installment of Base Rent, additional rent or of any sums due hereunder nor any
endorsement or statement on any check or letter accompanying a check for payment
of rent or other sums payable hereunder shall be deemed an accord and
satisfaction. Landlord may accept the same without prejudice to Landlord’s right
to recover the balance of such rent or other sums or to pursue any other remedy.
Notwithstanding any request or designation by Tenant, Landlord may apply any
payment received from Tenant to any payment then due. No re-entry by Landlord,
and no acceptance by Landlord of keys from Tenant, shall be considered an
acceptance of a surrender of this Lease.

19.5 If Tenant fails to make any undisputed payment to any third party or to do
any act herein required to be made or done by Tenant, then Landlord may, after
written notice to Tenant, but shall not be required to, make such payment or do
such act. The taking of such action by Landlord shall not be considered a cure
of such default by Tenant or prevent Landlord from pursuing any remedy it is
otherwise entitled to in connection with such default. If Landlord elects to
make such payment or do such act, then all expenses incurred by Landlord, plus
interest thereon at the Default Rate from the date incurred by Landlord to the
date of payment thereof by Tenant, shall constitute additional rent due
hereunder.

19.6 If Tenant fails to make any payment of Base Rent, additional rent or any
other sum on or before the date such payment is due and payable (without regard
to any grace period), then Landlord shall have the right to impose upon Tenant
in writing a late charge of five percent (5%) of the amount of such payment. In
addition, such payment and such late fee shall bear interest at the Default Rate
from the date such payment or late fee, respectively, became due to the date of
payment thereof by Tenant. Such late charge and interest shall constitute
additional rent due hereunder without any notice or demand.

19.7 As security for the performance of Tenant’s obligations, Tenant grants to
Landlord a lien upon and a security interest in the Tenant Items. Such lien
shall be in addition to all rights of distraint available under applicable law.
Within five (5) days after request from time to time, Tenant shall execute,
acknowledge and deliver to Landlord a financing statement and any other document
evidencing or establishing such lien and security interest which may be
requested by Landlord. During the pendency of an Event of Default, Tenant
appoints Landlord as Tenant’s attorney-in-fact to execute any such document for
Tenant. In addition, Landlord shall have the right, at Landlord’s sole option,
to file in any jurisdiction a copy of this Lease (as executed by Tenant) as a
financing statement. During any period that Tenant is in default under this
Lease, Tenant shall not sell, transfer or remove from the Premises any of the
aforementioned tangible property without Landlord’s prior written consent,
unless the same shall be promptly replaced with similar items of comparable
value.

19.8 If more than one natural person or entity shall constitute Tenant, then the
liability of each such person or entity shall be joint and several. If Tenant is
a general partnership or other entity the partners or members of which are
subject to personal liability, then the liability of each such partner or member
shall be joint and several. No waiver, release or modification of the
obligations of any such person or entity shall affect the obligations of any
other such person or entity.

ARTICLE XX

BANKRUPTCY

20.1 Upon occurrence of an Event of Bankruptcy, Landlord shall have all rights
and remedies available pursuant to Article XIX; provided, however, that while a
Case is pending, Landlord’s right to terminate this Lease shall be subject, to
the extent required by the Bankruptcy Code, to any rights of the Trustee to
assume or assume and assign this Lease pursuant to the Bankruptcy Code. After
the commencement of a Case: (i) Trustee shall perform all post-petition
obligations of Tenant under this Lease; and (ii) if Landlord is entitled to
damages (including unpaid rent) pursuant to the terms of this Lease, then all
such damages shall be entitled to administrative expense priority pursuant to
the Bankruptcy Code. Tenant acknowledges that this Lease is a lease of
nonresidential real property and therefore Tenant, as the debtor in possession,
or the Trustee shall not seek or request any extension of time to assume or
reject this Lease or to perform any obligations of this Lease which arise from
or after the order of relief. Any person or entity to which this Lease is
assigned pursuant to the Bankruptcy Code shall be deemed without further act or
deed to have assumed all of the obligations arising under this Lease on and
after the date of assignment, and any such assignee shall upon request execute
and deliver to Landlord an instrument confirming such assumption. Trustee shall
not have the right to assume or assume and assign this Lease unless Trustee
promptly (a) cures all defaults under this Lease, (b) compensates Landlord for
damages incurred as a result of such defaults, (c) provides adequate assurance
of future performance on the part of Trustee as debtor in possession or
Trustee’s assignee, and (d) complies with all other requirements of the
Bankruptcy Code. If Trustee desires to assume and assign this Lease to any
person who shall have made a bona fide offer, then Trustee shall give Landlord
written notice of such proposed assignment (which notice shall set forth the
name and address of such person, all of the terms and conditions of such offer,
and the adequate assurance to be provided Landlord to assure

 

-20-



--------------------------------------------------------------------------------

such person’s future performance under this Lease) no later than fifteen
(15) days after receipt by Trustee of such offer, but in no event later than
thirty (30) days prior to the date Trustee shall make application to the
appropriate court for authority and approval to enter into such assignment and
assumption, and Landlord shall thereupon have the prior right and option, to be
exercised by notice to Trustee given at any time prior to the effective date of
such proposed assignment, to accept (or to cause Landlord’s designee to accept)
an assignment of this Lease upon the same terms and conditions and for the same
consideration, if any, as the bona fide offer made by such person, less any
brokerage commissions which may be payable out of the consideration to be paid
by such person for the assignment of this Lease. If Trustee fails to assume or
assume and assign this Lease in accordance with the requirements of the
Bankruptcy Code within sixty (60) days after the initiation of the Case (or such
other period as may be provided by the Bankruptcy Code or allowed by the United
States Bankruptcy Court for same), then Trustee shall be deemed to have rejected
this Lease. If this Lease is rejected or deemed rejected, then Landlord shall
have all rights and remedies available to it pursuant to Article XIX. At any
time during the Term, upon not less than five (5) days prior written notice,
Tenant shall provide Landlord with the most current financial statement for
Tenant and any such person and financial statements for the two (2) years prior
to the current financial statement year. Such statements are to be certified by
Tenant to be true, correct and complete, prepared in accordance with generally
accepted accounting principles and, if it is the normal practice of Tenant,
audited by any independent certified public accountant.

ARTICLE XXI

SUBORDINATION

21.1 This Lease is subject and subordinate to the lien, provisions, operation
and effect of all Mortgages, to all funds and indebtedness intended to be
secured thereby, and to all renewals, extensions, modifications, recastings or
refinancings thereof. Said subordination and the provisions of this Section
shall be self-operative and no further instrument of subordination shall be
required to effectuate such subordination. The holder of any Mortgage to which
this Lease is subordinate shall have the right (subject to any required approval
of the holders of any superior Mortgage) at any time to declare this Lease to be
superior to the lien, provisions, operation and effect of such Mortgage.

21.2 Tenant shall at Landlord’s request promptly execute any requisite document
confirming such subordination. During the pendency of an Event of Default,
Tenant appoints Landlord as Tenant’s attorney in fact to execute any such
document for Tenant. Tenant waives the provisions of any statute or rule of law
now or hereafter in effect which may give or purport to give Tenant any right to
terminate or otherwise adversely affect this Lease and Tenant’s obligations
hereunder in the event any foreclosure proceeding is prosecuted or completed or
in the event the Building, the Land or Landlord’s interest therein is
transferred by foreclosure, by deed in lieu of foreclosure or otherwise. If this
Lease is not extinguished upon any such transfer or by the transferee following
such transfer, then, at the request of such transferee and assumption of
Landlord’s obligations as required hereby, Tenant shall attorn to such
transferee and shall recognize such transferee as the landlord under this Lease.
Tenant agrees that upon any such attornment, such transferee shall not be
(a) bound by or required to credit Tenant with any prepayment of the Base Rent
or additional rent more than thirty (30) days in advance or any deposit, rental
security or any other sums deposited with any prior landlord under the Lease
(including Landlord) unless said sum is actually received by such transferee,
(b) bound by any amendment, modification or termination of this Lease made
without the consent of the holder of each Mortgage existing as of the date of
such amendment, (c) liable for any breach, act or omission of any prior landlord
under the Lease (including Landlord) or any damages arising therefrom;
(d) subject to any offsets or defenses which Tenant might have against any prior
landlord (including Landlord), (e) bound by any obligation which may appear in
this Lease to maintain the Fitness Facility, (f) liable for any late completion
of any construction of the Premises or tenant improvement work to the Premises
commenced or agreed to by any prior landlord under the Lease (including
Landlord), (g) liable for payment of any damages, fees or penalties payable by
any landlord under the Lease (including Landlord) to Tenant including but not
limited to fees or penalties for failure to deliver the Premises in a timely
fashion, or (h) bound by any obligation which may appear in this Lease to pay
any sum of money to Tenant; provided, however, that after succeeding to
Landlord’s interest under this Lease, such transferee shall agree to perform in
accordance with the terms of this Lease all obligations of Landlord arising
after the date of transfer. Within ten (10) days after the request of such
transferee, Tenant shall execute, acknowledge and deliver any requisite or
appropriate document submitted to Tenant confirming such attornment.

21.3 On or before the Rent Commencement Date, Landlord shall obtain for Tenant a
subordination and non-disturbance agreement (recognizing Tenant’s rights under
this Lease) from any current and future holders of any Mortgage encumbering the
Building and/or the Land on the form subordination and nondisturbance agreement
set forth in Exhibit F, provided that Tenant shall pay as additional rent under
this Lease all reasonable costs and fees (including reasonable attorneys’ fees)
incurred by Landlord in connection with Landlord’s efforts to secure such
nondisturbance agreement

 

-21-



--------------------------------------------------------------------------------

ARTICLE XXII

HOLDING OVER

22.1 Tenant acknowledges that it is extremely important that Landlord have
substantial advance notice of the date on which Tenant will vacate the Premises,
and that if Tenant fails to surrender the Premises or any portion thereof at the
expiration or earlier termination of the Lease Term, then it will be
conclusively presumed that the value to Tenant of remaining in possession, and
the loss that will be suffered by Landlord as a result thereof, far exceed the
Base Rent and additional rent that would have been payable had the Lease Term
continued during such holdover period. Therefore, if Tenant (or anyone claiming
through Tenant) does not immediately surrender the Premises or any portion
thereof upon the expiration or earlier termination of the Lease Term, then the
rent payable by Tenant hereunder shall be increased to equal the greater of
(1) fair market rent for the entire Premises, or (2) the following percentage of
the Base Rent, additional rent and other sums that would have been payable
pursuant to the provisions of this Lease if the Lease Term had continued during
such holdover period: one hundred twenty-five (125%) for each whole or partial
month for the first ninety (90) days of such holding over, and one hundred fifty
percent (150%) thereafter. Such rent shall be computed by Landlord and paid by
Tenant on a monthly basis and shall be payable on the first day of such holdover
period and the first day of each calendar month thereafter during such holdover
period until the Premises have been vacated. Notwithstanding any other provision
of this Lease, Landlord’s acceptance of such rent shall not in any manner
adversely affect Landlord’s other rights and remedies, including Landlord’s
right to evict Tenant and to recover all damages. Unless otherwise agreed in
writing between the parties, any such holdover shall be deemed to be a
tenancy-at-sufferance and not a tenancy-at-will or tenancy from month-to-month.
In no event shall any holdover be deemed a permitted extension or renewal of the
Lease Term, and nothing contained herein shall be construed to constitute
Landlord’s consent to any holdover or to give Tenant any right with respect
thereto.

ARTICLE XXIII

COVENANTS OF LANDLORD

23.1 Landlord covenants that it has the right to enter into this Lease, and that
if Tenant shall perform timely all of its obligations hereunder, then, subject
to the provisions of this Lease, Tenant shall during the Lease Term peaceably
and quietly occupy and enjoy the full possession of the Premises (i.e., quiet
enjoyment) without hindrance by Landlord, its employees or agents.

23.2 Subject to other applicable terms and provisions expressly provided in this
Lease, Landlord reserves the following rights: (a) to change the street address
and name of the Building provided that Tenant’s access to the Premises is not
permanently, materially and adversely affected; (b) to change the arrangement
and location of entrances, passageways, doors, doorways, corridors, elevators,
stairs, toilets or other public parts of, and make additions to, the Building
provided that Tenant’s access to the Premises is not permanently, materially and
adversely affected; (c) to erect, use and maintain pipes, wires, structural
supports, ducts and conduits in and through the plenum areas of the Premises;
(d) to grant to anyone the exclusive right to conduct any particular business in
the Building not inconsistent with Tenant’s permitted use of the Premises;
(e) to exclusively use and/or lease the roof areas and other exterior areas;
(f) to resubdivide the Land or to combine the Land with other lands; (g) to
relocate any parking areas designated for Tenant’s use, provided the same are on
the Land and Tenant shall not be treated in a discriminatory manner as compared
to other tenants in the Building; (h) if Tenant vacates the Premises prior to
the expiration of the Lease Term, to make Alterations to or otherwise prepare
the Premises for reoccupancy without relieving Tenant of its obligation to pay
all Base Rent, additional rent and other sums due under this Lease through such
expiration; (i) to construct improvements (including kiosks) on the Land and in
the public and Common Areas of the Building; (j) to prohibit smoking in the
entire Building or portions thereof (including the Premises), so long as such
prohibitions are in accordance with applicable law; and (k) if any excavation or
other substructure work shall be made or authorized to be made upon land
adjacent to the Building or the Land, to enter the Premises for the purpose of
doing such work as is required to preserve the walls of the Building and to
preserve the land from injury or damage and to support such walls and land by
proper foundations. Subject to the other applicable terms and provisions
expressly provided in this Lease, Landlord may exercise any or all of the
foregoing rights without being deemed to be guilty of an eviction, actual or
constructive, or a disturbance of Tenant’s business or use or occupancy of the
Premises and Tenant shall have no claim against Landlord in connection
therewith. With respect to (b), (c), (e), (g), (i) and (k) above, Landlord shall
provide reasonable advance written notice and shall use commercially reasonable
efforts to minimize interference with Tenant’s normal business operations in the
Premises (subject, however, in all cases to governmental requirements,
emergencies and/or temporary maintenance and repair activities, and in no event
shall Landlord have any obligation to employ contractors or labor at overtime or
other premium pay rates or incur any other overtime costs).

 

-22-



--------------------------------------------------------------------------------

ARTICLE XXIV

PARKING

24.1 Tenant shall have the right to utilize the Building’s parking facilities on
a non-exclusive and unreserved basis with other tenants of the Building for the
parking of standard-sized passenger automobiles and upon such terms and
conditions as may from time to time be established by Landlord. Landlord
reserves the right in its absolute discretion to determine whether the parking
facilities are becoming crowded and to allocate and assign parking spaces among
Tenant and the other tenants based on Tenant’s Proportionate Share. If Landlord,
in its sole and absolute discretion, grants to any other tenant of the Building
the exclusive right to use any particular parking spaces, then neither Tenant
nor its employees or visitors shall use such spaces; provided, however, that
Tenant shall likewise be entitled to a number of reserved spaces, calculated at
the same ratio of reserved to unreserved spaces as that granted to such other
tenant. Tenant shall not use parking areas for the servicing or overnight
storage of vehicles. Tenant shall not assign, sublet or transfer any rights with
respect to the parking facilities. It is understood and agreed that Landlord
assumes no responsibility, and shall not be held liable, for any damage or loss
to any automobiles parked in the parking facilities or to any personal property
located therein, or for any injury sustained by any person in or about the
parking facilities. Landlord reserves the right to close the parking facilities
during periods of unusually inclement weather or for repairs. Landlord shall not
be liable to Tenant and this Lease shall not be affected if any parking rights
hereunder are impaired by any Law imposed after the Lease Commencement Date.

ARTICLE XXV

GENERAL PROVISIONS

25.1 Tenant acknowledges that neither Landlord nor any broker, agent or employee
of Landlord has made any representation or promise with respect to the Premises
or any portion of the Building except as herein expressly set forth, and no
right, privilege, easement or license is being acquired by Tenant except as
herein expressly set forth.

25.2 Nothing contained in this Lease shall be construed as creating any
relationship between Landlord and Tenant other than that of landlord and tenant,
and no estate shall pass out of Landlord. Tenant shall not use the name of the
Building for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, use the name of the Building as Tenant’s
business address after Tenant vacates the Premises, or do or permit to be done
anything in connection with Tenant’s business or advertising which in the
reasonable judgment of Landlord may reflect unfavorably on Landlord or the
Building or confuse or mislead the public as to any apparent connection or
relationship between Landlord, the Building and Tenant.

25.3 Landlord and Tenant each warrants to the other that in connection with this
Lease it has not employed or dealt with any broker, agent or finder, other than
the Brokers. It is understood that Landlord shall pay the Brokers pursuant to
separate agreements. Tenant shall indemnify and hold Landlord harmless from and
against any claim for brokerage or other commissions, or for a lien under any
applicable broker’s lien law, asserted by any broker, agent or finder employed
by Tenant or with whom Tenant has dealt, other than the Brokers. Landlord shall
indemnify and hold Tenant harmless from and against any claim for brokerage or
other commissions asserted by the Brokers and any other broker, agent or finder
employed by Landlord or with whom Landlord has dealt. Tenant’s and Landlord’s
indemnities set forth in this Section shall survive the expiration or earlier
termination of the Lease Term.

25.4 At any time and from time to time, upon not less than ten (10) days’ prior
written notice, Tenant and each subtenant, assignee, licensee or concessionaire
or occupant of Tenant shall execute, acknowledge and deliver to Landlord and/or
any other person or entity designated by Landlord, a written statement
certifying: (a) that this Lease is unmodified and in full force and effect (or
if there have been modifications, that this Lease is in full force and effect as
modified and stating the modifications); (b) the dates to which the rent and any
other charges have been paid; (c) to Tenant’s knowledge, whether or not Landlord
is in default in the performance of any obligation, and if so, specifying the
nature of such default; (d) the address to which notices to Tenant are to be
sent; (e) that this Lease is subject and subordinate to all Mortgages
encumbering the Building or the Land; (f) that Tenant has accepted the Premises
and that all work thereto has been completed (or if such work has not been
completed, specifying the incomplete work); and (g) such other matters as
Landlord may reasonably request. Any such statement may be relied upon by any
owner of the Building or the Land, any prospective purchaser of the Building or
the Land, any holder or prospective holder of a Mortgage or any other person or
entity. Tenant acknowledges that time is of the essence to the delivery of such
statements and that Tenant’s failure to deliver timely such statements may cause
substantial damages resulting from, for example, delays in obtaining financing.

25.5 LANDLORD, TENANT, ALL GUARANTORS AND ALL GENERAL PARTNERS EACH WAIVES TRIAL
BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM

 

-23-



--------------------------------------------------------------------------------

BROUGHT IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE. TENANT
CONSENTS TO SERVICE OF PROCESS AND ANY PLEADING RELATING TO ANY SUCH ACTION AT
THE PREMISES; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED AS
REQUIRING SUCH SERVICE AT THE PREMISES. TENANT WAIVES ANY RIGHT TO RAISE ANY
NON-COMPULSORY COUNTERCLAIM IN ANY SUMMARY OR EXPEDITED ACTION OR PROCEEDING
INSTITUTED BY LANDLORD. LANDLORD, TENANT, ALL GUARANTORS AND ALL GENERAL
PARTNERS EACH WAIVES ANY OBJECTION TO THE VENUE OF ANY ACTION FILED IN ANY COURT
SITUATED IN THE JURISDICTION IN WHICH THE BUILDING IS LOCATED, AND WAIVES ANY
RIGHT, CLAIM OR POWER, UNDER THE DOCTRINE OF FORUM NON CONVENIENS OR OTHERWISE,
TO TRANSFER ANY SUCH ACTION TO ANY OTHER COURT.

25.6 All notices or other communications required under this Lease shall be in
writing and shall be deemed duly given and received when delivered in person
(with receipt therefor), on the next business day after deposit with a
recognized overnight delivery service, or on the second day after being sent by
certified or registered mail, return receipt requested, postage prepaid, to the
following addresses: (a) if to Landlord, at the Landlord Notice Address
specified in Article I; (b) if to Tenant, at the Tenant Notice Address specified
in Article I. Either party may change its address for the giving of notices by
written notice given in accordance with this Section. If Landlord or the holder
of any Mortgage notifies Tenant in writing that a copy of any notice to Landlord
shall be sent to such holder at a specified address, then Tenant shall send (in
the manner specified in this Section and at the same time such notice is sent to
Landlord) a copy of each such notice to such holder, and no such notice shall be
considered duly sent unless such copy is so sent to such holder. Any such holder
shall have thirty (30) days after receipt of such notice to cure any Landlord
default before Tenant may exercise any remedy (provided that in the case of a
Landlord default arising from an act or omission which cannot be reasonably
remedied within said thirty (30) day period, then the holder of any Mortgage
shall have as long as reasonably necessary to remedy such act or omission
provided that (i) such holder commences such remedy and notifies Tenant within
said thirty (30) day period of holder’s desire to remedy, and (ii) holder
pursues completion of such remedy with due diligence following such giving of
notice and following the time when holder should have become entitled under the
Mortgage to remedy the same). Any cure of Landlord’s default by such holder
shall be treated as performance by Landlord.

25.7 Each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, then such provision shall be deemed to be replaced by the valid
and enforceable provision most substantively similar to such invalid or
unenforceable provision, and the remainder of this Lease and the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable shall not be affected thereby. Nothing contained in
this Lease shall be construed as permitting Landlord to charge or receive
interest in excess of the maximum rate allowed by law.

25.8 Feminine, masculine or neuter pronouns shall be substituted for those of
another form, and the plural or singular shall be substituted for the other
number, in any place in which the context may require such substitution.

25.9 The provisions of this Lease shall be binding upon and inure to the benefit
of the parties and each of their respective representatives, successors and
assigns, subject to the provisions herein restricting assignment or subletting.

25.10 This Lease contains and embodies the entire agreement of the parties
hereto and supersedes all prior agreements, negotiations, letters of intent,
proposals, representations, warranties, understandings, suggestions and
discussions, whether written or oral, between the parties hereto. Any
representation, inducement, warranty, understanding or agreement that is not
expressly set forth in this Lease shall be of no force or effect. This Lease may
be modified or changed in any manner only by an instrument signed by both
parties. This Lease includes and incorporates all exhibits, schedules and riders
attached hereto. Tenant shall, at Landlord’s request, promptly execute any
requisite document, certificate or instrument that is reasonably necessary or
desirable to clarify or carry out the force and effect of any terms or
conditions of, or obligation of Tenant under, this Lease.

25.11 This Lease shall be governed by the Laws of the jurisdiction in which the
Building is located, without regard to the application of choice of law
principles. There shall be no presumption that this Lease be construed more
strictly against the party who itself or though its agent prepared it (it being
agreed that all parties hereto have participated in the preparation of this
Lease and that each party had the

 

-24-



--------------------------------------------------------------------------------

opportunity to consult legal counsel before the execution of this Lease). No
custom or practice which may evolve between the parties in the administration of
the terms of this Lease shall be construed to waive Landlord’s right to insist
on Tenant’s strict performance of the terms of this Lease.

25.12 Headings are used for convenience and shall not be considered when
construing this Lease.

25.13 The submission of an unsigned copy of this document to Tenant shall not
constitute an offer or option to lease the Premises. This Lease shall become
effective and binding only upon execution and delivery by both Landlord and
Tenant.

25.14 Time is of the essence with respect to each of Tenant’s and Landlord’s
obligations hereunder.

25.15 This Lease may be executed in multiple counterparts, each of which shall
be deemed an original and all of which together constitute one and the same
document. Faxed signatures shall have the same binding effect as original
signatures.

25.16 Neither this Lease nor a memorandum thereof shall be recorded.

25.17 Landlord reserves the right to make reasonable changes and modifications
to the plans and specifications for Building without Tenant’s consent, provided
such changes or modifications do not materially and adversely change the
character of same.

25.18 Except as otherwise provided in this Lease, any additional rent or other
sum owed by Tenant to Landlord, and any cost, expense, damage or liability
incurred by Landlord for which Tenant is liable, shall be considered additional
rent payable pursuant to this Lease to be paid by Tenant no later than thirty
(30) days after the date Landlord notifies Tenant of the amount thereof.

25.19 Tenant’s liabilities and obligations with respect to the period prior to
the expiration or earlier termination of the Lease Term shall survive such
expiration or earlier termination. Landlord’s liabilities and obligations with
respect to refund of the security deposit or overpayments by Tenant of Real
Estate Taxes or Operating Charges, if and to the extent required by the
provisions of this Lease, shall survive the expiration or earlier termination of
this Lease.

25.20 If Landlord or Tenant is in any way delayed or prevented from performing
any obligation (except, with respect to Tenant, its obligations to pay rent and
other sums due under this Lease, any obligation set forth in Exhibit B, any
obligation with respect to insurance pursuant to Article XIII, any obligation to
give notice with respect to extensions, expansions or otherwise, and any
holdover) due to fire, act of God, governmental act or failure to act, strike,
labor dispute, inability to procure materials, or any cause beyond Landlord’s or
Tenant’s (as applicable) reasonable control (whether similar or dissimilar to
the foregoing events), then the time for performance of such obligation shall be
excused for the period of such delay or prevention and extended for a period
equal to the period of such delay or prevention. No force majeure event shall
delay the Lease Commencement Date or excuse the timely payment of all items of
rent by Tenant. Financial disability or hardship shall never constitute a force
majeure event.

25.21 Landlord’s review, approval and consent powers (including the right to
review plans and specifications) are for its benefit only. Such review, approval
or consent (or conditions imposed in connection therewith) shall be deemed not
to constitute a representation concerning legality, safety or any other matter.

25.22 The deletion of any printed, typed or other portion of this Lease shall
not evidence the parties’ intention to contradict such deleted portion. Such
deleted portion shall be deemed not to have been inserted in this Lease.

25.23 At the expiration or earlier termination of the Lease Term, Tenant shall
deliver to Landlord all keys and security cards to the Building and the
Premises, whether such keys were furnished by Landlord or otherwise procured by
Tenant, and shall inform Landlord of the combination of each lock, safe and
vault, if any, in the Premises.

25.24 Tenant and the person executing and delivering this Lease on Tenant’s
behalf each represents and warrants that such person is duly authorized to so
act; that Tenant is duly organized, is qualified to do business in the
jurisdiction in which the Building is located, is in good standing under the
Laws of the state of its organization and the Laws of the jurisdiction in which
the Building is located, and has the power and authority to enter into this
Lease; that Tenant is not, and the entities or individuals constituting Tenant
or which may own or control Tenant or which may be owned or controlled by Tenant
are not, among the individuals or entities identified on any list compiled by
the U.S. Government for the purpose of identifying suspected terrorists, and
Tenant is not engaging in this transaction on behalf of any such individual or
entity; that Tenant is not in violation of any anti-money laundering Law; and
that all action required to authorize Tenant and such person to enter into this
Lease has been duly taken.

 

-25-



--------------------------------------------------------------------------------

25.25 Intentionally Omitted.

25.26 In the event Landlord or Tenant is required or elects to take legal action
against the other party to enforce the provisions of this Lease, then the
prevailing party in such action shall be entitled to collect from the other
party its costs and expenses incurred in connection with the legal action
(including reasonable attorneys’ fees and court costs). Notwithstanding the
foregoing, if Landlord shall take any legal action for collection of rent or
file any eviction proceedings (whether summary or otherwise) for the non-payment
of rent, and Tenant shall make payment of such rent prior to the rendering of
any judgment, the Landlord shall be entitled to collect and Tenant shall pay as
additional rent all filing fees and other costs in connection therewith
(including reasonable attorneys’ fees).

25.27 As an inducement to Landlord to enter into this Lease, Tenant hereby
represents and warrants that: (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury (“OFAC”) pursuant to Executive Order 13224 or any similar list
or any law, order, rule or regulation or any Executive Order of the President of
the United States as a terrorist, “Specially Designated National and Blocked
Person” or other banned or blocked person (any such person, group, entity or
nation being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is
not (nor is it owned or controlled, directly or indirectly, by any person,
group, entity or nation which is) acting directly or indirectly for or on behalf
of any Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Tenant (and any person, group, or entity which
Tenant controls, directly or indirectly) has not knowingly conducted nor will
knowingly conduct business nor has knowingly engaged nor will knowingly engage
in any transaction or dealing with any Prohibited Person in violation of the
U.S. Patriot Act or any OFAC rule or regulation, including, without limitation,
any assignment of this Lease or any subletting of all or any portion of the
Premises or the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation. In connection with the foregoing, it
is expressly understood and agreed that (x) any breach by Tenant of the
foregoing representations and warranties shall be deemed a default by Tenant
under Article XIX of this Lease and shall be covered by the indemnity provisions
of this Lease, (y) Tenant shall be responsible for ensuring that all assignees
of this Lease and all subtenants or other occupants of the Premises comply with
the foregoing representations and warranties, and (z) the representations and
warranties contained in this subsection shall be continuing in nature and shall
survive the expiration or earlier termination of this Lease

ARTICLE XXVI

OPTION TO RENEW

26.1 Tenant shall have the right to extend the term of this Lease for two
(2) additional five (5) year lease terms (each, a “Renewal Term”), upon the
following conditions:

a. Tenant has not been in default at any time during the Lease Term or first
Renewal Term, as applicable;

b. Landlord has made a good faith determination that Tenant remains
creditworthy;

c. Tenant has not previously assigned the Lease or sublet any part or all of the
Premises;

d. Tenant has delivered to Landlord written notice of its intention to exercise
this option not less than 365 days prior to the expiration of the Lease Term or
first Renewal Term, as applicable; and

e. All lease terms for the Renewal Term shall be the same as in the Lease,
except that the annual Base Rent for the Renewal Terms shall be the Fair Market
Rent as of the commencement of the applicable Renewal Term, as determined in
Subsection f below, and there shall be no further option to renew the Lease Term
after the second Renewal Term. “Fair Market Rent”, as used in this Lease, shall
be equal to the terms at which tenants comparable to Tenant, as of the first day
of the applicable Renewal Term, are leasing for a comparable term, renewal,
non-equity space comparable to the Premises, from a willing, comparable
landlord, at arm’s length, which comparable space is located in “Comparable
Buildings” in the vicinity (i.e., of a similar age and quality, considering any
recent renovations or modernization, and floor plate size or, if such Comparable
Buildings, or comparable space within Comparable Buildings, is not available,
adjustments shall be made in determination of Fair Market Rent to reflect the
age and quality of the Building and the Premises as contrasted to other
buildings used for

 

-26-



--------------------------------------------------------------------------------

comparison purposes), with similar amenities, taking into consideration size,
location, floor level, proposed term of the lease, extent of services to be
provided, the time that the particular rate under consideration became or is to
become effective, annual escalations, as well as all tenant concessions and
inducements. Additionally, in considering comparable space within Comparable
Buildings, appropriate adjustments shall be made to the annual rental rates per
rentable square foot, the standard measurement by which the rentable square
footage is measured, the ratio of rentable square feet to usable square feet,
the type of escalation clause (e.g., whether increases in rent and additional
rent are determined on a net or gross basis, and if gross, whether such
increases are determined according to a base year or a base dollar amount
expense stop), the extent of tenant’s liability under the lease, abatement
provisions reflecting free rent and/or no rent during the period of construction
or any other period during the lease term.

f. The Fair Market Rate shall be determined as follows:

(1) For a period of thirty (30) days after receipt of Tenant’s notice, Landlord
and Tenant shall negotiate in good faith the Fair Market Rate;

(2) If the parties are unable to agree on the new Fair Market Rate, then
Landlord and Tenant shall each select an appraiser in the person of an
experienced real estate broker, each of whom must have at least ten (10) years
commercial leasing experience in the New Jersey market (the “Market”), within
forty (45) days after Landlord’s receipt of Tenant’s notice;

(3) The two appraisers shall confer to see if they can agree on the Fair Market
Rate for space in the Market as of the time the Renewal Term is to begin; and,
if they reach agreement, the rate upon which they agree shall become the new
Base Rent for the first year of the Renewal Term;

(4) If the two appraisers cannot reach agreement, then each shall designate the
rate which he or she believes is the appropriate new Fair Market Rate. Unless
either Landlord agrees to the rate specified by Tenant’s appraiser or vice
versa, the two appraisers shall agree on a third appraiser, who shall have no
less than the minimum experience required of the initial two appraisers, within
fifteen (15) days after both appraisers have been designated; and

(5) The third appraiser shall determine which of the two appraisals for the new
Fair Market Rate more accurately represents the new Fair Market Rate which the
third appraiser believes is the appropriate new Fair Market Rate. Upon such
determination, the new Fair Market Rate selected by the third appraiser shall be
used.

(6) If Landlord or Tenant fails to comply with the time guidelines in this
section, then the Fair Market Rate submitted by the other shall automatically
apply.

(7) Each party shall bear the expense of its own appraiser and shall divide
equally the expense of the third appraiser.

26.2 After the Appraisers establish the Fair Market Rent, the parties shall
immediately execute an amendment to this Lease stating the new Base Rent for the
Renewal Term. The renewal options are personal to Tenant and are
non-transferable.

ARTICLE XXVII

RIGHT OF FIRST OFFER

27.1 Tenant shall have a first right of offer to lease additional space on the
second (2nd) floor of the Building (the “Additional Space”), provided:

a. This right of first offer is subordinate to the rights of (i) the current
tenant in the Additional Space to renew, extend or otherwise negotiate a new
lease or extension for the Additional Space; (ii) all future tenants which enter
into a new lease for such space, to renew or extend their leases; and (iii) the
rights of other tenants in the Building which exist prior to the date of this
Lease;

b. Tenant has not been in default at any time during the Lease Term;

c. Tenant has not previously assigned the Lease or sublet more than twenty-five
percent (25%) of the Premises;

d. Landlord has made a good faith determination that Tenant remains
creditworthy;

e. Tenant must lease all of the Additional Space offered; and

 

-27-



--------------------------------------------------------------------------------

f. Tenant exercises its option as provided in this Section by delivering to
Landlord written notice of its intention within ten (10) days after Landlord has
notified Tenant that the Additional Space is available;

g. All terms of the lease of the Additional Space shall be upon those terms and
conditions as are negotiated in good faith between the parties; provided,
however, if Tenant expands the leased premises pursuant to this Article XXVII
within twelve (12) months of the Lease Commencement Date, the terms of the lease
of the Additional Space shall be upon the same per square foot terms as are
contained in this Lease, except that Tenant shall receive a pro-rated Tenant
Allowance and pro-rated Base Rent abatement;

h. Tenant executes an addendum or a new lease for the Additional Space within
thirty (30) days after Landlord’s receipt of Tenant’s notice to lease the
Additional Space; and

i. This right of first offer must be exercised prior to the seventh
(7th) anniversary of the Lease Commencement Date.

27.2 If Tenant fails to comply with each of the above conditions within the time
specified, all time periods herein for Tenant being of the essence, then this
right of first offer will lapse and be of no further force and effect, and
Landlord shall have the right to lease all or any part of the Additional Space
to a third party under the same or any other terms and conditions, whether or
not such terms and conditions are more or less favorable than those offered to
Tenant. This right of first offer to lease the Additional Space is personal to
Tenant and is non-transferable.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first above written.

 

WITNESS/ATTEST:

 

 

/s/

 

WITNESS/ATTEST:

 

 

 

/s/ Philip K. Yachmetz

 

LANDLORD: WELLS REIT – MULTI-STATE OWNER, LLC, a Delaware limited liability
company

By:  

/s/ George M. Wells

Name:  

George M. Wells

Title:  

Vice President

 

TENANT: SAVIENT PHARMACEUTICALS, INC., a Delaware corporation

By:  

/s/ John H. Johnson

  [SEAL]

Name:  

John H. Johnson

Title:  

CEO & President

 

 

-28-



--------------------------------------------------------------------------------

RIDER 1 – GENERAL DEFINITIONS

Access Card Allotment: three and one-half (3.5) access cards per 1,000 square
feet of rentable area in the Premises.

ADA: the Americans with Disabilities Act and the regulations promulgated
thereunder, as the same may be amended from time to time.

Affiliate of Tenant: (i) a corporation or other business entity (a “successor
corporation”) into or with which Tenant shall be merged or consolidated, or to
which substantially all of the assets of Tenant may be transferred or sold,
provided that such successor corporation shall have a net worth and liquidity
factor at least equal to the net worth and liquidity factor of Tenant as of the
date hereof or otherwise reasonably acceptable to Landlord taking into account
the fact that the original Tenant under this Lease is not being released, and
provided that the successor corporation shall assume in writing all of the
obligations and liabilities of Tenant under this Lease and the proposed use of
the Premises is in compliance with Article VI; or (ii) a corporation or other
business entity (a “related corporation”) which shall control, be controlled by
or be under common control with Tenant, shall have a net worth and liquidity
factor at least equal to the net worth and liquidity factor of Tenant as of the
date hereof or otherwise reasonably acceptable to Landlord taking into account
the fact that the original Tenant under this Lease is not being released, and
provided that such related corporation shall assume in writing all of the
obligations and liabilities of Tenant under this Lease (without relieving Tenant
therefrom) and the proposed use of the Premises is in compliance with
Article VI. For purposes of clause (ii) above, “control” shall be deemed to be
ownership of more than fifty percent (50%) of the stock or other voting interest
of the controlled corporation or other business entity.

Agents: any agent, employee, subtenant, assignee, contractor, client, family
member, licensee, customer, invitee or guest of a party.

Alterations: any structural or other alterations, decorations, additions,
installations, demolitions, improvements or other changes. Alterations shall not
include the Tenant’s Work.

Approved Space Plan: a space plan, approved by both Landlord and Tenant, drawn
to scale which shall include all partition types and locations; all doors and
hardware requirements; all light fixtures and exit lights; all finish materials
including glass, wall and floor finishes; all special ceiling conditions; all
cabinetry and millwork with elevations and details; all modifications to
existing base building HVAC equipment, all electrical receptacles; all data and
voice locations; all floor load requirements which exceed eighty (80) pounds per
square foot live load and twenty (20) pounds per square foot dead load; and the
seating capacity of all conference rooms and furniture workstation areas; and
all other information Landlord reasonably requires to approve said Space Plan.
All of Tenant’s plans shall be prepared by a licensed architect approved by
Landlord and in a form sufficient to secure approvals of applicable governmental
authorities.

Bankruptcy Code: Title 11 of the United States Code, as amended.

Building Directory Share: one (1) listing.

Building Structure and Systems: the exterior and common area walls, main lobby
in the Building, slab floors, exterior windows, load bearing elements,
foundations, roof and common areas that form a part of the Building, and the
building standard mechanical, electrical, HVAC and plumbing systems, pipes and
conduits that are provided by Landlord in the operation of the Building.

Cabling: telephone, computer and other communications and data systems and
cabling.

Case: a formal proceeding in which Tenant is the subject debtor under the
Bankruptcy Code.

Common Areas: those common and public areas and facilities of the Building and
improvements to the Land which are from time to time provided by Landlord for
the use or benefit of tenants in the Building or for use or benefit by the
public in general, including (a) access corridors, elevator foyers and core
bathrooms, to the extent the same are not located on floors of the Building
fully leased to a single tenant, and (b) Building-wide mailrooms, fire rooms,
vending areas, health and fitness facilities, janitorial areas and other similar
facilities of the Building, and (c) any and all non-exclusive grounds, parks,
landscaped areas, plazas, outside sitting areas, sidewalks, tunnels, pedestrian
ways, sky bridges, loading docks, and (d) generally all other common and public
improvements on the Land.

Construction Drawings: the architectural, mechanical and engineering working
drawings that define the total scope of work to be performed by Landlord or
Tenant, as applicable, in sufficient detail to secure required permits from the
local jurisdiction and that include, without limitation: key plan; all legends
and schedules; construction plan; reflected ceiling plan; telephone and
electrical outlet location plan; finish plan; and all architectural details,
elevations and specifications necessary to construct the Premises.

Cosmetic Changes: those minor, non-structural Alterations of a decorative nature
consistent with a first-class office building for which a building permit is not
required and which cost (including installation) in the aggregate less than
Twenty Five Thousand Dollars ($25,000) per project or series of related projects
(as reasonably determined by Landlord), such as painting, carpeting and hanging
pictures.



--------------------------------------------------------------------------------

Costs: any costs, damages, claims, liabilities, expenses (including reasonable
attorneys’ fees), losses, penalties and court costs.

Default Rate: the greater of fifteen percent (15%) per annum or the rate per
annum which is five (5) whole percentage points higher than the Prime Rate
published in the Money Rates section of the Wall Street Journal.

Environmental Default: any of the following by Tenant or any Agent of Tenant: a
violation of an Environmental Law; a release, spill or discharge of a Hazardous
Material on or from the Premises, the Land or the Building; an environmental
condition requiring responsive action; or an emergency environmental condition.

Environmental Law: any present and future Law and any amendments (whether common
law, statute, rule, order, regulation or otherwise), permits and other
requirements or guidelines of governmental authorities applicable to the
Building or the Land and relating to the environment and environmental
conditions or to any Hazardous Material (including CERCLA, 42 U.S.C. § 9601 et
seq., the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Clean Air
Act, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C.
§ 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the
Emergency Planning and Community Right-To-Know Act, 42 U.S.C. § 1101 et seq.,
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any
so-called “Super Fund” or “Super Lien” law, any Law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency, and any similar state and
local Laws, all amendments thereto and all regulations, orders, decisions, and
decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety).

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

Event of Bankruptcy: the occurrence with respect to any of Tenant, any Guarantor
or any other person liable for Tenant’s obligations hereunder (including any
general partner of Tenant) of any of the following: (a) such person becoming
insolvent, as that term is defined in the Bankruptcy Code or Insolvency Laws;
(b) appointment of a receiver or custodian for any property of such person, or
the institution of a foreclosure or attachment action upon any property of such
person; (c) filing by such person of a voluntary petition under the provisions
of the Bankruptcy Code or Insolvency Laws; (d) filing of an involuntary petition
against such person as the subject debtor under the Bankruptcy Code or
Insolvency Laws, which either (1) is not dismissed within sixty (60) days after
filing, or (2) results in the issuance of an order for relief against the
debtor; (e) such person making or consenting to an assignment for the benefit of
creditors or a composition of creditors; (f) such person knowingly submitting
(either before or after execution hereof) to Landlord any financial statement
containing any material inaccuracy or omission; or (g) an admission by Tenant or
Guarantor of its inability to pay debts as they become due.

Event of Default: any of the following: (a) Tenant’s failure to make when due
any payment of the Base Rent, additional rent or other sum, which failure shall
continue for a period of three (3) days after Landlord sends Tenant written
notice thereof; (b) Tenant’s failure to perform or observe any covenant or
condition of this Lease not otherwise specifically described in Section 19.1,
which failure shall continue for a period of ten (10) days after Landlord sends
Tenant written notice thereof (or such shorter period as is appropriate if such
failure is capable of being cured sooner); provided, however, that if such cure
cannot reasonably be effected within such ten (10) day period and Tenant begins
such cure promptly within such ten (10) day period and is pursuing such cure in
good faith and with diligence and continuity during such ten (10) day period,
then, except in the event of an emergency, Tenant shall have such additional
time (not to exceed ninety (90) days in total) as is reasonably necessary to
effect such cure; (c) Tenant’s failure to take occupancy of or occupy
continuously the Premises; (d) an Event of Bankruptcy; (e) Tenant’s dissolution
or liquidation; (f) any Environmental Default; or (g) any sublease, assignment
or mortgage not permitted by Article VII; or (h) Tenant’s failure to pay any sum
or perform or observe any covenant or condition of this Lease when required
under this Lease (without regard to any grace period otherwise allowed) more
than twice during any twelve month period during the Lease Term.

Final Construction Drawings: the Construction Drawings as approved (or deemed
approved pursuant to Exhibit B) by Tenant and Landlord.

Fitness Facility: an un-staffed fitness facility within the Building or the
Project.

Hazardous Materials: (a) asbestos and any asbestos containing material and any
substance that is then defined or listed in, or otherwise classified pursuant
to, any Environmental Law or any other applicable Law as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “infectious waste,” “toxic
substance,” “toxic pollutant” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity,

 

-2-



--------------------------------------------------------------------------------

reproductive toxicity, or Toxicity Characteristic Leaching Procedure (TCLP)
toxicity, (b) any petroleum and drilling fluids, produced waters, and other
wastes associated with the exploration, development or production of crude oil,
natural gas, or geothermal resources, (c) toxic mold, mildew or any substance
that reasonably can be expected to give rise to toxic mold or mildew, or (d) any
petroleum product, polychlorinated biphenyls, urea formaldehyde, radon gas,
radioactive material (including any source, special nuclear, or by-product
material), medical waste, chlorofluorocarbon, lead or lead-based product, and
any other substance whose presence could be detrimental to the Building or the
Land or hazardous to health or the environment.

including: including, but not limited to; including, without limitation; and
words of similar import.

Insolvency Laws: the insolvency Laws of any state.

IRC: Internal Revenue Code of 1986, as amended.

Land: the site upon which the Building is constructed.

Landlord Insured Parties: Landlord’s advisors, the managing agent of the
Building and the holder of any Mortgage, in each case of whom Landlord shall
have given notice to Tenant, and any other party that Landlord may reasonably
designate in writing from time to time.

Landlord’s Representatives: Landlord’s affiliates, shareholders, partners,
directors, officers, employees, agents and representatives.

Laws: all present and future laws, ordinances (including zoning ordinances and
land use requirements), regulations, orders and recommendations (including those
made by any public or private agency having authority over insurance rates).

Lease Year: a period of twelve (12) consecutive months commencing on the Lease
Commencement Date, and each successive twelve (12) month period thereafter;
provided, however, that if the Lease Commencement Date is not the first day of a
month, then the second Lease Year shall commence on the first day of the month
in which the first anniversary of the Lease Commencement Date occurs.

Mortgages: all mortgages, deeds of trust, ground leases or other security
instruments which may now or hereafter encumber any portion of the Building or
the Land.

Operating Charges: all expenses, charges and fees incurred by or on behalf of
Landlord in connection with the management, operation, ownership, maintenance,
servicing, insuring and repair, including the following: (1) electricity, gas,
water, HVAC (including chilled condenser water), sewer and other utility and
service costs, charges and fees (including any tap fees and connection and
switching fees) of every type and nature; (2) premiums, deductibles (to the
extent reasonable and customary) and other charges for insurance; (3) management
fees of not more than three percent (3%) of the adjusted gross revenues of the
Building plus amounts that would have been received had there been no rental
abatements or other concessions) and personnel costs of the Building (including
all fringe benefits, workers’ compensation insurance premiums and payroll
taxes); (4) costs of service, equipment rental, access control, landscaping and
maintenance contracts; (5) maintenance, repair and replacement expenses and
supplies; (6) depreciation/amortization in accordance with generally accepted
accounting principles for capital expenditures made by Landlord to reduce
operating expenses or to comply with Laws imposed after the date hereof, which
shall be charged in annual installments equal to the greater of the savings
realized or amortized based upon the useful life of the items for which such
costs are incurred, each calendar year such costs are charged to Operating
Charges, together with interest, each calendar year such costs are charged to
Operating Charges, on the unamortized balance at an interest rate of one percent
(1%) in excess of the Prime Rate in effect on January 1 of each calendar year;
(7) charges for janitorial and cleaning services and supplies; (8) any business,
professional or occupational license tax payable by Landlord with respect to the
Building and any association fees; (9) reasonable reserves for replacements,
repairs and contingencies; (10) sales, use and personal property taxes payable
in connection with tangible personal property and services purchased for and
used in connection with the Building; (11) reasonable and actual out-of-pocket
third party accounting and audit fees relating to the determination of Operating
Charges (and tenants’ proportionate shares thereof) and the preparation of
statements required by tenant leases; (12) expenses incurred in connection with
concierge services provided to the Building (if any); (13) the fair market
rental value of any management office (of reasonable and customary size) and
fitness facilities in the Building; (14) special assessments, fees, penalties
and other charges and costs for transit, transit encouragement traffic reduction
programs, or any similar purpose; (15) all costs of operating, maintaining,
repairing and replacing equipment in any portion of any fitness facility, (to
the extent not offset by separate membership or usage fees imposed by Landlord)
roof deck, function room or other amenity of the Building; (16) payments
required in connection with a reciprocal easement or similar agreement to which
the Landlord is bound; and (17) any other expense incurred by Landlord in
arm’s-length transactions in connection with maintaining, repairing or operating
the Building. Notwithstanding any provision contained in this Lease to the
contrary, Operating Charges shall not include: (i) Real Estate Taxes;
(ii) principal or interest payments on any Mortgage; (iii) the costs of special
services and utilities separately charged to particular tenants of the Building;
(iv) ground lease payments; (v) advertising and

 

-3-



--------------------------------------------------------------------------------

promotional expenses directly relating to leasing; (vi) costs for which Landlord
is reimbursed by insurance proceeds or from tenants of the Building (other than
such tenants’ regular contributions to Operating Charges); (vii) costs directly
and solely related to the maintenance and operation of the entity that
constitutes the Landlord, such as accounting fees incurred solely for the
purpose of reporting Landlord’s financial condition; (viii) costs of repairs,
replacements or other work occasioned by fire, windstorm or other casualty, or
the exercise by governmental authorities of the right of eminent domain (except
a commercially reasonable deductible); (ix) leasing commissions, attorney’s
fees, costs, disbursements and other expenses incurred by Landlord or its agents
in connection with negotiations for leases with tenants, other occupants or
prospective tenants or other occupants of the Building, and similar costs
incurred in connection with disputes with and/or enforcement of any leases with
tenants, other occupants, or prospective tenants or other occupants of the
Building; (x) tenant allowances, tenant concessions, and other costs and
expenses (including permit, license and inspection fees) incurred in connection
with completing, fixturing, furnishing, renovating or otherwise improving,
decorating or redecorating leased premises for tenants or other occupants, or
vacant, leasable space in the Building, including space planning/interior
architecture fees and/or engineering for same; (xi) costs or expenses (including
fines, penalties and legal fees) incurred due to the violation (as compared to
compliance costs) by Landlord, its agents, any tenant (other than Tenant) or
other occupant of the Building of any terms and conditions of this Lease or of
the leases of other tenants in the Building, and/or of any valid applicable Laws
that would not have been incurred but for such violation by Landlord, its agent,
tenant, or other occupant, it being intended that each party shall be
responsible for the costs resulting from its violation of such leases and Law;
(provided that reasonable attorney’s fees to enforce rules and regulations for
the Building shall be included in Operating Charges); (xii) penalties for any
late payment by Landlord, including taxes and equipment leases;
(xiii) compensation paid to clerks, attendants or other persons in commercial
concessions (such as a snack bar, restaurant or newsstand, but not including
Building amenities such as a fitness center or the parking facilities);
(xiv) Landlord’s contributions to charitable organizations; (xv) costs of
correcting defects, including any allowances for same, in the original
construction of the Building; (xvi) costs in connection with services (including
electricity), items or other benefits of a material type which are not available
to Tenant without specific charge therefor, but which are provided to another
tenant or occupant of the Building, whether or not such other tenant or occupant
is specifically charged therefor by Landlord; (xvii) costs or expenses for
sculpture, paintings or other works of art, including costs incurred with
respect to the purchase, ownership, leasing, showing, promotion, securing,
repair and/or maintenance of same, other than normal building decorations
customary in buildings comparable to the Building; and (xviii) costs arising
from the presence of Hazardous Materials in, about or below the Land or the
Building (including any Hazardous Materials brought to, deposited on or disposed
of at the Building by Landlord or Landlord’s Agents, but excluding those
Hazardous Materials utilized in connection with the operation, maintenance and
repair of the Building in the ordinary course and those brought, deposited or
disposed of by Tenant or Tenant’s Agents with respect to its use or occupancy of
space in the Building).

Operating Charges Base Amount: the Operating Charges incurred during the
Operating Charges Base Year.

Parking Facility: the parking facility at the Building.

Permitted Recipient: the officers, partners and senior level employees of Tenant
who are involved in lease administration, Tenant’s certified public accountants
who have responsibilities related to Operating Charges, Tenant’s attorney if
involved in the dispute, any employees of Tenant’s auditor involved with the
review, or any person or entity to whom disclosure is required by applicable
judicial or governmental authority.

Prime Rate: the prime rate published in the Money Rates section of the Wall
Street Journal.

Proposed Sublease Commencement Date: the anticipated commencement date of the
proposed assignment, subletting or other transaction.

Proposed Sublet Space: the area proposed to be assigned, sublet or otherwise
encumbered.

Real Estate Taxes Base Amount: the Real Estate Taxes incurred during the Real
Estate Taxes Base Year.

Real Estate Taxes: (1) all real estate taxes, vault and/or public space rentals,
business district or arena taxes, special user fees, rates and assessments
(including general and special assessments, if any), ordinary and extraordinary,
foreseen and unforeseen, which are imposed upon Landlord or assessed against the
Building or the Land, or Landlord’s personal property used in connection
therewith; (2) any other present or future taxes or charges that are imposed
upon Landlord or assessed against the Building which are in the nature of or in
substitution for real estate taxes, including any tax levied on or measured by
the gross rents payable by tenants of the Building, any public safety fee or
similar charge, any transit, sales, rental, use, receipts or occupancy tax or
fee, and any assessment imposed in connection with business improvement or
similar districts; and (3) reasonable expenses (including reasonable attorneys’
and consultants’ fees and court costs) incurred in reviewing, protesting or
seeking a reduction or

 

-4-



--------------------------------------------------------------------------------

abatement of, or defending or otherwise participating in any challenge to, real
estate taxes, whether or not such protest or reduction is ultimately successful
(provided, however, that such review, protest, or reduction attempt is
undertaken in good faith by Landlord with the reasonable expectation to reduce
Real Estate Taxes for the Building). Real Estate Taxes shall not include any
inheritance, estate, gift, franchise, corporation, net income or net profits tax
assessed against Landlord from the operation of the Building, or any interest
charges or penalties incurred as a result of Landlord’s failure to timely pay
Real Estate Taxes (provided that if the taxing authority permits a taxpayer to
elect to pay in installments, then, for purposes of determining the amount of
Real Estate Taxes, if Landlord so elects to pay in installments, all interest
charges shall be deemed Real Estate Taxes).

Reconciliation Statement: a reasonably detailed written statement showing
(1) Tenant’s Proportionate Share of the amount by which Operating Charges or
Real Estate Taxes, as applicable, incurred during the preceding calendar year
exceeded, respectively, the Operating Charges Base Amount or the Real Estate
Taxes Base Amount and (2) the aggregate amount of Tenant’s estimated payments
made on account of Operating Charges and Real Estate Taxes during such year.

Retail Area Charges: those expenses, if any, that are solely attributable to and
payable by tenants of the Retail Area (for example, expenses relating to
janitorial, bussing and cleaning services; storage and removal of trash;
maintenance and replacement of tables, chairs, trash receptacles and other
furnishings or facilities; and electricity, gas, water, sewer and other utility
service furnished solely to such space, to the extent applicable).

Structural and System Alterations: any Alteration that will or may necessitate
any changes, replacements or additions to the load-bearing or exterior walls,
non-drop ceilings, partitions (load-bearing or non-demising), columns or floor,
or to the fire protection, water, sewer, electrical, mechanical, plumbing, HVAC
or other base building systems, of the Premises or the Building.

Tenant Items: all non-Building standard supplemental heating, ventilation and
air conditioning equipment and systems serving exclusively the Premises and any
special tenant areas, facilities and finishes, any special fire protection
equipment, any telecommunications, security, data, computer and similar
equipment, cabling and wiring, kitchen/galley equipment and fixtures, all other
furniture, furnishings, equipment and systems of Tenant and all Alterations.

Tenant’s Sublease Request Notice: a notice to Landlord containing: the identity
of a proposed assignee, subtenant or other party and its business; the terms of
the proposed assignment, subletting or other transaction (including a copy of
the proposed document for same); the Proposed Sublease Commencement Date; the
Proposed Sublet Space; financial statements for the prior two (2) years
certified by an authorized officer of Tenant or a certified public accounting
firm, or other evidence of financial responsibility of such proposed assignee,
subtenant to other party; and a certification executed by Tenant and such party
stating whether or not any premium or other consideration is being paid for the
assignment, sublease or other transaction.

Tenant’s Work: As defined in Exhibit B.

Trustee: a trustee-in-bankruptcy of Tenant under a Case.

 

-5-



--------------------------------------------------------------------------------

EXHIBIT A

PLAN SHOWING PREMISES

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

WORK AGREEMENT

This Exhibit is attached to and made a part of that certain Lease Agreement
dated as of January     , 2012 (the “Lease”), by and between WELLS REIT –
MULTI-STATE OWNER, LLC, a Delaware limited liability company (“Landlord”) and
SAVIENT PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”). Terms used but
not defined in this Exhibit shall have the meaning ascribed to them in the
Lease.

1. Tenant’s Authorized Representative. Tenant designates Stephen Davies, or his
successor (“Tenant’s Authorized Representative”) as the person authorized to
represent Tenant in issues related to this Exhibit.

2. Tenant’s Work. Landlord shall not have any obligation whatsoever with respect
to the finishing of the Premises for Tenant’s use and occupancy, and the
Premises shall be delivered containing no improvements or property of any kind
in its “as is, where is” condition; provided, however, Landlord shall deliver
the Premises with all Building systems serving the Premises in good working
order and condition. Tenant shall be provided one 50 AMP circuit connected to
the existing generator servicing the third and fourth floors and Landlord will
bill Tenant its pro-rated share of all operating, maintenance and repair costs
associated with the generator. Tenant will have exclusive use of the UPS system
currently in place on the third floor and will be solely responsible for the
operation, maintenance and replacement of this equipment. In addition, Landlord,
on the date of its execution of this Lease, shall execute a bill of sale
transferring to Tenant (at no cost) ownership of the existing furniture in the
Premises. Landlord makes no representations or warranties whatsoever regarding
the generator, UPS system and Furniture, and Tenant agrees to accept such
generator, UPS system and Furniture in its “as is” condition. Landlord will have
no responsibility to replace any of the equipment associated with the generator
or UPS system. Any connections to pipes, ducts and conduits for the mechanical,
electrical and plumbing systems in the Building shall be made by Tenant, at
Tenant’s sole cost and expense. All of the work to be performed in initially
finishing and completing the Premises (collectively, “Tenant’s Work”) shall be
performed by Tenant pursuant to this Exhibit B and Article IX (and all other
applicable provisions including insurance, damage and indemnification
provisions) of the Lease and such work shall be deemed to be Alterations for all
purposes of the Lease; provided, however, that all such work involving
structural, electrical, mechanical, glass/glazing, fire protection or plumbing
work, the heating ventilation and air conditioning system of the Premises or the
Building, and the roof of the Building shall, at Landlord’s election, be
performed by Landlord’s designated contractor or subcontractor at Tenant’s
expense (provided the cost therefor is reasonable and competitive). If Landlord
elects not to so perform such work, then Landlord shall be paid a reasonable
hourly fee for each hour (or portion thereof) Landlord or its designee spends in
supervising such construction work. Landlord shall provide no Building standard
items to the Premises. Tenant’s taking of possession of the Premises shall
constitute Tenant’s acknowledgment that the Premises are in good condition and
that all obligations of Landlord have been fully satisfied. Tenant acknowledges
that Tenant’s Work is being accomplished for its own account, Landlord having no
responsibility or obligation in respect thereof.

3. Costs.

(a) Tenant shall pay all expenses (including (i) a reasonable hourly fee for
each hour (or portion thereof) Landlord or its agent spends in supervising any
portion of Tenant’s Work performed by Tenant or Tenant’s contractors, and (ii) a
construction management fee for any portion of Tenant’s Work performed by
Landlord’s contractors, which construction management fee in the amount of one
percent (1%) of the total cost of the initial buildout. Any services provided by
Landlord’s architect or engineer shall be paid for by Tenant within ten
(10) days after Tenant’s receipt of a bill therefor. Upon request, Tenant shall
execute a separate agreement between Tenant and such architect or engineer with
respect to such services. All amounts payable by Tenant to Landlord pursuant to
this Exhibit shall be considered additional rent subject to the provisions of
the Lease.

(b) Landlord shall provide Tenant an allowance (the “Improvements Allowance”)
equal to the product of Forty-one and 50/100 Dollars ($41.50), multiplied by the
number of square feet of rentable area in the Premises. The Improvements
Allowance is provided in order to help Tenant finance the cost of Tenant’s Work.
Landlord shall have no duty to advance any portion of the Improvements Allowance
until satisfaction of the following conditions: (i) Tenant’s occupancy of the
Premises pursuant to a valid certificate of occupancy; (ii) execution and
delivery by Tenant of the Certificate attached to the Lease as Exhibit D;
(iii) receipt by Landlord of a certificate of completion from Tenant’s architect
and lien waivers from Tenant’s contractor; (iv) there shall have been no Event
of Default under the Lease; and (v) Landlord shall have approved both final
plans and working drawings for such tenant improvements and the quality of the
materials to be installed in the Premises. Upon written request of Tenant,
Landlord shall reimburse Tenant for such tenant improvements to the extent of
the Improvements Allowance,

 

B-I-1



--------------------------------------------------------------------------------

provided: (A) such request is accompanied by a copy of the invoice for such
expenses marked “paid”; (B) copies of all contracts, bills, vouchers, change
orders and other information relating to the expenses for which reimbursement is
being sought as may be requested by Landlord shall be made available to Landlord
by Tenant; (C) the work and materials for which payment is requested are in
complete accordance with the final working drawings approved by Landlord;
(D) the work for which payment is requested has been performed both by a
contractor and in accordance with a construction contract approved by Landlord;
and (E) the work and materials for which payment is requested have been
physically incorporated into the Premises, free of any security interest, lien
or encumbrance fully in accordance with Article IX of the Lease. Notwithstanding
anything above to the contrary, Landlord shall have the right to apply portions
of the Improvements Allowance against reasonable costs and expenses incurred by
Landlord in reviewing, approving and inspecting such improvements and any
proposed working drawings, including any engineering expenses incurred by
Landlord. Landlord shall not be required to reimburse Tenant for any invoice
received after the one hundred eightieth (180th) day after the Lease
Commencement Date. Notwithstanding the foregoing and provided Tenant is not in
default under the Lease, at Tenant’s request, and as part of the Improvements
Allowance, Landlord will pay a monthly lease procurement fee to Tenant’s
existing Landlord of $155,575.00 for a period of eight (8) months, beginning May
2012 and ending December 2012.

4. Schedule. If any plans and drawings are prepared by Landlord’s architect or
engineer, such plans and drawings will be prepared on Tenant’s behalf and Tenant
shall be solely responsible for the timely completion of all plans and drawings
and for their compliance with all Laws. The deadlines specified in this
Paragraph shall apply whether plans and drawings are prepared by Landlord’s
architect or engineer or an architect or engineer selected by Tenant. All
deadlines must be met in order to allow Landlord sufficient time to review plans
and drawings and discuss with Tenant any changes thereto which Landlord believes
to be necessary or desirable. The parties intend for each such deadline to be
the applicable deadline, even if any such deadline is before the date the Lease
is executed.

5. Approval. All plans and drawings (and changes thereto) shall be subject to
Landlord’s written approval (which shall be made within ten (10) days after
receipt by Landlord), which approval may be withheld or granted in Landlord’s
sole and absolute discretion with respect to plans and drawings related to
structural Alterations (as set forth in Section 9.2 of the Lease) and those
non-structural Alterations which are visible from the exterior of the Premises
or for which a building permit is required, which approval shall not be
unreasonably withheld, conditioned or delayed with respect to plans and drawings
related to all other non-structural Alterations. Such approval shall not
constitute either (a) approval of any delay caused by Tenant or a waiver of any
right or remedy that may arise as a result of such delay, or (b) Landlord’s
representation that such approved plans, drawings or changes comply with all
Laws. Any deficiency in design or construction, although same had prior approval
of Landlord, shall be solely the responsibility of Tenant. All materials and
equipment furnished by Tenant shall be new or like-new and all work shall be
done in a first-class workmanlike manner.

6. General Requirements.

(a) Tenant construction shall proceed only on the basis of the Final
Construction Drawings. Changes that occur during actual construction that differ
from same shall require alterations at Tenant’s expense to restore compliance
with the Final Construction Drawings. No drawings are considered “approved”
unless they bear Landlord’s signature of approval. Tenant will be responsible
for paying for Landlord’s review of documents based on the actual out-of-pocket
costs paid by Landlord to third parties.

(b) Landlord shall have no obligation or responsibility to Tenant in respect of
minor deviations in the actual dimensions of the Premises. Tenant shall have the
affirmative obligation to conduct an on-site verification of all measurements
and dimensions prior to letting any contracts for the performance of Tenant’s
Work and prior to ordering the fabrication of any trade fixtures.

(c) Upon Landlord’s approval of the Final Construction Drawings, Tenant shall
submit the following to Landlord:

1. Names of general contractor (including main office name, address, phone and
fax, and, as soon as it becomes available, project manager name, direct phone,
fax, cell phone and email address, superintendent and field supervisor name,
direct phone, job phone, cell phone, fax and email address) and all
subcontractors (with full contact information for office and field supervision
as listed above for general contractor), all of which shall be subject to
Landlord’s approval;

2. Proof of financial ability;

3. Intentionally omitted;

4. Tenant/contractor insurance coverage;

 

B-I-2



--------------------------------------------------------------------------------

5. Payment for Tenant’s Work to be performed by Landlord at Tenant’s expense, if
any

6. Copy of building permit(s);

7. Completion schedule from Tenant’s contractor;

8. Proof of utility application/deposit to Landlord; and

9. Evidence of approval from Landlord’s insurance company for work to be
performed within Premises.

10. Written acknowledgment by Tenant and its contractor that the Rules and
Procedures for Contractors attached as Schedule I to this Exhibit B shall be
adhered to during the performance of Tenant’s Work.

7. Time for Commencement and Completion of Tenant’s Work. Tenant will commence
construction of Tenant’s Work at a time and in a manner which will not interfere
with completion of any remaining portion of Landlord’s Work, and will perform
and complete Tenant’s Work in compliance with such rules and regulations as
Landlord and its architect and contractor, or contractors, may make.

8. Non-Interference. Any construction or other work that produces excessive
noise or otherwise interferes with other tenants of the Building shall be
performed at times other than Building Hours. Landlord may stop any construction
or other work that interferes with the activities of other tenants of the
Building during Building Hours.

9. Obligations of Tenant Before Lease Term Begins. Tenant shall perform promptly
such of its monetary and other obligations contained in this Exhibit and the
Lease as are to be performed by it whether the same accrue before or after the
Lease Commencement Date.

10. Completion of Tenant’s Work. At such time as Tenant’s Work shall be
completed, Tenant, at its sole cost and expense and without cost to Landlord
shall:

(a) Furnish evidence satisfactory to Landlord that all of Tenant’s Work has been
completed and paid for in full (and such work has been accepted by Landlord),
that any and all liens therefor that have been or might be filed have been
discharged of record (by payment, bond, order of a court of competent
jurisdiction or otherwise) or waived, and that no security interests relating
thereto are outstanding;

(b) Reimburse Landlord for the cost of any Tenant’s Work done for Tenant by
Landlord;

(c) Furnish to Landlord all certifications and approvals with respect to
Tenant’s Work that may be required from any governmental authority and any board
of fire underwriters or similar body for the use and occupancy of the Premises;

(d) Furnish Landlord with two (2) sets of complete “as built” drawings
(including, but not limited to, mechanical, electrical, plumbing,
fire-protection, fire-alarm and architectural as-built drawings) and CADD files
of the Premises;

(e) Furnish to Landlord the insurance required by Article XIII of the Lease;

(f) Furnish an affidavit from Tenant’s architect certifying that all work
performed in the Premises is in accordance with the Construction Drawings
approved by Landlord;

(g) Furnish all guaranties and/or warranties in accordance with this Exhibit;
and

(h) Furnish an a certified HVAC Test and Balance Report (reasonably satisfactory
to Landlord).

11. Work Standards. All of Tenant’s Work shall be done and installed in
compliance with all Laws and with the overall design and construction standards
of the Building.

12. Permits. As expeditiously as possible, Tenant shall file all applications,
plans and specifications, pay all fees and obtain all permits, certificates and
other approvals required by the jurisdiction in which the Building is located
and any other authorities having jurisdiction in connection with the
commencement and completion of Tenant’s Work, and diligently and in good faith
pursue same so that all permits and approvals are issued as soon as practicable.
If minor modifications are at any time required by government authorities to any
such plans or specifications, then Tenant shall make such

 

B-I-3



--------------------------------------------------------------------------------

modifications. Tenant shall permit Landlord to assist Tenant in obtaining all
such permits and other items. Tenant shall permit Landlord to assist Tenant in
obtaining all such permits and other items. Tenant shall obtain a
Non-Residential Use and Occupancy Permit and all other approvals required for
Tenant to use and occupy the Premises and to open for business to the public.
Copies of all building permits/occupancy permits are to be forwarded to
Landlord.

13. Contractor Insurance. Tenant’s contractors and subcontractors shall be
required to provide, in addition to the insurance required of Tenant pursuant to
Article XIII of the Lease, the following types of insurance:

(a) Builder’s Risk Insurance. At all times during the period between the
commencement of construction of Tenant’s Work and the date (the “Opening Date”)
on which Tenant opens the Premises for business with the public with a valid
certificate of occupancy (or use and occupancy permit, as applicable) in place,
Tenant shall maintain, or cause to be maintained, casualty insurance in
Builder’s Risk Form covering Landlord, Landlord’s architects, Landlord’s
contractor or subcontractors, Tenant and Tenant’s contractors, as their interest
may appear, against loss or damage by fire, vandalism, and malicious mischief
and other such risks as are customarily covered by the so-called “broad form
extended coverage endorsement” upon all Tenant’s Work in place and all materials
stored at the site of Tenant’s Work, and all materials, equipment, supplies and
temporary structures of all kinds incident to Tenant’s Work and builder’s
machinery, tools and equipment, all while forming a part of, or on the Premises,
or when adjacent thereto, while on drives, sidewalks, streets or alleys, all on
a completed value basis for the full insurable value at all times. Said
Builder’s Risk Insurance shall contain an express waiver of any right of
subrogation by the insurer against Landlord, its agents, employees and
contractors.

(b) Worker’s Compensation. At all times during the period of construction of
Tenant’s Work, Tenant’s contractors and subcontractors shall maintain in effect
statutory worker’s compensation as required by the jurisdiction in which the
Building is located.

14. Contractor Liability. Tenant assumes the responsibility and liability for
any and all injuries or death of any or all persons, including Tenant’s
contractors and subcontractors, and their respective employees, and for any and
all damages to property caused by, or resulting from or arising out of any act
or omission on the part of Tenant. Tenant’s contractors or subcontractors or
their respective employees, in the prosecution of Tenant’s Work, and with
respect to such work, agree to indemnify and save free and harmless Landlord
from and against all losses and/or expenses, including reasonable legal fees and
expenses which they may suffer or pay as the result of any damage to the
Building or claims or lawsuits due to, because of, or arising out of any and all
such injuries or death and/or damage, whether real or alleged; and Tenant and
Tenant’s contractors and/or subcontractors or their respective insurance
companies shall assume and defend at their own expense all such claims or
lawsuits. Tenant agrees to insure this assumed liability in its policy of Broad
Form Commercial General Liability insurance and the certificate of insurance or
copy of the policy that Tenant will present to Landlord shall so indicate such
contractual coverage.

15. Coordination. Landlord and Tenant acknowledge that to accommodate Tenant’s
desired occupancy date, all or a portion of Landlord’s Work will or may be
performed simultaneously with Tenant’s Work. Landlord and Tenant agree to
cooperate with each other in the performance of their respective work, and shall
coordinate their respective work so that such work shall not interfere with, or
delay the completion of, the work being performed by the other, or by other
lessees in the Building. Tenant shall schedule and coordinate with Landlord the
construction of Tenant’s Work (and the means and times of access to and from the
Premises by Tenant and Tenant’s contractors, subcontractors, deliverymen and
agents) so as not to interfere with the normal operations of the Building or the
operations of or construction for other tenants in the Building. All use of
elevators is subject to scheduling by Landlord and governmental restrictions.

16. Roof. Landlord retains the sole right to disallow any and all roof
penetrations by Tenant and roof installation of equipment and/or structures by
Tenant.

17. Loads. No item shall be mounted on or hung from the interior or exterior of
the Building by Tenant without Landlord’s prior written approval. If Tenant
desires to mount or hang anything, Tenant shall notify Landlord of the loads
involved and shall pay all costs involved.

18. Ducts. Tenant shall permit Landlord or its agent to install, maintain,
repair and replace in the ceiling space and/or under the concrete slab, adjacent
to demising partitions and free standing columns, electrical, water or other
lines and/or ducts that may be required to serve the Common Areas or others in
the Building.

19. Contractor Responsibilities. It shall be Tenant’s responsibility to cause
each of Tenant’s contractors and subcontractors to:

(a) Maintain continuous protection of any premises adjacent to the Premises in
such a manner (including the use of lights, guardrails, barricades and
dust-proof partitions where required) as to prevent any damage to Landlord’s
Work or said adjacent premises by reason of the performance of Tenant’s Work.

 

B-I-4



--------------------------------------------------------------------------------

(b) Secure all parts of Tenant’s Work against accident, storm, and any other
hazard. However, no barricades or other protective device shall extend more than
two (2) feet beyond the Premises. In addition to the foregoing, Tenant’s
barricade or other protective device shall be attractive in appearance, shall
extend across the frontage and full height of the Premises and shall be of
materials approved by Landlord. Such partition shall not interfere with
Landlord’s completion of Common Areas of the Building.

(c) If Tenant’s construction is not complete so that the public is protected,
Landlord at its sole discretion may require Tenant to shield the Premises from
the public view, or Landlord may erect a temporary barrier across the entire
storefront and charge Tenant one hundred dollars ($100) per linear foot of
barrier.

(d) Comply strictly with the Rules and Regulations and Procedures set forth in
Exhibit B-II, and Tenant agrees to be responsible for any violations thereof.

(e) Remove and dispose of, at Tenant’s sole cost and expense, at least daily and
more frequently as Landlord may direct, all debris and rubbish caused by or
resulting from Tenant’s Work, and upon completion, to remove all temporary
structures, surplus materials, debris and rubbish of whatever kind remaining on
any part of the Building or in proximity thereto which was brought in or created
in the performance of Tenant’s Work (including stocking refuse). If at any time
Tenant’s contractors and subcontractors shall neglect, refuse or fail to remove
any debris, rubbish, surplus materials, or temporary structures, Landlord at its
sole option may remove the same at Tenant’s expense without prior notice.

(f) Use only the Premises for the performance of Tenant’s Work. Entry into areas
unrelated to the performance of Tenant’s Work is prohibited.

(g) Guarantee that the work done by it will be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Tenant shall also require that any such contractors
and subcontractors shall be responsible for the replacement or repair without
charge for any and all work done or furnished by or through such contractors or
subcontractors which becomes defective within one (1) year after completion.
Replacement or repair of such work shall include, without charge, all expenses
and damages in connection with such removal, replacement, or repair of all or
any part of such work, or any part of the Building which may have been damaged
or disturbed thereby. All warranties or guarantees as to materials or
workmanship or with respect to Tenant’s Work shall be contained in the contract
or subcontract, which shall provide that said guarantees or warranties shall
inure to the benefit of both Landlord and Tenant and be directly enforceable by
either of them. Tenant covenants to give to Landlord any assignment or other
assurance necessary to effect such right of direct enforcement.

20. Utilities. In connection with utility service to the Premises, all
applications, deposits, installation charges and arrangement for the same
(except those provided by Landlord) shall be the sole responsibility of Tenant.
From and after the Lease Commencement Date, all utility charges shall be paid
pursuant to the terms of the Lease.

 

B-I-5



--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULE I

RULES AND PROCEDURES FOR CONTRACTORS

 

B-I-6



--------------------------------------------------------------------------------

EXHIBIT C

RULES AND REGULATIONS

This Exhibit is attached to and made a part of that certain Lease Agreement
dated as of January     , 2012 (the “Lease”), by and between WELLS REIT –
MULTI-STATE OWNER, LLC, a Delaware limited liability company (“Landlord”) and
SAVIENT PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

The following rules and regulations have been formulated for the safety and
well-being of all tenants of the Building. Strict adherence to these rules and
regulations is necessary to guarantee that every tenant will enjoy a safe and
undisturbed occupancy of its premises. Any violation of these rules and
regulations by Tenant shall constitute a default by Tenant under the Lease.

A. ALL TENANTS.

The following rules shall be applicable to all tenants of the Building:

1. Tenant shall not obstruct or encumber or use for any purpose other than
ingress and egress to and from the Premises any sidewalk, entrance, passage,
court, elevator, vestibule, stairway, corridor, hall or other part of the
Building not exclusively occupied by Tenant. No bottles, parcels or other
articles shall be placed, kept or displayed on window ledges, in windows or in
corridors, stairways or other public parts of the Building. Tenant shall not
place any showcase, mat or other article outside the Premises. Nothing may be
placed on or about balcony areas, if any, of the Building without Landlord’s
prior written approval. Tenant shall keep all portions of the Premises which are
visible from the Building’s central atrium (if any) in a tasteful, neat and
orderly condition characteristic of first-class professional offices, so as not
to be offensive to other tenants of the Building. No desks, bookcases, file
cabinets and other furniture shall be placed against the glass surrounding the
Building’s central atrium (if any).

2. Landlord shall have the right to control and operate the public portions of
the Building and the facilities furnished for common use of the tenants, in such
manner as Landlord deems best for the benefit of the tenants generally. Tenant
shall not permit the visit to the Premises of persons in such numbers or under
such conditions as to interfere with the use and enjoyment of the entrances,
corridors, elevators and other public portions or facilities of the Building by
other tenants. Tenant shall coordinate in advance with Landlord’s property
management department all heavy or bulky deliveries to the Building so that
arrangements can be made to minimize such interference. Tenant shall not permit
its employees and invitees to congregate in the elevator lobbies or corridors of
the Building. Canvassing, soliciting and peddling in the Building are
prohibited, and Tenant shall cooperate to prevent the same. Public corridor
doors, when not in use, shall be kept closed. Nothing, including mats and trash,
shall be placed, swept or thrown into the corridors, halls, elevator shafts,
stairways or other public or Common Areas.

3. Tenant shall not attach, hang or use in connection with any window or door of
the Premises any drape, blind, shade or screen, without Landlord’s prior written
consent. All awnings, drapes projections, curtains, blinds, shades, screens and
other fixtures shall be of a quality, type, design and color, and shall be
attached in a manner, approved in writing by Landlord. Any Tenant-supplied
window treatments shall be installed behind Landlord’s standard window
treatments so that Landlord’s standard window treatments will be what is visible
to persons outside the Building. Drapes (whether installed by Landlord or
Tenant) which are visible from the exterior of the Building shall be cleaned by
Tenant at least once a year, without notice from Landlord, at Tenant’s own
expense.

4. Tenant shall not use the water fountains, water and wash closets, and
plumbing and other fixtures for any purpose other than those for which they were
constructed, and Tenant shall not place any debris, rubbish, rag or other
substance therein (including coffee grounds). All damages from misuse of
fixtures shall be borne by the tenant causing same.

5. Tenant shall not construct, maintain, use or operate within the Premises any
electrical device, wiring or apparatus in connection with a loudspeaker system
(other than an ordinary telephone and paging system) or other sound system, in
connection with any excessively bright, changing, flashing, flickering or moving
light or lighting device, or in connection with any similar device or system,
without Landlord’s prior written consent. Tenant shall not construct, maintain,
use or operate any such device or system outside of its Premises or within such
Premises so that the same can be heard or seen from outside the Premises. No
flashing, neon or search lights shall be used which can be seen outside the
Premises. Only warm white lamps may be used in any fixture that may be visible
from outside the Building or Premises. Tenant shall not maintain, use or operate
within the Premises any space heater.

6. Tenant shall not bring any bicycle, vehicle, animal, bird or pet of any kind
into the Building, except seeing-eye or hearing-ear dogs for handicapped persons
visiting the Premises. Except while loading and unloading vehicles, there shall
be no parking of vehicles or other obstructions placed in the loading dock area.

 

C-1



--------------------------------------------------------------------------------

7. Except as specifically provided to the contrary in the Lease, Tenant shall
not cook or permit any cooking on the Premises, except for microwave cooking and
use of coffee machines by Tenant’s employees for their own consumption. Tenant
shall not cause or permit any unusual or objectionable odor to be produced upon
or emanate from the Premises.

8. Tenant shall not make any unseemly or disturbing noise or disturb or
interfere with occupants of the Building, whether by the use of any musical
instrument, radio, talking machine or in any other way.

9. Tenant shall not place on any floor a load exceeding the floor load per
square foot which such floor was designed to carry. Landlord shall have the
right to prescribe the weight, position and manner of installation of safes and
other heavy equipment and fixtures. Landlord shall have the right to repair at
Tenant’s expense any damage to the Premises or the Building caused by Tenant’s
moving property into or out of the Premises or due to the same being in or upon
the Premises or to require Tenant to do the same. Tenant shall not receive into
the Building or carry in the elevators any safes, freight, furniture, equipment
or bulky item except as approved by Landlord, and any such furniture, equipment
and bulky item shall be delivered only through the designated delivery entrance
of the Building and the designated freight elevator at designated times. Tenant
shall remove promptly from any sidewalk adjacent to the Building any furniture,
furnishing, equipment or other material there delivered or deposited for Tenant.
Landlord reserves the right to inspect all freight to be brought into the
Building, except for government classified and confidential client materials,
and to exclude from the Building all freight which violates any of these rules
or the Lease.

10. Tenant shall not place additional locks or bolts of any kind on any of the
doors or windows, and shall not make any change in any existing lock or locking
mechanism therein, without Landlord’s prior written approval. At all times
Tenant shall provide Landlord with a “master” key for all locks on all doors and
windows. Tenant shall keep doors leading to a corridor or main hall closed at
all times except as such doors may be used for ingress or egress and shall lock
such doors during all times the Premises are unattended. Tenant shall, upon the
termination of its tenancy: (a) restore to Landlord all keys and security cards
to stores, offices, storage rooms, toilet rooms, the Building and the Premises
which were either furnished to, or otherwise procured by, Tenant, and in the
event of the loss of any keys so furnished, Tenant shall pay the replacement
cost thereof; and (b) inform Landlord of the combination of any lock, safe and
vault in the Premises. At Landlord’s request, Landlord’s then customary charge
per key shall be paid for all keys in excess of two (2) of each type. Tenant’s
key system shall be consistent with that for the rest of the Building.

11. Except as shown in the Final Construction Drawings, Tenant shall not install
or operate in the Premises any electrically operated equipment or machinery
(other than standard servers, desk-top office equipment, including desk-top
computers and copiers, typewriters, facsimile machines, printers or other
similar equipment used in connection with standard office operations) without
obtaining the prior written consent of Landlord. Landlord may condition such
consent upon Tenant’s payment of additional rent in compensation for the excess
consumption of electricity or other utilities and for the cost of any additional
wiring or apparatus that may be occasioned by the operation of such equipment or
machinery. Landlord shall have the right at any time and from time to time to
designate the electric service providers for the Building. Tenant shall
cooperate with Landlord and such service providers and shall allow, as
reasonably necessary, access to the Building’s electric lines, feeders, risers,
wiring and any other Building machinery. Tenant shall not install any equipment
of any type or nature that will or may necessitate any changes, replacements or
additions to, or changes in the use of, the water system, heating system,
plumbing system, air-conditioning system or electrical system of the Premises or
the Building, without obtaining Landlord’s prior written consent, which consent
may be granted or withheld in Landlord’s sole and absolute discretion. If any
machine or equipment of Tenant causes noise or vibration that may be transmitted
to such a degree as to be objectionable to Landlord or any tenant in the
Building, then Landlord shall have the right to install at Tenant’s expense
vibration eliminators or other devices sufficient to reduce such noise and
vibration to a level satisfactory to Landlord or to require Tenant to do the
same.

12. All telephone and telecommunications services desired by Tenant shall be
ordered by and utilized at the sole expense of Tenant. Unless Landlord otherwise
requests or consents in writing, all of Tenant’s telecommunications equipment
shall be and remain solely in the Premises and the telephone closet(s)
designated by Landlord. Landlord shall have no responsibility for the
maintenance of Tenant’s telecommunications equipment (including wiring) nor for
any wiring or other infrastructure to which Tenant’s telecommunications
equipment may be connected. Landlord shall have the right, upon reasonable prior
notice to Tenant (except in the event of an emergency), to interrupt
telecommunications facilities as necessary in connection with any repairs or
with installation of other telecommunications equipment. Subject to the
provisions of the Lease, Tenant shall not utilize any wireless communications
equipment (other than usual and customary cellular telephones), including
antennae and satellite receiver dishes, at the Premises or the Building, without
Landlord’s prior written consent, which may be granted or withheld in Landlord’s
sole and absolute discretion.

 

C-2



--------------------------------------------------------------------------------

13. No telephone, telecommunications or other similar provider whose equipment
is not then servicing the Building shall be permitted to install its lines or
other equipment within or about the Building without first securing the prior
written approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord’s approval shall not be deemed any kind of
warranty or representation by Landlord, including any warranty or representation
as to the suitability, competence, or financial strength of the provider.
Without limitation of the foregoing standards, as specific conditions of any
consent: (i) Landlord shall incur no expense whatsoever with respect to any
aspect of the provider’s provision of its services (including the costs of
installation, materials and services); (ii) prior to commencement of any work in
or about the Building by the provider, the provider shall supply Landlord with
such written indemnities, insurance, financial statements, and such other items
as Landlord reasonably determines and Landlord shall have reasonably determined
that there is sufficient space in the Building for the placement of the
necessary equipment and materials; (iii) the provider agrees to abide by such
rules and regulations, building and other codes, job site rules and such other
requirements as are reasonably determined by Landlord to be necessary; (iv) the
provider shall agree to use existing building conduits and pipes or use building
contractors (or other contractors approved by Landlord); (v) the provider shall
pay Landlord such compensation as is reasonably determined by Landlord to
compensate it for space used in the building for the storage and maintenance of
the provider’s equipment, the fair market value of a provider’s access to the
Building, and the costs which may reasonably be expected to be incurred by
Landlord; (vi) the provider shall agree to deliver to Landlord detailed “as
built” plans immediately after the installation of the provider’s equipment is
complete; and (vii) all of the foregoing matters shall be documented in a
written agreement between Landlord and the provider on Landlord’s standard form
and otherwise reasonably satisfactory to Landlord.

14. Landlord reserves the right to exclude from the Building at all times any
person who does not properly identify himself to the Building management or
attendant on duty. Landlord shall have the right to exclude any undesirable or
disorderly persons from the Building at any time. Landlord may require all
persons admitted to or leaving the Building to show satisfactory identification
and to sign a register. Tenant shall be responsible for all persons for whom it
authorizes entry into the Building and shall be liable to Landlord for all acts
of such persons. Landlord has the right to evacuate the Building in the event of
emergency or catastrophe or for the purpose of holding a reasonable number of
fire drills.

15. Tenant shall not permit or encourage any loitering in or about the Premises
and shall not use or permit the use of the Premises for lodging, dwelling or
sleeping.

16. Tenant, before closing and leaving the Premises at the end of each business
day, shall see that all lights and equipment are turned off, including coffee
machines.

17. Tenant shall not request Landlord’s employees to perform any work or do
anything outside of such employees’ regular duties without Landlord’s prior
written consent. Tenant’s special requirements will be attended to only upon
application to Landlord, and any such special requirements shall be billed to
Tenant in accordance with the schedule of charges maintained by Landlord from
time to time or as is agreed upon in writing in advance by Landlord and Tenant.
Tenant shall not employ any of Landlord’s employees for any purpose whatsoever
without Landlord’s prior written consent. Tenant shall notify Landlord or the
Building manager of any person employed by it to do janitorial work within the
Premises, except for full-time employees of Tenant, prior to such person’s
commencing work, and such person shall, while in the Building and outside of the
Premises, comply with all instructions issued by Landlord or its
representatives.

18. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or by jobbers or others in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards. Tenant shall be responsible for any loss or damage resulting
from any deliveries made by or for Tenant.

19. Tenant shall not install or permit the installation of any wiring for any
purpose on the exterior of the Premises. Landlord will direct electricians as to
where and how telephone and telegraph wires are to be introduced. No boring or
cutting for wires or stringing of wires will be allowed without written consent
of Landlord. The location of telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the approval of Landlord. All such
work shall be effected pursuant to permits issued by all applicable governmental
authorities having jurisdiction. Tenant shall not do anything, or permit
anything to be done, in or about the Building, or bring or keep anything
therein, that will in any way increase the possibility of fire or other casualty
or obstruct or interfere with the rights of, or otherwise injure or annoy, other
tenants, or do anything in conflict with the valid pertinent laws, rules, or
regulations of any governmental authority.

20. Tenant acknowledges that it is Landlord’s intention that the Building be
operated in a manner which is consistent with the highest standards of
cleanliness, decency and morals in the community which it serves. Toward that
end, Tenant shall not sell, distribute, display or offer for sale any

 

C-3



--------------------------------------------------------------------------------

item which, in Landlord’s judgment, is inconsistent with the quality of
operation of the Building or may tend to impose or detract from the moral
character or image of the Building. Tenant shall not use the Premises for any
immoral or illegal purpose. Tenant shall cooperate with Building employees in
keeping the Premises neat and clean.

21. Unless otherwise expressly provided in the Lease, Tenant shall not use,
occupy or permit any portion of the Premises to be used or occupied for the
storage, manufacture, or sale of liquor.

22. Tenant shall purchase or contract for waxing, rug shampooing, venetian blind
washing, interior glass washing, furniture polishing, janitorial work, removal
of any garbage from any dining or eating facility or for towel service in the
Premises, only from contractors, companies or persons approved by Landlord.

23. Tenant shall not remove, alter or replace the ceiling light diffusers,
ceiling tiles or air diffusers in any portion of the Premises without the prior
written consent of Landlord

24. Tenant shall not purchase water, ice, coffee, soft drinks, towels, or other
merchandise or services from any company or person whose repeated violation of
Building regulations has caused, in Landlord’s opinion, a hazard or nuisance to
the Building and/or its occupants.

25. Tenant shall not pay any employee on the Premises except those actually
employed therein; nor shall Tenant use the Premises as headquarters for large
scale employment of workers for other locations.

26. Landlord shall have the right, upon written notice to Tenant, to require
Tenant to refrain from or discontinue any advertising by Tenant which, in
Landlord’s opinion, tends to impair the reputation of the Building or its
desirability for offices.

27. Tenant shall not in any manner deface any part of the Premises or the
Building. Other than ordinary office decorations, no stringing of wires, boring
or cutting shall be permitted except with Landlord’s prior written consent. Any
floor covering installed by Tenant shall have an under layer of felt rubber, or
similar sounddeadening substance, which shall not be affixed to the floor by
cement or any other non-soluble adhesive materials.

28. Should Tenant’s use and occupancy of the Premises require the installation
of supplemental cooling, and should the Building contain a closed loop, Tenant
agrees that its supplemental cooling requirements will be serviced by tapping
into the Building’s closed loop. Tenant shall be responsible for the cost of
connecting into the loop and agrees to pay to Landlord as additional rent the
monthly tap fee in accordance with Landlord’s then-current rate schedule. Should
the Building not contain a closed loop, Tenant agrees to be responsible for fees
associated with placing equipment on the roof of the Building.

29. Tenant shall handle its newspapers, “office paper,” garbage, trash and other
waste products in the manner required by applicable law (as the same may be
amended from time to time) whether required of Landlord or otherwise and shall
conform with any recycling plan instituted by Landlord. Landlord shall have no
obligation to accept any waste that is not prepared for collection in accordance
with any such requirements. Landlord reserves the right to require Tenant to
arrange for waste collection, at Tenant’s sole cost and expense, utilizing a
contractor reasonably satisfactory to Landlord, and to require Tenant to pay all
costs, expenses, fines, penalties, or damages that may be imposed on Landlord or
Tenant by reason of Tenant’s failure to comply with any such requirements. If
Tenant is unable to comply with Landlord’s standard procedures regarding the
internal collection, sorting, separation and recycling of waste, then, upon
reasonable advance notice to Landlord, Landlord shall use reasonable efforts to
arrange for alternative procedures for Tenant, provided Tenant shall pay
Landlord all additional costs incurred by Landlord with respect thereto.

30. Tenant shall not bring or keep, or permit to be brought or kept, in the
Building any weapon or flammable, combustible or explosive fluid, chemical or
substance, except as otherwise expressly permitted in the Lease.

31. Tenant shall comply with all workplace smoking Laws. There shall be no
smoking in bathrooms, elevator lobbies, elevators, terraces, loading docks,
plaza areas, and other Common Areas.

32. All wiring and cabling installed by Tenant shall be marked and coded, in a
manner reasonably acceptable to Landlord, to identify such facilities as
belonging to Tenant and the point of commencement and termination of such
facilities. All such cabling and wiring shall, at Landlord’s request, be removed
by Tenant upon the expiration or termination of the Lease if required by the
terms of the Lease or if applicable governmental agencies require removal of
such facilities upon the termination of their use or abandonment.

 

C-4



--------------------------------------------------------------------------------

33. Landlord may, upon request of Tenant, waive Tenant’s compliance with any of
the rules, provided that (a) no waiver shall be effective unless signed by
Landlord, (b) no waiver shall relieve Tenant from the obligation to comply with
such rule in the future unless otherwise agreed in writing by Landlord, (c) no
waiver granted to any tenant shall relieve any other tenant from the obligation
of complying with these rules and regulations, and (d) no waiver shall relieve
Tenant from any liability for any loss or damage resulting from Tenant’s failure
to comply with any rule. Landlord reserves the right to rescind any of these
rules and make such other and further rules as in the judgment of Landlord shall
from time to time be needed for the safety, protection, care, and cleanliness of
the Building, the operation thereof, the preservation of good order therein, and
the protection and comfort of its tenants, their agents, employees, and
invitees, which rules when made and notice thereof given to a tenant shall be
binding upon it in like manner as if originally herein prescribed. In the event
of any conflict or inconsistency between the terms and provisions of these
rules, as now or hereafter in effect, and the terms and provision of the Lease,
the terms and provision of the Lease shall prevail.

B. RETAIL TENANTS ONLY.

The following rules shall be applicable to retail tenants only:

1. Tenant shall replace promptly any cracked or broken glass in the Premises
(including all windows, display cases, countertops and doors) with glass of like
color, kind and quality.

2. Tenant shall not operate its business in a manner which is commonly known as
a “discount house”, “wholesale house”, “cut-rate store”, or “outlet store”. The
Premises shall not be used for conducting any barter, trade, or exchange of
goods, or sale through promotional give-away gimmicks, or any business involving
the sale of second-hand goods, insurance salvage stock or fire sale stock, and
shall not be used for any auction or pawnshop business, any fire sale,
bankruptcy sale, going-out-of-business sale, moving sale, bulk sale or any other
business which, because of merchandising methods or otherwise, would tend to
lower the first-class character of the Building.

3. Tenant shall not receive or ship articles of any kind outside the designated
loading area for the Premises or other than during the designated loading times.

4. Tenant shall keep any garbage, trash, rubbish or other refuse in rat-proof
containers within the interior of the Premises; deposit daily such garbage,
trash, rubbish and refuse in receptacles designated by Landlord; and enclose
and/or shield such receptacles in a manner approved by Landlord.

5. Tenant shall not sell, display or offer for sale any roach clip, water pipe,
bong, coke spoon, cigarette papers, hypodermic syringe or other paraphernalia
which in Landlord’s opinion are commonly used in connection with illegal drugs,
or any pornographic, lewd, suggestive or “adult” newspaper, book, magazine,
film, picture or merchandise of any kind.

6. Tenant shall not install burglar bars in or to the Premises without
Landlord’s prior approval and if requested to do so by Landlord, install a
locking system compatible with the locking system being used by Landlord at the
Building.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

CERTIFICATE AFFIRMING THE LEASE AND RENT COMMENCEMENT DATES

This Certificate is being provided pursuant to that certain Office Lease
Agreement dated as of January     , 2012 (the “Lease”), by and between WELLS
REIT – MULTI-STATE OWNER, LLC, a Delaware limited liability company (“Landlord”)
and SAVIENT PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”). The
parties to the Lease desire to confirm the following:

1. The Lease Commencement Date is                     , 201  .

2. The Rent Commencement Date is                     , 201  .

3. The initial Lease Term shall expire on                     ,         .

Attached to this Certificate is evidence of payment of premiums for all
insurance required pursuant to the Lease.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Certificate under
seal on                     , 201  .

 

WITNESS/ATTEST:

 

 

 

 

WITNESS/ATTEST:

 

 

 

 

LANDLORD:   WELLS REIT – MULTI-STATE OWNER, LLC, a Delaware limited liability
company   By:  

 

  [SEAL]

Name:  

 

Title:  

 

 

TENANT:   SAVIENT PHARMACEUTICALS, INC., a Delaware corporation  

By:  

 

  [SEAL]

Name:  

 

Title:  

 

 

 

1



--------------------------------------------------------------------------------

EXHIBIT E

EXERCISE FACILITY CONSENT AND WAIVER OF LIABILITY

In order to use the fitness facilities and equipment located at Bridgewater
Crossing (the “Building”), I hereby certify, covenant, and agree:

1. I am in good physical condition and able to use the facilities and equipment
and to participate in any and all exercise and fitness activities available or
to be available. I have a reasonable basis for this opinion due to examination
and/or consultation with my physician. I fully recognize that I am responsible
for knowledge of my own state of health at all times.

2. I will do all exercise and participate in all activities at my own pace and
at my own risk. I will use good judgment while exercising, will not overexert,
and will follow any instructions concerning exercise procedures. If I have any
questions regarding my workout, I will consult a trained professional.

3. I acknowledge that the fitness facility is unstaffed. I understand and
acknowledge that neither the owner of the Building (“Owner”), nor the property
management company (“Manager”), nor any of their agents, advisors or employees,
represents that its employees, personnel or agents have expertise in diagnosing,
examining or treating medical conditions of any kind of in determining the
effect of any specific exercise on such medical condition.

4. I understand that in participating in one or more exercises or fitness
activities at the facility, or in use of the equipment or the facility in any
way, there is a possibility of accidental or other physical injury or loss of my
personal property. I agree to assume that risk of any such accident or injury or
loss of property. I hereby release and discharge Owner and Manager, their
respective officers, agents, employees, personnel, partners, directors,
shareholders, affiliates and other representatives, and their successors and
assigns (collectively, the “Released Parties”), from any and all liability, harm
and damage, and waive any and all claims whatsoever, for any injury, accident or
loss in connection with my use of or entry into the facility. In addition, I
hereby agree to defend, indemnify and hold harmless the Released Parties from
any and all costs, claims, liability, harm, damage or expenses resulting from my
use of or entry into the facility or the equipment.

5. I acknowledge that I have received and read a copy of the current Rules and
Regulations governing the use of the fitness center (a copy of which is attached
hereto). I agree that I will fully comply with all rules and regulations as they
are amended from time to time.

 

    USER:

 

   

 

Employer Name:     Employee Name (Please Print):

 

   

 

Suite Number     Signature

 

   

 

Telephone     Date    

Access Key Number:  

 

   

 

2



--------------------------------------------------------------------------------

FITNESS FACILITY RULES AND REGULATIONS

The following Rules and Regulations are intended to make the Fitness Facility
(“Facility”) at Bridgewater Crossing, as safe, enjoyable and pleasant as
possible for all users of the Facility (“Users”). These Rules are applicable to
all Users and may be changed from time to time by Landlord or Building Manager,
in order to provide for the safe, orderly and enjoyable use of the Facility’s
facilities and equipment.

1. Use. Users shall use the Fitness Facility and related equipment solely for
weight and cardiovascular training on the equipment provided. Users shall not
misuse or use the facilities and related equipment in any manner which will
damage the same. Users shall not install, nor tamper with or remove, any
equipment in the Facility. No person may use the Facility unless they have
signed a Waiver of Liability. This Facility is open to tenants only. Guests are
not authorized to use the Facility and users shall not grant access to the
Facility, nor permit the Facility to be used, by any unauthorized persons. Any
User that provides an unauthorized person with access to the Facility will be
prohibited from using the Facility. Each User acknowledges that he or she shall
exercise caution when using the Facility, that the Facility is unstaffed, and
that no security is provided by Landlord. Any suspicious activity should be
reported to the Building Manager.

2. Hours of Operation. The Facility is open twenty-four hours per day, seven
days per week. However, in order to accommodate thorough cleaning of the
facility, access to certain areas of the Facility may be limited during cleaning
hours, which are currently from 6 p.m. to 9 p.m., Monday through Friday. The
Facility will not be open for use on legal public holidays. The Facility may be
closed, and its hours of operation modified from time-to-time, at Landlord’s
sole discretion. Tenants will be notified at least 24 hours in advance of any
closing, unless such closing is due to emergency.

3. Clothing. The minimum attire at the facility shall be gym shorts, tee shirts,
socks and tennis shoes. Any conventional exercise attire is permissible,
including leotards and tights, warm-up suits, etc. Sneakers, tennis shoes, or
similar footwear must be worn at all times. Users of the Facility must wear
clean and appropriate attire when in transit to and from the Facility, which may
include, but not be limited to, warm-up suits and sweatsuits.

4. Conduct. Any conduct which unreasonably interferes with the use or enjoyment
of Facility or the equipment by others, or disrupts or interferes with the
normal, safe, orderly and efficient operation of the Facility or the equipment,
is strictly prohibited. Radios, tape recorders or other similar personal audio
equipment may not be used without headphones. No Tenant shall make, or permit to
be made, any disturbing noises or disturb or interfere with the occupants of the
Building or neighboring buildings or premises or those having business with
them, whether by the use of any musical instrument, radio, tape recorder, loud
speaker or other sound system. After a User completes its use of a piece of
equipment within the Facility, such User shall wipe that piece of equipment with
disinfectant solution provided by the Building Manager. Those in violation of
these rules will be subject to immediate expulsion.

5. Smoking. Smoking of any kind or any other consumption of tobacco products is
strictly prohibited in the Facility.

6. Solicitations and Petitions. Solicitation for the sale of any product or
service, or for charitable contributions, and petitions of any kind, are
strictly prohibited.

7. Identification. Upon request by Landlord’s employee or personnel, users must
present their key for identification purposes. Neither Landlord or the Building
Manager assumes responsibility for lost or stolen keys.

8. Food and Beverages Prohibited. No food or beverages (other than water) shall
be brought to the Facility. All food and beverages (other than water) are
strictly prohibited.

9. Notices, Complaints or Suggestions. Users must immediately notify Landlord or
Building Manager in the event that they discover any unsafe or hazardous defect
or condition relating to the Facility or the equipment, or any more than de
minimis breakage, fire, or disorder at the Facility. Complaints or suggestions
as to the operation, maintenance, services, or equipment at the Facility should
be directed to Building Manager.

10. Other Facilities. Landlord or Building Manager may prohibit the use of or
close the Facility if misused in any way. Landlord and Building Manager take no
responsibility for personal possessions left in the facility. Locks or lockers
are permissible, but all articles and locks must be removed when the user leaves
the Facility. Landlord and Building Manager reserve the right to remove and
dispose of any locks and personal possessions remaining in the Facility when it
closes each day. Landlord and Building Manager make no representation or
warranty that the use of any locker will protect User’s personal property from
damage, loss or theft.

 

3



--------------------------------------------------------------------------------

11. Violation of Rules. Repeated failure or refusal to comply with these Rules
and Regulations may result in the loss of privileges.

12. Maintenance. No member shall leave any litter, trash, debris, or articles of
clothing at the Facility. The entry door(s) to the Facility shall be kept closed
and locked at all times.

13. No Representations. User hereby acknowledges that the installation of
equipment, devices and/or facilities in or serving the Facility shall in no way
be deemed a representation or warranty by Operator regarding the efficacy or
safety of the same, nor as an agreement or undertaking by, or obligation of,
Operator to protect, indemnify or hold User harmless from any harm of any type
or to ensure User’s safety. It is expressly understood and agreed that use of
the Facility by User shall be at User’s sole risk.

14. Card Keys. User hereby agrees to keep any card key and/or locker key
provided to User in User’s possession and control at all times until required or
requested to surrender the same, and in no event shall User lend or otherwise
transfer its card key or locker key to any other person. In the event User shall
lose or misplace its card key or locker key, or in the event User’s card key or
locker key shall be stolen, User shall immediately notify Landlord and Operator
in writing. User further agrees that, in the event either (i) User’s employment
with Tenant is terminated for any reason, or (ii) Tenant shall be in default
under its lease with Landlord, Operator may immediately de-activate User’s key
card and User shall immediately surrender its card key and locker key to
Operator. User hereby acknowledges that the card key and locker key are and
shall remain the property of Operator, and User agrees to return the same to
Operator upon the expiration (or sooner termination) of Tenant’s lease or any
earlier date on which Operator is entitled to de-activate said card key.
Inoperative (but not de-activated) cards keys will be replaced at no charge, but
lost and de-activated card keys will be replaced (or reactivated, as the case
may be) at a cost established by the Operator from time to time. Lost locker
keys shall be replaced, and the appropriate locker re-keyed, at a cost
established by the Operator from time to time.

15. Consent. As a condition to the use of the Facility, all Users must sign a
Consent and Waiver on Landlord’s current form.

 

4



--------------------------------------------------------------------------------

EXHIBIT F

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of                     , 20     (the “Effective Date”),
between     [insert Trustee]    , as Trustee for the registered holders of
    [insert Trust]     (“Mortgagee”), and                         , a
                         (“Tenant”).

A.     [insert Borrower]     (“Landlord”), owns the real property located at
                                 (such real property, including all buildings,
improvements, structures and fixtures located thereon, shall be hereinafter
referred to as the “Landlord’s Premises”), as more particularly described on
Exhibit A attached hereto.

 

  B. Mortgagee is the holder of a loan (the “Loan”) to Landlord, which Loan is
secured, in part, by that certain                                  [describe
mortgage] dated                     , 20    , in favor of Mortgagee (as amended,
increased, renewed, extended, spread, consolidated, severed, restated or
otherwise changed from time to time, the “Mortgage”), recorded at Book         ,
Page         , in the [Official Records of the County of                     ].

C. Pursuant to that certain                                  [describe lease],
dated as of                     , 20    , (the “Lease”), Landlord demised to
Tenant a portion of Landlord’s Premises as described in the Lease (the “Tenant’s
Premises”).

D. Tenant and Mortgagee desire to agree upon the relative priorities of their
interests in Landlord’s Premises and their rights and obligations if certain
events occur.

NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree:

 

1. DEFINITIONS

The following terms shall have the following meanings for purposes of this
Agreement.

1.1 Construction-Related Obligation. A “Construction-Related Obligation” means
any obligation of Landlord under the Lease to make, pay for or reimburse Tenant
for any alterations, demolitions or other improvements or work at Landlord’s
Premises, including Tenant’s Premises. “Construction-Related Obligations” shall
not include: (a) reconstruction or repair following fire, casualty or
condemnation to the extent of insurance proceeds or condemnation awards actually
received by Mortgagee or (b) day-to-day maintenance and repairs.

1.2 Foreclosure Event. A “Foreclosure Event” means: (a) foreclosure under the
Mortgage; (b) any other exercise by Mortgagee of rights and remedies (whether
under the Mortgage or under applicable law, including bankruptcy law) as holder
of the Loan and/or the Mortgage, as a result of which Successor Landlord becomes
owner of Landlord’s Premises; or (c) delivery by Landlord to Mortgagee (or its
designee or nominee) of a deed or other conveyance of Landlord’s interest in
Landlord’s Premises in lieu of any of the foregoing.

1.3 Former Landlord. A “Former Landlord” means Landlord and any other party that
was landlord under the Lease at any time before the occurrence of any attornment
under this Agreement.

1.4 Offset Right. An “Offset Right” means any right or alleged right of Tenant
to any offset, defense claim, counterclaim, reduction, deductions or abatement
against Tenant’s payment of Rent or performance of Tenant’s other obligations
under the Lease, arising (whether under the Lease or other applicable law) from
Landlord’s breach or default under the Lease.

1.5 Rent. The “Rent” means any fixed rent, base rent or additional rent under
the Lease.

1.6 Successor Landlord. A “Successor Landlord” means any party that becomes
owner of Landlord’s Premises as the result of a Foreclosure Event.

1.7 Termination Right. A ‘Termination Right” means any right of Tenant to cancel
or terminate the Lease or to claim a partial or total eviction, arising (whether
under the Lease or under applicable law) from Landlord’s breach or default under
the Lease.

 

2. SUBORDINATION.

The Lease shall be, and shall at all times remain, subject and subordinate to
the Mortgage, the lien imposed by the Mortgages and all advances made under the
Mortgage.

 

3. NON-DISTURBANCE; RECOGNITION AND ATTORNMENT

3.1 No Exercise of Mortgage Remedies Against Tenant. So long as the Lease has
not been terminated, Mortgagee shall not name or join Tenant as a defendant in
any exercise of Mortgagee’s rights and remedies arising upon a default under the
Mortgage, unless applicable law requires Tenant to be made a party thereto as a
condition

 

5



--------------------------------------------------------------------------------

to proceeding against Landlord or prosecuting such rights and remedies. In the
latter case, Mortgagee may join Tenant as a defendant in such action only for
such purpose and not to terminate the Lease or otherwise adversely affect
Tenant’s rights under the Lease or this Agreement in such action.

3.2 Non-Disturbance and Attornment. If the Lease has not been terminated when
Successor Landlord takes title to the Landlord’s Premises: (a) Successor
Landlord shall not terminate or disturb Tenant’s possession of Tenant’s Premises
under the Lease, except in accordance with the terms of the Lease and this
Agreement; (b) Successor Landlord shall be bound to Tenant under all of the
terms and conditions of the Lease (except as provided in this Agreement);
(c) Tenant shall recognize and attorn to Successor Landlord as Tenant’s direct
landlord under the Lease as modified by this Agreement; and (d) the Lease shall
continue in full force and effect as a direct lease in accordance with its terms
(except as provided in this Agreement) between Successor Landlord and Tenant.

3.3 Further Documentation. The provisions of this Article shall be effective and
self-operative without any need for Successor Landlord or Tenant to execute any
further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article in writing upon written request by either of them.

 

4. PROTECTION OF SUCCESSOR LANDLORD.

Notwithstanding anything to the contrary in the Lease or the Mortgage, Successor
Landlord shall not be liable for or bound by any of the following matters:

4.1 Claims Against Former Landlord. Any Offset Right that Tenant may have
against any Former Landlord relating to any event or occurrence before the date
of attornment, including any claim for damages of any kind whatsoever as the
result of any breach by Former Landlord that occurred before the date of
attornment.

4.2 Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty (30) days before the date such Rent was first due and
payable under the Lease.

4.3 Payment; Security Deposit. Any obligation: (a) to pay Tenant any sum(s) that
any Former Landlord owed to Tenant or (b) with respect to any security deposited
with Former Landlord, unless such security was actually delivered to Mortgagee.

4.4 Modification, Amendment or Waiver. Any modification or amendment of the
Lease, or any waiver of any terms of the Lease, made without Mortgagee’s prior
written consent.

4.5 Surrender, Etc. Any consensual or negotiated surrender, cancellations or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.

4.6 Construction-Related Obligations. Any Construction-Related Obligation of
Former Landlord.

4.7 Casualty; Condemnation. Any obligation of Former Landlord to restore the
Landlord’s Premises, including the Tenant’s Premises, except to the extent of
insurance proceeds or condemnation awards actually received by Mortgagee after
the deduction of all costs and expenses incurred in obtaining such proceeds or
awards, and subject to the terms of the Mortgage with respect to the disposition
of such proceeds or awards.

 

5. EXCLUSION OF SUCCESSOR LANDLORD.

Notwithstanding anything to the contrary in this Agreement or the Lease, upon
any attornment pursuant to this Agreement, the Lease shall be deemed to have
been automatically amended to provide that Successor Landlord’s obligations and
liability under the Lease shall never extend beyond Successor Landlord’s (or its
successors’ or assigns’) interest, if any, in Landlord’s Premises from time to
time, Successor Landlord’s interest in the Lease and the proceeds from any sale
or other disposition of Landlord’s Premises by Successor Landlord (collectively,
“Successor Landlord’s Interest”). Tenant shall look exclusively to Successor
Landlord’s Interest (or that of its successors and assigns) for payment or
discharge of any obligations of Successor Landlord under the Lease as modified
by this Agreement.

 

6. MORTGAGEE’S RIGHT TO CURE.

6.1 Notice to Mortgagee. Notwithstanding anything to the contrary in the Lease,
before exercising any Termination Right or Offset Right, Tenant shall provide
Mortgagee with notice of the breach or default by Landlord giving rise to same
(the “Default Notice”) and, thereafter, the opportunity to cure such breach or
default as provided for below.

6.2 Mortgagee’s Cure Period. After Mortgagee receives a Default Notice,
Mortgagee shall have a period of thirty (30) days beyond any cure period
provided to Landlord under the Lease in which to cure the breach or default by
Landlord. Mortgagee shall have no obligation to cure any breach or default by
Landlord, except to the extent that Mortgagee agrees or undertakes otherwise in
writing.

6.3 Extended Cure Period. In addition, as to any breach or default by Landlord
the cure of which requires possession and control of Landlord’s Premises,
Mortgagee’s cure period shall continue for such additional time as Mortgagee may
reasonably require to either (a) obtain possession and control of Landlord’s
Premises and thereafter cure the breach or default with reasonable diligence and
continuity or (b) obtain the appointment of a receiver and give such receiver a
reasonable period of time in which to cure the default.

 

6



--------------------------------------------------------------------------------

7. RENT PAYMENT NOTICES.

From and after Tenant’s receipt of written notice from Mortgagee (a “Rent
Payment Notice”), Tenant shall pay all Rent to Mortgagee or as Mortgagee shall
direct in writing, until such time as Mortgagee directs otherwise in writing.
Tenant shall comply with any Rent Payment Notice, notwithstanding any contrary
instruction, direction or assertion from Landlord. Mortgagee’s delivery to
Tenant of a Rent Payment Notice, or Tenant’s compliance therewith, shall not be
deemed to: (a) cause Mortgagee to succeed to or to assume any obligations or
responsibilities as Landlord under the Lease, all of which shall continue to be
performed and discharged solely by Landlord unless and until any attornment has
occurred pursuant to this Agreement; or (b) relieve Landlord of any obligations
under the Lease.

 

8. CONFIRMATION OF FACTS.

Tenant represents to Mortgagee and to any Successor Landlord, in each case as of
the Effective Date:

8.1 Effectiveness of Lease. The Lease is in full force and effect, has not been
modified and constitutes the entire agreement between Landlord and Tenant
relating to Tenant’s Premises. Tenant has no interest in Landlord’s Premises
except pursuant to the Lease. No unfulfilled conditions exist to Tenant’s
obligations under the Lease.

8.2 Rent. Tenant has not paid any Rent that is first due and payable under the
Lease after the Effective Date.

8.3 No Landlord Default. To the best of Tenant’s knowledge, no breach or default
by Landlord exists and no event has occurred that, with the giving of notice,
the passage of time or both, would constitute such a breach or default.

8.4 No Tenant Default. Tenant is not in default under the Lease and has not
received any uncured notice of any default by Tenant under the Lease.

8.5 No Termination. Tenant has not commenced any action nor sent or received any
notice to terminate the Lease. Tenant has no presently exercisable Termination
Right(s) or Offset Right(s).

8.6 Commencement Date. The “Commencement Date” of the Lease was
                     20    .

8.7 Acceptance. Tenant has accepted possession of Tenant’s Premises and Landlord
has performed all Construction-Related Obligations related to Tenant’s initial
occupancy of Tenant’s Premises and Tenant has accepted such performance by
Landlord.

8.8 No Transfer. Tenant has not transferred, encumbered, mortgaged, assigned,
conveyed or otherwise disposed of the Lease or any interest therein.

8.9. Due Authorization. Tenant has full authority to enter into this Agreement,
which has been duly authorized by all necessary actions.

 

9. MISCELLANEOUS.

9.1 Notices. All notices or other communications required or permitted under
this Agreement shall be in writing and given by certified mail (return receipt
requested) or by nationally recognized overnight courier service that regularly
maintains records of items and shall be delivered to Mortgagee or Tenant
(applicable) at the addresses set forth below. Notices shall be effective upon
receipt.

 

  If to Tenant:  

 

     

 

     

 

     

 

    With a copy to:  

 

     

 

     

 

     

 

 

  If to Mortgagee   

[Trustee]

       

c/o CWCapital Asset Management LLC

       

701 13th Street, NW; Suite 1000

       

Washington, DC 20005

       

Attn: Legal Dept/[insert portfolio series ID]

  

 

7



--------------------------------------------------------------------------------

9.2 Successors and Assigns. This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord and its successors and
assigns. If Mortgagee assigns the Mortgage, upon delivery to Tenant of written
notice thereof all liability of the assignor shall terminate.

9.3 Entire Agreement. This Agreement constitutes the entire agreement between
Mortgagee and Tenant regarding the subordination of the Lease to the Mortgage
and the rights and obligations of Tenant and Mortgagee as to the subject matter
of this Agreement.

9.4 Interaction with Lease. If this Agreement conflicts with the Lease, then
this Agreement shall govern as between the parties and any Successor Landlord,
including upon any attornment pursuant to this Agreement.

9.5 Mortgagee’s Rights and Obligations. Except as expressly provided for in this
Agreement, Mortgagee shall have no obligations to Tenant with respect to the
Lease. If an attornment occurs pursuant to this Agreement, all rights and
obligations of Mortgagee under this Agreement shall terminate, without thereby
affecting in any way the rights and obligations of Successor Landlord provided
for in this Agreement.

9.6 Interpretation; Governing Law. The interpretation, validity and enforcement
of this Agreement shall be governed by and construed under the internal laws of
the state where the Landlord’s Premises is located excluding its principles of
conflict of laws.

9.7 Amendments. This Agreement may be amended, discharged or terminated, or any
of its provisions waived, only by a written instrument executed by the party to
be charged.

9.8 Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the-same instrument.

9.9 Mortgagee’s Authority. Mortgagee represents that Mortgagee has full
authority to enter into this Agreement, and Mortgagee’s entry into this
Agreement has been duly authorized by all necessary actions.

IN WITNESS WHEREOF, this Agreement has been duly executed by Mortgagee and
Tenant as of the Effective Date.

MORTGAGEE

[Insert name of Trustee] as Trustee for the registered holders of [insert name
of portfolio with Series designation]

 

        By:   CWCapital Asset Management LLC,   solely in its capacity as
Special Servicer to the Trust

        By:  

 

        Name:  

 

        Title:  

 

        TENANT

        By:  

 

        Name:  

 

        Title:  

 

 

8



--------------------------------------------------------------------------------

Landlord consents and agrees to the terms of the foregoing Agreement, which was
entered into at Landlord’s request. The foregoing Agreement shall not alter,
waive or diminish any of Landlord’s obligations under the Mortgage or the Lease.
The above Agreement discharges any obligations of Mortgagee under the Mortgage
and related loan documents to enter into a non-disturbance agreement with
Tenant.

Landlord irrevocably directs Tenant to comply with any Rent Payment Notice,
notwithstanding any contrary direction, instructions, or assertion by Landlord.
Tenant shall be entitled to rely on any Rent Payment Notice. Tenant shall be
under no duty to controvert or challenge any Rent Payment Notice. Tenant’s
compliance with a Rent Payment Notice shall not be deemed to violate the Lease.

 

LANDLORD

 

By:  

 

Name:  

 

Title:  

 

Dated:                     , 20    

 

9



--------------------------------------------------------------------------------

Each of the undersigned, a guarantor of Tenant’s obligations under the Lease (a
“Guarantor”), consents to Tenant’s execution, delivery and performance of the
foregoing Agreement. From and after any attornment pursuant to the foregoing
Agreement, that certain Guaranty dated                     , 20     (the
“Guaranty”) executed by Guarantor in favor of                      shall
automatically benefit and be enforceable by Successor Landlord with respect to
Tenant’s obligations under the Lease as affected by the foregoing Agreement.
Successor Landlord’s rights under the Guaranty shall not be subject to any
defense, offset, claim, counterclaim, reduction or abatement of any kind
resulting from any act, omission or waiver by any Former Landlord for which
Successor Landlord would, pursuant to the foregoing Agreement, not be liable or
answerable after an attornment. Guarantor confirms that the Guaranty is in full
force and effect and Guarantor currently has no offset, defense (other than any
arising from actual payment or performance by Tenant, which payment or
performance would bind a Successor Landlord under the foregoing Agreement),
claim, counterclaim, reduction, deduction or abatement against Guarantor’s
obligations under the Guaranty.

 

GUARANTOR

 

By:  

 

Name:  

 

Title:  

 

Dated:                     , 20

 

10



--------------------------------------------------------------------------------

EXHIBIT G

Legal Property Description

 

LOGO [g263882ex10_37pg56a.jpg]

 

11



--------------------------------------------------------------------------------

LOGO [g263882ex10_37pg57a.jpg]

 

12



--------------------------------------------------------------------------------

LOGO [g263882ex10_37pg58a.jpg]

 

13



--------------------------------------------------------------------------------

LOGO [g263882ex10_37pg59a.jpg]

 

 

14



--------------------------------------------------------------------------------

EXHIBIT H

Project Site Plan

 

LOGO [g263882ex10_37pg60a.jpg]

 

15